                                                                  Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 1 of 193


                                                              1
                                                                  LAFAYETTE & KUMAGAI LLP
                                                              2   GARY T. LAFAYETTE (SBN 88666)
                                                                  Email: glafayette@lkclaw.com
                                                              3   BRIAN H. CHUN (SBN 215417)
                                                                  Email: bchun@lkclaw.com
                                                              4   1300 Clay Street, Suite 810
                                                                  Oakland, California 94612
                                                              5   Telephone:    (415) 357-4600
                                                                  Facsimile:    (415) 357-4605
                                                              6
                                                                  Attorneys for Defendant
                                                              7   SAFEWAY INC.

                                                              8
                                                                                               UNITED STATES DISTRICT COUT
                                                              9
                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                             10

                                                             11
                                                                  DEBRA HORN,                                Case No. 3:19-cv-02488-JCS
                                                             12
 LLP




                                                                                Plaintiff,
                               1300 CLAY STREET, SUITE 810
                               OAKLAND, CALIFORNIA 94612




                                                                  vs.                                        DECLARATION OF BRIAN H. CHUN IN
KUMAGAI




                                                             13
                                   FAX (415) 357-4605




                                                                                                             SUPPORT OF DEFENDANT SAFEWAY
            ATTORNEYS AT LAW



                                     (415) 357-4600




                                                             14   SAFEWAY INC. and Does 1-50,                INC.’S MOTION FOR PARTIAL
                                                                                                             SUMMARY JUDGMENT
                                                             15                 Defendants.
 &
LAFAYETTE




                                                             16                                              Date:        April 30, 2021
                                                                                                             Time:        9:00 a.m.
                                                             17                                              Courtroom:   Courtroom F, 15th Floor
                                                                                                             Judge:       Hon. Joseph C. Spero
                                                             18
                                                                                                             Action Filed: March 11, 2019
                                                             19                                              Notice of Removal Filed: May 8, 2019
                                                                                                             Trial Date: September 27, 2021
                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                                 DECLARATION OF BRIAN H. CHUN IN SUPPORT OF DEFENDANT
                                                                                 SAFEWAY INC.’S MOTION FOR PARTIAL SUMMARY JUDGMENT                 1
                                                                                                 (Case No. 3:19-cv-02488-JCS)
                                                                  Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 2 of 193


                                                              1          I, BRIAN H. CHUN, declare:
                                                              2          1.      I am a partner at the law firm of Lafayette & Kumagai LLP, attorneys of record
                                                              3   for Defendant Safeway Inc. (“Defendant”) in this action, and am admitted to practice in good
                                                              4   standing in this State. I make this declaration in support of Defendant Safeway Inc.’s Motion for
                                                              5   Partial Summary Judgment. I make this declaration of my own personal knowledge and if called
                                                              6   as a witness to testify regarding the matters stated in this declaration I would and could testify
                                                              7   under oath competently thereto.
                                                              8          2.      Attached hereto as Exhibit A are true and correct copies of the witness oath and
                                                              9   excerpts from the transcript of the deposition of Debra Horn, taken on August 21, 2020 (Volume
                                                             10   1).
                                                             11          3.      Attached hereto as Exhibit B are true and correct copies of the witness oath,
                                                             12   excerpts and exhibits from the transcript of the deposition of Debra Horn, taken on August 27,
 LLP
                               1300 CLAY STREET, SUITE 810
                               OAKLAND, CALIFORNIA 94612
KUMAGAI




                                                             13   2020 (Volume 2).
                                   FAX (415) 357-4605
            ATTORNEYS AT LAW



                                     (415) 357-4600




                                                             14          4.      Attached hereto as Exhibit C are true and correct copies of the witness oath,
                                                             15   excerpts and exhibits from the transcript of the deposition of Debra Horn, taken on February 16,
 &
LAFAYETTE




                                                             16   2021 (Volume 3).
                                                             17          5.      Attached hereto as Exhibit D is a true and correct copy of Plaintiff’s Verified
                                                             18   Complaint for Damages and Injunctive Relief, filed on March 11, 2019.
                                                             19          6.      Attached hereto as Exhibit E is a true and correct copy of Plaintiff’s Responses to
                                                             20   Defendant Safeway Inc.’s Interrogatories, Set One, dated August 12, 2019.
                                                             21

                                                             22          I declare under penalty of perjury under the laws of the State of California and the United
                                                             23   States of America that the foregoing is true and correct.
                                                             24          Executed this 26th day of February, 2021 in Albany, California.
                                                             25
                                                                                                                /s/ Brian H. Chun
                                                             26                                                 BRIAN H. CHUN
                                                             27

                                                             28
                                                                                   DECLARATION OF BRIAN H. CHUN IN SUPPORT OF DEFENDANT
                                                                                   SAFEWAY INC.’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                  2
                                                                                                   (Case No. 3:19-cv-02488-JCS)
Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 3 of 193




             EXHIBIT "A"
      Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 4 of 193

                                  Atkinson-Baker, Inc.
                                    www.depo.com


·1·   · · · · · · UNITED STATES DISTRICT COURT
·2·   · · · · · NORTHERN DISTRICT OF CALIFORNIA
·3
·4·   ·DEBRA HORN,
· ·   · · · Plaintiff,
·5
· ·   ·Vs.· · · · · · · · · · · Case No. 3:19-cv-02488-JCS
·6
· ·   ·SAFEWAY, INC., AND
·7·   ·DOES 1-50,
· ·   · · · Defendants.
·8·   ·______________________/
·9
10
11·   ·   ·   ·   ·   ·VIDEOTAPED DEPOSITION OF DEBRA HORN
· ·   ·   ·   ·   ·   · · · · · · · VIA ZOOM
12·   ·   ·   ·   ·   · · · ·VOLUME 1, PAGE 1 TO 109
· ·   ·   ·   ·   ·   · · · ·FRIDAY, AUGUST 21, 2020
13
14
15
16
17
18
19·   ·ATKINSON-BAKER, INC.
· ·   ·800-288-3376
20·   ·www.depo.com
21·   ·REPORTED BY:· DEBRA L. ACEVEDO-RAMIREZ, CSR. 7692
· ·   · · · · · · · ·Arizona 50807
22
· ·   ·FILE NO:· AE0576E
23
24
25



                                      Debra Horn
                                    August 21, 2020                       1
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 5 of 193

                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·Siegel, Yee, Brunner and Metha.· I represent Miss                          09:47:02
·2· ·Debra Horn and with me today appearing is Katie                            09:47:06
·3· ·Teriocha -- sorry if I mispronounce that.· She is my                       09:47:13
·4· ·paralegal.                                                                 09:47:18
·5· · · · · · · ·COURT REPORTER:· If the witness can                            09:47:28
·6· ·raise your right hand.                                                     09:47:28
·7· · · · · · · ·Miss Horn.                                                     09:47:28
·8· · · · · · · · · · · DEBRA HORN,                                             09:47:28
·9· · · · · · · · was sworn to tell the truth,                                  09:47:28
10· · · · · · · · · · testified as follows:                                     09:47:29
11· · · · · · · ·THE WITNESS:· I do.                                            09:47:29
12· · · · · · · ·COURT REPORTER:· Thank you.                                    09:47:34
13· · · · · · · · · · · · EXAMINATION                                           09:47:34
14· ·BY MR. LAFAYETTE:                                                          09:47:34
15· · · · ·Q.· · Good morning, Miss Horn.· Can you see me                       09:47:37
16· ·there?                                                                     09:47:39
17· · · · ·A.· · Good morning.· I see myself.· I don't                          09:47:40
18· ·see anybody else, but I can hear everybody.                                09:47:43
19· · · · ·Q.· · All right.· Well, I'm Gary Lafayette and                       09:47:46
20· ·I represent Safeway in this matter.· Okay?                                 09:47:51
21· · · · ·A.· · Okay.                                                          09:47:55
22· · · · ·Q.· · Okay.· Have you ever had your deposition                       09:47:56
23· ·taken before?                                                              09:48:00
24· · · · ·A.· · Yes, I have.                                                   09:48:01
25· · · · ·Q.· · On how many different occasions?                               09:48:03


                                   Debra Horn
                                 August 21, 2020                       6
                                                                       YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 6 of 193

                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· · · · ·Q.· · Okay.· So he hadn't been there very long                        10:09:18
·2· ·when you got terminated, right?                                             10:09:21
·3· · · · ·A.· · He was there approximately about a year.                        10:09:23
·4· · · · ·Q.· · About a year.· Okay.                                            10:09:31
·5· · · · ·A.· · Yeah.                                                           10:09:32
·6· · · · ·Q.· · And before him who did you have?                                10:09:33
·7· · · · ·A.· · Amadeo Olivera.                                                 10:09:35
·8· · · · ·Q.· · And before Amadeo?                                              10:09:42
·9· · · · ·A.· · I don't remember who came between him                           10:09:44
10· ·and Brian.· It was like a temporary manager.                 I              10:09:47
11· ·don't remember who it was.· I was out, probably -- I                        10:09:50
12· ·was out on a...                                                             10:09:54
13· · · · ·Q.· · Leave?                                                          10:09:56
14· · · · ·A.· · An injury.· I was out on a surgery.                             10:09:57
15· ·Yeah, I was out.                                                            10:09:57
16· · · · ·Q.· · And so -- and how long was Brian                                10:10:03
17· ·Sullivan there?                                                             10:10:06
18· · · · ·A.· · Oh, at least from -- from what I can                            10:10:07
19· ·recall two thousand -- the end of 2008 until '14.                           10:10:18
20· ·Maybe right up to Olivera, '15.· From '08 to '14.                           10:10:28
21· · · · ·Q.· · It was a long time?                                             10:10:34
22· · · · ·A.· · Right.                                                          10:10:36
23· · · · ·Q.· · How did you get along with Brian                                10:10:36
24· ·Sullivan?                                                                   10:10:39
25· · · · ·A.· · How did I get along with him?· I didn't                         10:10:39


                                   Debra Horn
                                 August 21, 2020                       23
                                                                        YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 7 of 193

                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·report to him directly.· I was day stocking at the                          10:10:45
·2· ·time.· I got along with him fine.                                           10:10:49
·3· · · · ·Q.· · Okay.· And how about Amadeo?                                    10:10:50
·4· · · · ·A.· · Yes.                                                            10:10:55
·5· · · · ·Q.· · How did you get along with him?                                 10:10:56
·6· · · · ·A.· · I didn't report to him.· I reported at                          10:10:58
·7· ·that time to the front end.· I got along with him                           10:11:00
·8· ·fine.                                                                       10:11:03
·9· · · · ·Q.· · Okay.· And then Michael Vasquez, how did                        10:11:04
10· ·you get along with him?                                                     10:11:10
11· · · · ·A.· · I got along with him fine.                                      10:11:11
12· · · · ·Q.· · Okay.· Do you know if any of them have                          10:11:16
13· ·biases against disabilities?                                                10:11:22
14· · · · · · · ·MR. KIM:· Objection.· Speculation.                              10:11:25
15· · · · · · · ·MR. LAFAYETTE:· And who was it that you                         10:11:35
16· ·understand had a bias against people with                                   10:11:37
17· ·disabilities?                                                               10:11:39
18· · · · · · · ·THE WITNESS:· I'm sorry.· You were                              10:11:40
19· ·cutting out at the very end.                                                10:11:46
20· ·BY MR. LAFAYETTE:                                                           10:11:47
21· · · · ·Q.· · That's all right.· Who was it that you                          10:11:47
22· ·understood had a bias against people with                                   10:11:49
23· ·disabilities?· Are you there?                                               10:11:51
24· · · · ·A.· · I didn't hear.· Yes.· Am I?· Am I able                          10:12:02
25· ·to answer that?· Yes, can I answer the question?                            10:12:09


                                   Debra Horn
                                 August 21, 2020                       24
                                                                        YVer1f
     Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 8 of 193

                                 Atkinson-Baker, Inc.
                                   www.depo.com


·1· ·STATE OF CALIFORNIA· · · )

·2· · · · · · · · · · · · · · )· · ·ss.

·3· ·COUNTY OF SAN FRANCISCO· )

·4

·5

·6· · · · · ·I, DEBRA L. ACEVEDO-RAMIREZ, hereby

·7· ·certify:

·8· · · · · ·That I am a Certified Shorthand Reporter of

·9· ·the State of California;

10· · · · · ·That in pursuance of my duties as such, I

11· ·attended the proceedings in the foregoing matter and

12· ·reported all of the proceedings and testimony taken

13· ·therein;

14· · · · · ·That the foregoing is a full, true and

15· ·correct transcript of my shorthand notes so taken.

16· · · · · ·Dated:· August 31, 2020

17· · · · · ·Ms. Horn requests to read and sign.

18

19

20

21

22· · · · · ________________________________________
· · · · · · DEBRA L. ACEVEDO-RAMIREZ, RPR, CSR 7692
23

24

25


                                     Debra Horn
                                   August 21, 2020                       109
Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 9 of 193




             EXHIBIT "B"
      Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 10 of 193

                                   Atkinson-Baker, Inc.
                                     www.depo.com


·1·    · · · · · · UNITED STATES DISTRICT COURT
·2·    · · · · · NORTHERN DISTRICT OF CALIFORNIA
·3
·4·    ·DEBRA HORN,
· ·    · · · Plaintiff,
·5
· ·    ·Vs.· · · · · · · · · · · Case No. 3:19-cv-02488-JCS
·6
· ·    ·SAFEWAY, INC., AND
·7·    ·DOES 1-50,
· ·    · · · Defendants.
·8·    ·______________________/
·9
10
11·    ·   ·   ·   ·   ·VIDEOTAPED DEPOSITION OF DEBRA HORN
· ·    ·   ·   ·   ·   · · · · · · · ·VIA ZOOM
12·    ·   ·   ·   ·   · · · ·VOLUME 2, PAGES 110 TO 300
· ·    ·   ·   ·   ·   · · · ·THURSDAY, AUGUST 27, 2020
13
14
15
16
17
18
19·    ·ATKINSON-BAKER, INC.
· ·    ·800-288-3376
20·    ·www.depo.com
21·    ·REPORTED BY:· DEBRA L. ACEVEDO-RAMIREZ, CSR. 7692
· ·    · · · · · · · ·Arizona 50807
22
· ·    ·FILE NO:· AE05D8B
23
24
25



                                  Debra Horn Volume 2
                                    August 27, 2020                        110
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 11 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · · · · ·MR. KIM:· Good morning.· My name is Chan                              10:26:00
·2· ·Kim.· I'm with Siegel, Yee, Brunner and Mehta.                     I              10:26:05
·3· ·represent Miss Horn and making an appearance later                                10:26:09
·4· ·on today is my paralegal.· She will be on around                                  10:26:13
·5· ·11:00.· Her name is Katie Teriocha.                                               10:26:18
·6· · · · · · · ·THE VIDEOGRAPHER:· The court reporter                                 10:26:22
·7· ·please make her statement for the record and then                                 10:26:24
·8· ·please swear the witness.                                                         10:26:27
·9· · · · · · · ·COURT REPORTER:· Miss Horn, please raise                              10:26:27
10· ·your right hand.                                                                  10:26:29
11· · · · · · · · · · · · DEBRA HORN,                                                  10:26:29
12· · · · · · ·was sworn to tell the truth,                                            10:26:29
13· · ·remotely by the court reporter through Zoom,                                    10:26:29
14· · · · · · · ·testified as follows:                                                 10:26:41
15· · · · · · · ·THE WITNESS:· Yes, I do.                                              10:26:41
16· · · · · · · ·MR. LAFAYETTE:· All right.· Can I get                                 10:26:43
17· ·started?                                                                          10:26:45
18· · · · · · · ·THE VIDEOGRAPHER:· Yes, sir.                                          10:26:46
19· · · · · · · ·MR. LAFAYETTE:· Thank you.· Good                                      10:26:47
20· ·morning.                                                                          10:26:49
21· · · · · · · · · · · · EXAMINATION                                                  10:26:49
22· ·BY MR. LAFAYETTE:                                                                 10:26:49
23· · · · ·Q.· · Miss Horn, nice to see you again.                                     10:26:49
24· · · · ·A.· · Good morning.                                                         10:26:51
25· · · · ·Q.· · Okay.· We're going to continue with the                               10:26:52


                               Debra Horn Volume 2
                                 August 27, 2020                            117
                                                                              YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 12 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·these two African-American women in your store?                               10:58:10
·2· · · · · · · ·MR. KIM:· Objection.· Irrelevant.                                 10:58:15
·3· · · · · · · ·THE WITNESS:· Oh, I don't know how many                           10:58:16
·4· ·minutes.                                                                      10:58:26
·5· ·BY MR. LAFAYETTE:                                                             10:58:26
·6· · · · ·Q.· · Just give me an approximation.                                    10:58:27
·7· · · · ·A.· · Possibly -- possibly three to five.                               10:58:29
·8· · · · ·Q.· · Okay.· And why did you start watching                             10:58:40
·9· ·them in the first instance?                                                   10:58:43
10· · · · ·A.· · Because the -- I manage the                                       10:58:44
11· ·self-checkout lane and there is no other check                                10:58:54
12· ·stands from that point on towards the -- where the                            10:58:57
13· ·direction where the customers were at and they were                           10:59:02
14· ·heading towards the door with the bag of items.                               10:59:05
15· · · · ·Q.· · So -- and so the fact that they were                              10:59:09
16· ·walking towards the door with a bag of items made                             10:59:11
17· ·you suspicious of them, right?                                                10:59:16
18· · · · · · · ·MR. KIM:· Objection.· It misstates                                10:59:19
19· ·testimony.                                                                    10:59:20
20· · · · · · · ·THE WITNESS:· No.· Also, there was                                10:59:24
21· ·other -- other factors involved.· I asked anybody                             10:59:29
22· ·else if they had rung these customers up and they                             10:59:32
23· ·had said no.                                                                  10:59:36
24· ·BY MR. LAFAYETTE:                                                             10:59:36
25· · · · ·Q.· · So, but what about you made you decide                            10:59:38


                               Debra Horn Volume 2
                                 August 27, 2020                        143
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 13 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·question, so let me go back.                                                  12:36:59
·2· · · · · · · ·From 2012 to the present -- from 2012 to                          12:37:03
·3· ·the present, there has been some restriction related                          12:37:06
·4· ·to your foot; is that true?                                                   12:37:12
·5· · · · ·A.· · Yes.                                                              12:37:14
·6· · · · ·Q.· · And that restriction related to your                              12:37:17
·7· ·foot throughout that time period has been that you                            12:37:20
·8· ·can't stand for more than two hours, right?                                   12:37:24
·9· · · · ·A.· · It's more specific, but that is part of                           12:37:29
10· ·it, yes.                                                                      12:37:36
11· · · · ·Q.· · So what else has it been from 2012 to                             12:37:37
12· ·the present?                                                                  12:37:40
13· · · · ·A.· · Regarding my foot?                                                12:37:41
14· · · · ·Q.· · Yes.                                                              12:37:45
15· · · · ·A.· · It's always been the same.                                        12:37:46
16· · · · ·Q.· · You can't stand for more than two hours,                          12:37:48
17· ·right?                                                                        12:37:52
18· · · · ·A.· · I can't stand in place for more than two                          12:37:52
19· ·hours the first four hours of my shift and cannot                             12:37:55
20· ·stand for more than two hours the second four hours                           12:37:58
21· ·of my shift.                                                                  12:38:00
22· · · · ·Q.· · Okay.· I got it.· Okay.· So that's been                           12:38:01
23· ·the restriction with regard to your foot all along,                           12:38:06
24· ·right?                                                                        12:38:10
25· · · · ·A.· · Yes.                                                              12:38:10


                               Debra Horn Volume 2
                                 August 27, 2020                        195
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 14 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·work?                                                                         13:02:29
·2· · · · ·Q.· · I want to know if you are saying that                             13:02:29
·3· ·you didn't get it.                                                            13:02:31
·4· · · · ·A.· · I would have to look at all documents                             13:02:32
·5· ·that were attached to this actual letter to be able                           13:02:34
·6· ·to recall.                                                                    13:02:38
·7· · · · ·Q.· · Are you saying right now as you sit here                          13:02:39
·8· ·you don't know one way or the other; is that what                             13:02:41
·9· ·you're telling me?                                                            13:02:43
10· · · · ·A.· · No.· I'm telling you I would have to see                          13:02:44
11· ·all documents to know what -- what was attached to                            13:02:47
12· ·this letter.                                                                  13:02:52
13· · · · ·Q.· · I understand that, but I'm just saying                            13:02:53
14· ·looking at that letter alone, you're unable to tell                           13:02:55
15· ·me if you received it, right?                                                 13:02:58
16· · · · ·A.· · I believe I most likely received it.                              13:03:00
17· ·It's addressed to me.                                                         13:03:03
18· · · · ·Q.· · Let's take a look at another document.                            13:03:04
19· ·Okay.· Exhibit 68.· Do you recognize this document?                           13:03:06
20· · · · ·A.· · Yes.                                                              13:03:22
21· · · · ·Q.· · What is this?                                                     13:03:40
22· · · · ·A.· · This is an offer of modified or                                   13:03:41
23· ·alternative work.                                                             13:03:49
24· · · · ·Q.· · Did you accept this?                                              13:03:51
25· · · · ·A.· · I can't see the -- I can't see the                                13:03:53


                               Debra Horn Volume 2
                                 August 27, 2020                        214
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 15 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·writing.                                                                      13:03:56
·2· · · · ·Q.· · As you sit here today do you have a                               13:03:57
·3· ·recollection of accepting this?                                               13:03:59
·4· · · · ·A.· · I could have.· I don't see where...                               13:04:01
·5· · · · ·Q.· · Sitting here today do you have a                                  13:04:04
·6· ·recollection of accepting this?                                               13:04:06
·7· · · · ·A.· · I do not without seeing my signature.                             13:04:07
·8· · · · ·Q.· · Take a look.· Do you recognize your                               13:04:21
·9· ·signature?                                                                    13:04:25
10· · · · ·A.· · Yes.· What was the second?· Can I see                             13:04:26
11· ·the second page?                                                              13:04:30
12· · · · ·Q.· · First, do you recognize your signature?                           13:04:30
13· · · · ·A.· · That's my signature, yes.                                         13:04:34
14· · · · ·Q.· · Your signature date is September 6,                               13:04:36
15· ·2012?                                                                         13:04:39
16· · · · ·A.· · Yes.                                                              13:04:39
17· · · · ·Q.· · Okay.· Let's look through this document                           13:04:44
18· ·some.· Okay.· So this is a document that was sent to                          13:04:52
19· ·you, date of offer, do you see that, was August 15,                           13:04:56
20· ·2012?                                                                         13:05:03
21· · · · ·A.· · Yes.                                                              13:05:03
22· · · · ·Q.· · Date job starts it says August 12, 2012?                          13:05:05
23· · · · ·A.· · Yes.                                                              13:05:08
24· · · · ·Q.· · Okay.· Then we have here date of injury,                          13:05:12
25· ·June 7, 2005, right?                                                          13:05:18


                               Debra Horn Volume 2
                                 August 27, 2020                        215
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 16 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · ·A.· · Yes.                                                              13:05:19
·2· · · · ·Q.· · Then it has down here modified work or                            13:05:22
·3· ·-- it says modified work, not alternative work.                               13:05:25
·4· ·Does it?                                                                      13:05:27
·5· · · · ·A.· · Yes.                                                              13:05:28
·6· · · · ·Q.· · So then it lists your position at the                             13:05:31
·7· ·time of full time full clerk, right?                                          13:05:33
·8· · · · ·A.· · Yes.                                                              13:05:36
·9· · · · ·Q.· · Here's your wages.· Then it goes on to                            13:05:38
10· ·say here, "Physical requirements for performing work                          13:05:40
11· ·activities."· Do you see that?                                                13:05:46
12· · · · ·A.· · Yes.                                                              13:05:47
13· · · · ·Q.· · It says "She will continue doing her                              13:05:50
14· ·normal job."· Right?                                                          13:05:52
15· · · · ·A.· · Yes, I see that.                                                  13:05:55
16· · · · ·Q.· · "She is best if she checks no more than                           13:06:00
17· ·two hours at a time, four hours total per day,"                               13:06:03
18· ·right?                                                                        13:06:07
19· · · · ·A.· · That's what it's printed, yes.                                    13:06:07
20· · · · ·Q.· · It simply says "Two hours at a time, no                           13:06:12
21· ·more than four hours a day checking," right?                                  13:06:15
22· · · · ·A.· · Yes.                                                              13:06:17
23· · · · ·Q.· · What did you understand you were                                  13:06:21
24· ·supposed to do the other hours, your normal duties,                           13:06:22
25· ·right?                                                                        13:06:27


                               Debra Horn Volume 2
                                 August 27, 2020                        216
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 17 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · ·A.· · Yes.                                                              13:06:27
·2· · · · ·Q.· · Okay.· "We understand that you further                            13:06:30
·3· ·requested a stool to be in the check stand."                                  13:06:34
·4· ·Correct?                                                                      13:06:37
·5· · · · ·A.· · That's what it states, yes.                                       13:06:37
·6· · · · ·Q.· · "A stool will be available to be                                  13:06:44
·7· ·utilized on as-needed basis, right?                                           13:06:46
·8· · · · ·A.· · Yes.                                                              13:06:49
·9· · · · ·Q.· · So it says "as-needed basis," right?                              13:06:50
10· · · · ·A.· · Yes.                                                              13:06:52
11· · · · ·Q.· · It doesn't say every time you use the                             13:06:54
12· ·check stand, does it?                                                         13:06:56
13· · · · ·A.· · It doesn't describe either way.· It                               13:06:57
14· ·doesn't.                                                                      13:07:07
15· · · · ·Q.· · It says as needed, but it doesn't say                             13:07:09
16· ·every time you use the check stand, does it?                                  13:07:11
17· · · · ·A.· · It doesn't describe anything.· It's just                          13:07:16
18· ·very vague.                                                                   13:07:20
19· · · · ·Q.· · Listen to my question.· It doesn't say                            13:07:21
20· ·every time you use the check stand, does it?                                  13:07:24
21· · · · ·A.· · No, it does not.                                                  13:07:28
22· · · · ·Q.· · And you signed off in accepting this,                             13:07:29
23· ·didn't you?                                                                   13:07:31
24· · · · ·A.· · Yes.                                                              13:07:32
25· · · · ·Q.· · Okay.· Are you aware of any other                                 13:07:35


                               Debra Horn Volume 2
                                 August 27, 2020                        217
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 18 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · ·Q.· · The day you wrote this did anybody                                14:35:23
·2· ·whatsoever talk to you?                                                       14:35:25
·3· · · · ·A.· · No.                                                               14:35:26
·4· · · · ·Q.· · Okay.· Did you get your stool that day?                           14:35:28
·5· · · · ·A.· · It wasn't available.· If I'm writing the                          14:35:31
·6· ·note at the end of the -- no, I wouldn't -- I would                           14:35:36
·7· ·have stated it, I'm sure.· If I would have got my                             14:35:41
·8· ·stool I would have stated it.                                                 14:35:44
·9· · · · ·Q.· · Did you -- that day, did you get any                              14:35:45
10· ·kind of a stool?                                                              14:35:48
11· · · · ·A.· · No, because that's the only stool that                            14:35:50
12· ·was available in the store was mine.                                          14:35:52
13· · · · ·Q.· · Listen to me for a second, okay, ma'am.                           14:35:54
14· ·On that day did you have any stool whatsoever to                              14:35:57
15· ·use, including your stool, do you know?                                       14:36:01
16· · · · ·A.· · I do not know.                                                    14:36:04
17· · · · ·Q.· · Thank you.                                                        14:36:06
18· · · · · · · ·Okay.· So that was September 6, 2016,                             14:36:09
19· ·right?· Let's take a look.· How did you get along                             14:36:18
20· ·with Michael Vasquez?                                                         14:36:33
21· · · · ·A.· · Fine.· He was a great assistant manager                           14:36:35
22· ·and then he came back as our store -- store manager                           14:36:39
23· ·and he didn't find a way to accommodate me.                                   14:36:43
24· · · · ·Q.· · So --                                                             14:36:47
25· · · · ·A.· · And that's when -- excuse me?                                     14:36:47


                               Debra Horn Volume 2
                                 August 27, 2020                        250
                                                                          YVer1f
Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 19 of 193
Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 20 of 193
Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 21 of 193
     Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 22 of 193

                                  Atkinson-Baker, Inc.
                                    www.depo.com


·1· ·STATE OF CALIFORNIA· · · )

·2· · · · · · · · · · · · · · )· · ·ss.

·3· ·COUNTY OF SAN FRANCISCO· )

·4

·5

·6· · · · · ·I, DEBRA L. ACEVEDO-RAMIREZ, hereby

·7· ·certify:

·8· · · · · ·That I am a Certified Shorthand Reporter of

·9· ·the State of California;

10· · · · · ·That in pursuance of my duties as such, I

11· ·attended the proceedings in the foregoing matter and

12· ·reported all of the proceedings and testimony taken

13· ·therein;

14· · · · · ·That the foregoing is a full, true and

15· ·correct transcript of my shorthand notes so taken.

16· · · · · ·Dated:· August 30, 2020

17· · · · · ·Ms. Horn requests to read and sign.

18

19

20

21

22· · · · · ________________________________________
· · · · · · DEBRA L. ACEVEDO-RAMIREZ, RPR, CSR 7692
23

24

25


                                 Debra Horn Volume 2
                                   August 27, 2020                        300
Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 23 of 193




              EXHIBIT "C"
      Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 24 of 193

                                   Atkinson-Baker, Inc.
                                     www.depo.com


·1· · · · · · · · ·UNITED STATES DISTRICT COURT

·2· · · · · · · ·NORTHERN DISTRICT OF CALIFORNIA

·3· · · · · · · · · · · · · ---oOo---

·4·    ·DEBRA HORN,· · · · · · · · · · ·)
· ·    · · · · · · · · · · · · · · · · ·)
·5·    · · · · · · · · · · · · · · · · ·)
· ·    · · · · · · · · · ·Plaintiff,· · )
·6·    · · · · · · · · · · · · · · · · ·)
· ·    · · · vs.· · · · · · · · · · · · )
·7·    · · · · · · · · · · · · · · · · ·)· · · CASE NUMBER
· ·    · · · · · · · · · · · · · · · · ·)· ·3:19-cv-02488-JCS
·8·    ·SAFEWAY, INC. AND DOES 1-50,· · )
· ·    · · · · · · · · · · · · · · · · ·)
·9·    · · · · · · · · · · · · · · · · ·)
· ·    · · · · · · · · · ·Defendants.· ·)
10·    · · · · · · · · · · · · · · · · ·)
· ·    ·________________________________)
11

12

13

14
· ·    · · · · · · · · · · · VOLUME III
15
· ·    · · · · · · · · DEPOSITION OF DEBRA HORN
16
· ·    · · · · · · · · · ·DUBLIN, CALIFORNIA
17
· ·    · · · · · · · ·TUESDAY, FEBRUARY 16, 2021
18

19

20

21

22· ·ATKINSON-BAKER, INC.
· · ·Www.depo.com
23· ·(800) 288-3376

24· ·REPORTED BY:· VALERIE E. JENSEN HARRIS, CSR NO. 4401

25· ·FILE NO.:· AF00FB3


                                  Debra Horn, Volume 3
                                   February 16, 2021                       301
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 25 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · · · · · · · · ·DEBRA HORN,
·2· · having been sworn to tell the truth, the whole truth
·3· · and nothing but the truth, under penalty of perjury,
·4· · testified as is hereinafter set forth.
·5· · · · · · · · · · · · EXAMINATION                                              10:05:32
·6· · · · Q.· · BY MR. LAFAYETTE:· Good morning, Ms. Horn.                         10:05:34
·7· ·How are you?                                                                  10:05:36
·8· · · · A.· · Good morning.                                                      10:05:38
·9· · · · Q.· · How are you?                                                       10:05:40
10· · · · A.· · Good.· How are you?                                                10:05:42
11· · · · Q.· · I'm good.· Thank you.                                              10:05:42
12· · · · · · · Ms. Horn, I'm continuing with your deposition                      10:05:46
13· ·today pursuant to the court's order.· And I have a few                        10:05:50
14· ·questions I'd like to start out with.                                         10:05:54
15· · · · · · · First, do you recall the admonitions I gave                        10:05:56
16· ·you at the beginning when we first started taking your                        10:05:58
17· ·deposition?                                                                   10:06:02
18· · · · A.· · Go ahead and repeat it.· I have no --                              10:06:04
19· · · · Q.· · Okay.· You realize you've been sworn and                           10:06:08
20· ·placed under oath?                                                            10:06:08
21· · · · A.· · That's what the reporters have said, yes.                          10:06:12
22· · · · Q.· · You understand that the testimony that you                         10:06:14
23· ·give today should bear the same gravity if you were                           10:06:18
24· ·actually testifying in a court of law?                                        10:06:20
25· · · · A.· · Yes.                                                               10:06:20


                               Debra Horn, Volume 3
                                February 16, 2021                       306
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 26 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·that was done to you at work that you thought was                             10:12:20
·2· ·offensive.                                                                    10:12:22
·3· · · · A.· · Oh.· So, I mean, do we have -- we have three                       10:12:26
·4· ·hours to go through this?· Okay.· I can get my notes                          10:12:30
·5· ·out.· 2016, May.                                                              10:12:36
·6· · · · Q.· · May of 2017.· Do you have a specific                               10:12:40
·7· ·recollection of anything that was to --                                       10:12:42
·8· · · · A.· · Well, May of 2017 I wasn't even in the store.                      10:12:44
·9· ·So there would be no recollection because I wasn't even                       10:12:48
10· ·in -- I wasn't even -- I was on suspension.· There's no                       10:12:52
11· ·way of having anything inside the store.· Nothing inside                      10:12:58
12· ·the store.                                                                    10:12:58
13· · · · Q.· · So it would be accurate that, between May of                       10:13:02
14· ·2016 and May of 2017, you don't have a recollection of                        10:13:06
15· ·anyone doing anything to you that was offensive in this                       10:13:12
16· ·case?                                                                         10:13:12
17· · · · A.· · No, I have not -- I have several                                   10:13:16
18· ·recollections of people doing offensive things to me.                         10:13:22
19· · · · Q.· · Okay.· What's the first offensive thing that                       10:13:26
20· ·you recall during that time period?                                           10:13:40
21· · · · A.· · The first thing that is the strongest, not                         10:13:44
22· ·the first -- it's not in "chronical" order, but the most                      10:13:50
23· ·offensive was when Michael Vasquez told me I couldn't                         10:13:54
24· ·have my vacations and told me to write something down                         10:13:58
25· ·and get out of his office.                                                    10:14:00


                               Debra Horn, Volume 3
                                February 16, 2021                       312
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 27 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · Q.· · Okay.· All right.· And do you have a specific                      10:14:04
·2· ·recollection as to when that occurred?                                        10:14:08
·3· · · · A.· · That would have been on March 22 or March --                       10:14:14
·4· ·March 2 because my union rep was present.                                     10:14:18
·5· · · · Q.· · And what year was that?                                            10:14:20
·6· · · · A.· · 2016 -- '17, March.                                                10:14:24
·7· · · · Q.· · All right.· And -- so you had asked for                            10:14:28
·8· ·vacation.· Is that accurate?                                                  10:14:32
·9· · · · A.· · No, I had submitted -- I didn't ask for                            10:14:34
10· ·vacation.· I had submitted according to the union                             10:14:36
11· ·contract rules based on my seniority.                                         10:14:42
12· · · · Q.· · Okay.· Do you recall anything else that you                        10:14:46
13· ·have a specific recollection -- do you have a specific                        10:14:48
14· ·recollection of anything else happening during that time                      10:14:50
15· ·period that you thought was offensive?                                        10:14:52
16· · · · A.· · Yes.· During the month of November, he                             10:14:56
17· ·brought me into the office, Michael Vasquez, and told                         10:15:00
18· ·me that he doesn't think -- he has no position for me                         10:15:04
19· ·at the store; that I should find another job.                                 10:15:06
20· · · · Q.· · And that was in 2016, ma'am?                                       10:15:12
21· · · · A.· · Yes.                                                               10:15:14
22· · · · Q.· · Okay.· Anything else?· Another -- do you have                      10:15:16
23· ·any other specific recollections?                                             10:15:20
24· · · · A.· · Yes, he -- there were several occasions where                      10:15:22
25· ·there -- he had written me up for customer service when                       10:15:28


                               Debra Horn, Volume 3
                                February 16, 2021                       313
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 28 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·I -- when I hadn't done anything.                                             10:15:36
·2· · · · Q.· · Do you recall when that took place?                                10:15:40
·3· · · · A.· · In the month of October, November.                                 10:15:52
·4· · · · Q.· · Okay.· Any other specific recollections?                           10:15:56
·5· · · · A.· · Yes.· During the...· During May -- May of                          10:16:04
·6· ·2016?                                                                         10:16:06
·7· · · · Q.· · Yes.                                                               10:16:06
·8· · · · A.· · May '16 or '17 I was denied funeral leave for                      10:16:10
·9· ·my grandmother.                                                               10:16:20
10· · · · Q.· · Anything else that you have a specific                             10:16:24
11· ·recollection of?                                                              10:16:26
12· · · · A.· · During the whole month of -- from May till --                      10:16:32
13· ·that whole year, employee -- I was -- I was taken out                         10:16:36
14· ·of my position and put into a position that I had to                          10:16:40
15· ·work in to a check-out lane and taken away from my job,                       10:16:44
16· ·and someone else took over my job.                                            10:16:48
17· · · · · · · And that was beyond what I could possibly                          10:16:50
18· ·do, according to my work accommodation.· And I made                           10:16:54
19· ·it a point that I was in a lot of pain, and I was still                       10:16:56
20· ·asked by all management -- Michael, any management team                       10:17:02
21· ·that was there, any person in charge -- that I need to                        10:17:06
22· ·do what they told me to do, which was to further injure                       10:17:08
23· ·myself and hurt myself.                                                       10:17:10
24· · · · · · · And I told them I was hurting, and I'd                             10:17:12
25· ·already done what I can do, but yet I was still asked                         10:17:16


                               Debra Horn, Volume 3
                                February 16, 2021                       314
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 29 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·to go beyond my accommodations all through that whole                         10:17:20
·2· ·year.                                                                         10:17:22
·3· · · · Q.· · All?· Everyday?                                                    10:17:24
·4· · · · A.· · Everyday something happened.                                       10:17:26
·5· · · · Q.· · I'm talking about this one thing.                                  10:17:28
·6· ·Everyday --                                                                   10:17:32
·7· · · · A.· · Everyday something happened.                                       10:17:32
·8· · · · Q.· · No, ma'am.· Let me ask my question, please.                        10:17:36
·9· ·That's not what I'm asking you.                                               10:17:40
10· · · · · · · Are you telling me, under penalty of perjury,                      10:17:42
11· ·that everyday someone took you out of your position?                          10:17:54
12· · · · A.· · That -- that's not what the -- I was making                        10:17:56
13· ·a comment, and that's...· It...                                               10:18:06
14· · · · Q.· · It's a "yes" or "no" answer, ma'am.                                10:18:08
15· · · · A.· · No, I'd like to elaborate.                                         10:18:10
16· · · · Q.· · I want to first -- listen to me, ma'am.                            10:18:14
17· ·Okay?· I'm entitled to take a deposition to ask my                            10:18:16
18· ·questions and to have that you give answers to my                             10:18:18
19· ·questions, not simply telling me what you want to                             10:18:24
20· ·tell me.· Your lawyer can ask you questions, and                              10:18:26
21· ·then you can say anything you want to say, but right                          10:18:28
22· ·now, it's my opportunity to ask my questions.· Okay?                          10:18:32
23· · · · · · · So, are you telling me, under penalty of                           10:18:34
24· ·perjury, that everyday that you worked in 2016, some                          10:18:40
25· ·manager took you out of your position?                                        10:18:46


                               Debra Horn, Volume 3
                                February 16, 2021                       315
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 30 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · · · · MR. LAFAYETTE:· Objection.· Misstates                              10:18:48
·2· ·testimony.                                                                    10:19:02
·3· · · · · · · THE WITNESS:· No.· No.                                             10:19:04
·4· · · · Q.· · BY MR. LAFAYETTE:· Thank you.· As you sit                          10:19:10
·5· ·here today, do you have a recollection of the dates in                        10:19:16
·6· ·which that occurred?                                                          10:19:26
·7· · · · A.· · This is year 2021.· We're talking five                             10:19:34
·8· ·years ago.· These are incidents that happened on several                      10:19:38
·9· ·occasions, not on an exact daily basis every day, but                         10:19:44
10· ·something happened every day regarding my accommodation,                      10:19:48
11· ·whether it be taken out of my position or not giving                          10:19:52
12· ·me my break or not getting out on time, any of those,                         10:19:56
13· ·or having my stool, I...· It would be impossible.                             10:20:02
14· · · · · · · I can go through my notes.· They're so                             10:20:04
15· ·detailed that it's gonna -- it'll take me three hours                         10:20:08
16· ·to go through my notes, and this deposition would be                          10:20:10
17· ·over.                                                                         10:20:10
18· · · · Q.· · Let me tell you what's going on happen,                            10:20:12
19· ·ma'am.· I've already gone to court and said that I                            10:20:14
20· ·needed more time to take your deposition.· The more                           10:20:18
21· ·you don't answer my questions directly, the more I'm                          10:20:20
22· ·going to wind up going back to court and have you                             10:20:24
23· ·sit for longer.· That's just what's gonna happen.                             10:20:28
24· · · · · · · I'm trying my best to ask you                                      10:20:30
25· ·straightforward questions, and I would appreciate                             10:20:32


                               Debra Horn, Volume 3
                                February 16, 2021                       316
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 31 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·straightforward answers.· All right?                                          10:20:36
·2· · · · · · · And please -- if I'm not asking you                                10:20:38
·3· ·something, don't tell me.· I'm not asking for that.                           10:20:44
·4· ·Okay?                                                                         10:20:44
·5· · · · · · · I'll ask you again.· Do you have a specific                        10:20:48
·6· ·recollection, as you sit here today, of the dates on                          10:20:54
·7· ·which you claim someone took you out of your position                         10:20:56
·8· ·in 2016?                                                                      10:21:00
·9· · · · · · · MR. KIM:· Objection.· Asked and answered..                         10:21:16
10· · · · · · · You may answer, Debra anytime I object,                            10:21:18
11· ·unless I --                                                                   10:21:20
12· · · · · · · THE WITNESS:· I'm sorry.· Okay.· I didn't                          10:21:22
13· ·understand.· Okay.                                                            10:21:22
14· · · · · · · Yeah, I have a specific date.· I have                              10:21:34
15· ·November 23rd, Thanksgiving, 2016.                                            10:21:42
16· · · · Q.· · BY MR. LAFAYETTE:· Are you looking at                              10:21:42
17· ·something?                                                                    10:21:44
18· · · · A.· · No, I'm not.                                                       10:21:46
19· · · · Q.· · Are you looking at --                                              10:21:48
20· · · · A.· · I have nothing -- no, I have nothing to look                       10:21:50
21· ·at 'cause I haven't reviewed anything.                                        10:21:52
22· · · · Q.· · So you said November 23rd, 2016?                                   10:21:56
23· · · · A.· · Yes.                                                               10:21:58
24· · · · Q.· · What happened on that day?                                         10:22:00
25· · · · A.· · I slipped and fell.                                                10:22:04


                               Debra Horn, Volume 3
                                February 16, 2021                       317
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 32 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · Q.· · Okay.· And it happened on that day?                                10:22:08
·2· · · · A.· · Yes.· I slipped and fell, and I asked for                          10:22:10
·3· ·assistance from the management team, and nobody helped                        10:22:12
·4· ·me.· And that was offensive.                                                  10:22:16
·5· · · · Q.· · Okay.· Do you have any other incidences,                           10:22:22
·6· ·specific recollections of someone taking you out of                           10:22:24
·7· ·your position in 2016?                                                        10:22:38
·8· · · · A.· · No, I can't -- I have lots of recollections,                       10:22:42
·9· ·but I can't give you the specific dates.                                      10:22:44
10· · · · Q.· · Okay.                                                              10:22:46
11· · · · A.· · I have a lot.· I know...· They're there; I                         10:22:52
12· ·just don't have them.                                                         10:22:54
13· · · · Q.· · Okay.· Now, the position that you had in                           10:23:00
14· ·2016, do you know if there were some notes from your                          10:23:08
15· ·doctor or anything that indicated what you could and                          10:23:10
16· ·could not do?                                                                 10:23:14
17· · · · A.· · Yes.                                                               10:23:14
18· · · · Q.· · Okay.· So let's just focus on 2016, not some                       10:23:18
19· ·time period before that.· Okay?                                               10:23:22
20· · · · · · · So, in 2016, was there a restriction on                            10:23:26
21· ·where you could work in the store?                                            10:23:32
22· · · · A.· · Was there a restriction where?                                     10:23:34
23· · · · Q.· · As to where you could be assigned to work                          10:23:36
24· ·in the store.                                                                 10:23:38
25· · · · A.· · My restriction -- it's based on the company,                       10:23:42


                               Debra Horn, Volume 3
                                February 16, 2021                       318
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 33 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·where they want to put me.                                                    10:23:44
·2· · · · Q.· · Okay.· So the company could put you wherever                       10:23:46
·3· ·they wanted to put you.· Correct?                                             10:23:50
·4· · · · A.· · If they -- if that's a job duty that I can                         10:23:54
·5· ·do.                                                                           10:23:54
·6· · · · · · · No, it's not correct.· It has to be a job                          10:23:58
·7· ·to do -- that I'm physically able and capable to do with                      10:24:00
·8· ·my restrictions.                                                              10:24:02
·9· · · · Q.· · Okay.· I'm trying to ask you that, ma'am.                          10:24:04
10· ·That's all I'm trying to get to.                                              10:24:06
11· · · · A.· · That's not what you --                                             10:24:06
12· · · · Q.· · I asked you before what your restrictions                          10:24:08
13· ·were.· Okay?                                                                  10:24:12
14· · · · A.· · You want to --                                                     10:24:12
15· · · · Q.· · Let me ask my question, please.                                    10:24:14
16· · · · · · · Is there someone else with you, ma'am?                             10:24:26
17· · · · A.· · Yes, it's -- I'm on my Bluetooth so nobody                         10:24:30
18· ·can hear my conversation.                                                     10:24:32
19· · · · Q.· · Okay.· So now let's go to your restrictions.                       10:24:38
20· ·Were you restricted to performing only certain functions                      10:24:42
21· ·in the store?                                                                 10:24:44
22· · · · A.· · Yes.                                                               10:24:44
23· · · · Q.· · What were the functions you were restricted                        10:24:46
24· ·to perform?                                                                   10:24:50
25· · · · A.· · I could not stand in the checkstand for more                       10:24:52


                               Debra Horn, Volume 3
                                February 16, 2021                       319
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 34 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·than two hours at a time.                                                     10:24:54
·2· · · · Q.· · So you can be assigned to work in a                                10:25:00
·3· ·checkstand.· Is that accurate?                                                10:25:06
·4· · · · A.· · No, it's not.· I can only --                                       10:25:10
·5· · · · Q.· · I thought you just told me you couldn't be                         10:25:12
·6· ·assigned to work for more than two hours, but if it                           10:25:16
·7· ·was less than two hours, you could be assigned to work                        10:25:18
·8· ·in a checkstand.· Would that be accurate?                                     10:25:28
·9· · · · A.· · For two hours, the first four hours of my                          10:25:30
10· ·shift, yes.                                                                   10:25:32
11· · · · Q.· · So let's see if I can get this straight.                           10:25:36
12· · · · · · · You could be assigned to work in a                                 10:25:38
13· ·checkstand.· There might just be some limitations on                          10:25:42
14· ·the amount of time you could work there at any one                            10:25:46
15· ·point in time.· Would that be accurate?                                       10:25:52
16· · · · A.· · I don't understand the question.                                   10:25:56
17· · · · Q.· · Okay.· In the first instance, you could be                         10:25:58
18· ·assigned to work in a checkstand for less than two hours                      10:26:02
19· ·at a time.· Correct?                                                          10:26:10
20· · · · A.· · No.                                                                10:26:12
21· · · · Q.· · So you could never ever, under any                                 10:26:16
22· ·circumstances whatsoever, regardless of if it was                             10:26:18
23· ·five minutes, be assigned to work in a checkstand.                            10:26:22
24· ·Correct?                                                                      10:26:24
25· · · · A.· · No.                                                                10:26:26


                               Debra Horn, Volume 3
                                February 16, 2021                       320
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 35 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · Q.· · So could you be assigned to work for five                          10:26:28
·2· ·minutes in a checkstand?                                                      10:26:32
·3· · · · A.· · Five minutes, yes.                                                 10:26:34
·4· · · · Q.· · 10 minutes?                                                        10:26:38
·5· · · · A.· · Yes.                                                               10:26:40
·6· · · · Q.· · Half an hour?                                                      10:26:42
·7· · · · A.· · Yes.                                                               10:26:44
·8· · · · Q.· · An hour?                                                           10:26:46
·9· · · · A.· · Yes.                                                               10:26:48
10· · · · Q.· · An hour and a half?                                                10:26:50
11· · · · A.· · Yes.                                                               10:26:50
12· · · · Q.· · An hour and 15 minutes?                                            10:26:54
13· · · · A.· · Yes.                                                               10:26:54
14· · · · Q.· · An hour and 59 minutes?                                            10:27:00
15· · · · A.· · Yes.                                                               10:27:04
16· · · · Q.· · I'm confused, ma'am.· I just said before                           10:27:06
17· ·you could be assigned to work at a checkstand, just not                       10:27:10
18· ·more than two hours, and you said, "No" to that.· Why?                        10:27:14
19· · · · A.· · If you repeat -- if you go back and listen                         10:27:18
20· ·to the words you used, you asked at any given time, and                       10:27:22
21· ·you...· And I can only check from -- two hours the first                      10:27:28
22· ·four hours of our employment, so I answered the question                      10:27:32
23· ·correctly.                                                                    10:27:32
24· · · · Q.· · Just so I understand it, you could be                              10:27:34
25· ·assigned to work at a checkstand for up to two hours                          10:27:40


                               Debra Horn, Volume 3
                                February 16, 2021                       321
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 36 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·the first hours of your shift.· Correct?                                      10:27:46
·2· · · · · · · MR. KIM:· Misstates testimony?                                     10:27:46
·3· · · · · · · THE WITNESS:· It's -- no.                                          10:27:52
·4· · · · Q.· · BY MR. LAFAYETTE:· No?                                             10:27:54
·5· · · · A.· · No.                                                                10:27:54
·6· · · · Q.· · So they couldn't assign you to work less                           10:27:56
·7· ·than two hours at the beginning of your shift at the                          10:28:00
·8· ·checkstand.· Correct?                                                         10:28:04
·9· · · · A.· · Can you repeat the question?                                       10:28:06
10· · · · Q.· · They couldn't assign you to work up to two                         10:28:08
11· ·hours of the beginning of your shift at a checkstand.                         10:28:12
12· ·Correct?                                                                      10:28:12
13· · · · A.· · No.                                                                10:28:16
14· · · · Q.· · When could they assign you to work at a                            10:28:18
15· ·checkstand, ma'am?                                                            10:28:26
16· · · · A.· · I can work two hours the first four hours                          10:28:30
17· ·of my shift.· Then I have to have a break.· Then I come                       10:28:34
18· ·back, and I can work two hours.· That's what I can be                         10:28:38
19· ·assigned.                                                                     10:28:38
20· · · · Q.· · So let's see if I think I understand it.                           10:28:40
21· · · · · · · When you show up, they can assign you to work                      10:28:44
22· ·two hours at a checkstand.· Correct?· Correct?                                10:28:50
23· · · · A.· · Yes.· Yes.                                                         10:28:52
24· · · · Q.· · And then you would be entitled to a break.                         10:28:54
25· ·Correct?                                                                      10:28:56


                               Debra Horn, Volume 3
                                February 16, 2021                       322
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 37 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · A.· · 15-minute break.                                                   10:28:58
·2· · · · Q.· · And then they could assign you to work                             10:29:00
·3· ·another two hours at a checkstand.· Correct?                                  10:29:04
·4· · · · A.· · Not until the second half of my shift.                             10:29:08
·5· · · · Q.· · So that can --                                                     10:29:10
·6· · · · A.· · I have --                                                          10:29:12
·7· · · · Q.· · Go ahead.                                                          10:29:14
·8· · · · A.· · I can only work two hours in the checkstand                        10:29:18
·9· ·the first four hours of my work shift.· After my                              10:29:22
10· ·one-hour lunch --                                                             10:29:26
11· · · · Q.· · Do you --                                                          10:29:26
12· · · · A.· · Am I answering the question?                                       10:29:28
13· · · · Q.· · Go ahead.                                                          10:29:28
14· · · · A.· · After my one-hour lunch, I come back.· I can                       10:29:32
15· ·only check for a total of two hours that four hours of                        10:29:36
16· ·my eight-hour shift.                                                          10:29:38
17· · · · Q.· · Okay.· Thank you for that.                                         10:29:40
18· · · · · · · So now you told me that there was something                        10:29:44
19· ·about people taking you off your shift.· Do you recall                        10:29:48
20· ·in 2016, from May 2016 to May -- May 9, 2016 to May 9,                        10:29:58
21· ·2017 -- you've got the time period in place.· Ma'am?                          10:30:04
22· · · · A.· · Yes.                                                               10:30:04
23· · · · Q.· · Do you recall anyone doing anything else                           10:30:08
24· ·that was offensive to you during that time period?                            10:30:14
25· · · · A.· · Yes.· There was notes put up in the                                10:30:16


                               Debra Horn, Volume 3
                                February 16, 2021                       323
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 38 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·breakroom regarding my... my job, me not...· People                           10:30:28
·2· ·were taking me out of my position from what I was                             10:30:34
·3· ·doing and... my stool not being available.· My...                             10:30:42
·4· ·My employee file being brought out to the sales floor                         10:30:48
·5· ·in front of the customers.                                                    10:30:54
·6· · · · · · · Not getting relieved out of the register                           10:31:04
·7· ·after two hours and asking to get out because I'm in                          10:31:10
·8· ·pain.· I have to get out and get my foot and elevate                          10:31:12
·9· ·it and ice it.                                                                10:31:14
10· · · · · · · Not having my stool.· It being locked up.                          10:31:20
11· ·It not being available.· Somebody being on it.                                10:31:26
12· · · · · · · Umm...· All checkers commenting and talking                        10:31:28
13· ·about me in front of the customers and talking to the                         10:31:30
14· ·customers regarding my condition.· Me addressing this                         10:31:36
15· ·to management and not -- not taking care of it and it                         10:31:40
16· ·continuing.· Management talking about my condition to                         10:31:42
17· ·each other.· Uh...                                                            10:31:52
18· · · · Q.· · Ma'am -- it seems like you're looking at                           10:31:54
19· ·something, ma'am.· Are you looking at a computer screen                       10:31:58
20· ·or something?· Because it really looks to me like you                         10:32:00
21· ·are looking at something.· What are you looking at?                           10:32:04
22· · · · A.· · I'm -- I'm writing down on a piece of paper                        10:32:06
23· ·"2016 to 2017" (indicating) right here.                                       10:32:10
24· · · · Q.· · All right.· Thank you.                                             10:32:12
25· · · · A.· · That's what...                                                     10:32:16


                               Debra Horn, Volume 3
                                February 16, 2021                       324
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 39 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · Q.· · Okay.                                                              10:32:18
·2· · · · A.· · That's what I'm writing down.                                      10:32:20
·3· · · · Q.· · Anything else that you can recall?                                 10:32:30
·4· · · · A.· · I can recall being written up for customer                         10:32:34
·5· ·service that I didn't -- I didn't do.· I've been                              10:32:42
·6· ·suspended.                                                                    10:32:46
·7· · · · Q.· · Anything else?                                                     10:32:54
·8· · · · A.· · I'm -- there's more, but -- that's what I                          10:32:56
·9· ·can recall right now.                                                         10:32:58
10· · · · Q.· · Thank you.                                                         10:32:58
11· · · · · · · Let's talk about this written up -- okay? --                       10:33:04
12· ·and getting suspended.· Do you have an understanding                          10:33:06
13· ·as to whether or not that was preceded by a customer                          10:33:12
14· ·complaining about you?                                                        10:33:16
15· · · · · · · MR. KIM:· Vague as to time.                                        10:33:22
16· · · · · · · THE WITNESS:· I -- I didn't hear the                               10:33:24
17· ·question all the way, and I didn't hear the comment.                          10:33:30
18· · · · Q.· · BY MR. LAFAYETTE:· You say between May of                          10:33:32
19· ·2009 and -- May of 2016 and May of 2017, you got written                      10:33:42
20· ·up for suspensions.· Did you say that?                                        10:33:44
21· · · · A.· · Yes.                                                               10:33:44
22· · · · Q.· · Do you know if, prior to that, a customer had                      10:33:50
23· ·complained about you?                                                         10:33:54
24· · · · A.· · Oh...· Prior to what -- I don't know.                              10:34:00
25· · · · Q.· · Prior to you getting written up.· Okay?                            10:34:04


                               Debra Horn, Volume 3
                                February 16, 2021                       325
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 40 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · Q.· · Okay.· When the third time occurred, did                           10:38:18
·2· ·anyone in any way whatsoever tell you that a customer                         10:38:22
·3· ·had complained about you?                                                     10:38:26
·4· · · · A.· · I...· I don't -- I can't recall all three                          10:38:28
·5· ·incidents.· I can't recall.                                                   10:38:30
·6· · · · Q.· · Okay.· So the third incident, did it relate                        10:38:38
·7· ·to customer treatment?                                                        10:38:42
·8· · · · A.· · I don't recall.                                                    10:38:46
·9· · · · Q.· · Okay.· So now...· Do you recall any                                10:38:58
10· ·incidences that occurred -- you said something about                          10:39:04
11· ·your stool.· Correct?                                                         10:39:16
12· · · · A.· · I...· I haven't --                                                 10:39:18
13· · · · Q.· · The availability -- let me see if I think I                        10:39:22
14· ·understand.· At some point in time, did Safeway agree                         10:39:26
15· ·that you would be provided a stool?                                           10:39:28
16· · · · A.· · Yes.                                                               10:39:30
17· · · · Q.· · Okay.· Did Safeway ever countermand that?                          10:39:38
18· · · · A.· · Did they ever what?                                                10:39:40
19· · · · Q.· · Did they ever say -- did Safeway ever say                          10:39:44
20· ·you no longer needed a stool?                                                 10:39:46
21· · · · A.· · No.                                                                10:39:48
22· · · · Q.· · Okay.· So what was your normal shift in 2016                       10:39:54
23· ·through 2017?· Which shift did you work?                                      10:39:58
24· · · · A.· · 2:00 to 11:00.                                                     10:40:02
25· · · · Q.· · Two p.m. to 11 p.m.                                                10:40:04


                               Debra Horn, Volume 3
                                February 16, 2021                       329
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 41 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · Q.· · Okay.· Have you looked at those pieces of                          10:44:06
·2· ·paper, ma'am?                                                                 10:44:08
·3· · · · A.· · Have I?· No, not for a while.· No, not                             10:44:12
·4· ·since I --                                                                    10:44:14
·5· · · · Q.· · When was the last time you looked at them?                         10:44:16
·6· · · · A.· · Well, probably... A couple years because I...                      10:44:26
·7· ·I continued to write more papers.                                             10:44:32
·8· · · · Q.· · I'm only asking about that time period,                            10:44:34
·9· ·ma'am.· Really, I'm only asking about that time period.                       10:44:38
10· ·Okay?                                                                         10:44:42
11· · · · A.· · Okay.                                                              10:44:42
12· · · · Q.· · So now, when you say the stool wasn't where                        10:44:46
13· ·you thought it should be, did you have an understanding                       10:44:50
14· ·as to where the stool was supposed to be?                                     10:45:04
15· · · · A.· · Can you repeat the question the first time?                        10:45:08
16· · · · Q.· · Did you have --                                                    10:45:10
17· · · · A.· · I'm --                                                             10:45:12
18· · · · Q.· · You have to do this.· Okay?· If I'm talking,                       10:45:14
19· ·try not to talk to when I'm talking, and I'll try not                         10:45:18
20· ·to talk when you're talking because it's difficult for                        10:45:20
21· ·the court reporter, ma'am.· Okay?                                             10:45:24
22· · · · A.· · Can the court reporter record --                                   10:45:26
23· · · · Q.· · I'll ask my question, ma'am.· Okay?                                10:45:32
24· · · · · · · Did you have an understanding in 2016                              10:45:38
25· ·through '17 where the stool was supposed to be?                               10:45:44


                               Debra Horn, Volume 3
                                February 16, 2021                       333
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 42 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · A.· · I -- yes, I did have an understanding.              I              10:45:46
·2· ·knew where it was supposed to be kept.                                        10:45:48
·3· · · · Q.· · And where did you understand the stool was                         10:45:50
·4· ·supposed to be?                                                               10:45:52
·5· · · · A.· · In the office, locked.                                             10:45:54
·6· · · · Q.· · In the office, locked.· And when did it                            10:45:56
·7· ·start being -- and when was it, your best understanding,                      10:46:00
·8· ·as to when it was supposed to start being in the office,                      10:46:04
·9· ·locked?                                                                       10:46:06
10· · · · A.· · The day I received it -- February 13, 2013 --                      10:46:10
11· ·from Dana Wards, the HR manager.                                              10:46:12
12· · · · Q.· · All right.· So, as I understand it, you're                         10:46:18
13· ·saying that there were times when you would show up,                          10:46:20
14· ·and it wouldn't be in the office, locked.· Right?                             10:46:24
15· · · · A.· · Yes.                                                               10:46:24
16· · · · Q.· · Did you ever see any manager take it out of                        10:46:28
17· ·that office and put it someplace?                                             10:46:34
18· · · · A.· · No.                                                                10:46:34
19· · · · Q.· · Okay.· Did you ever hear any manager say                           10:46:38
20· ·they weren't going to make sure that it was in that                           10:46:42
21· ·office, locked?                                                               10:46:50
22· · · · A.· · I heard -- no, but I -- not managers --                            10:46:56
23· · · · Q.· · Thank you?                                                         10:46:56
24· · · · A.· · -- management.                                                     10:46:58
25· · · · Q.· · So now let me see if I think I understand it.                      10:47:02


                               Debra Horn, Volume 3
                                February 16, 2021                       334
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 43 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·Okay?                                                                         10:47:02
·2· · · · · · · Do you have -- as you sit here today, do                           10:47:04
·3· ·you know the identity of anybody whom you think took                          10:47:08
·4· ·your chair, your stool, out of that locked office?                            10:47:14
·5· · · · A.· · Do I have any identity of who?                                     10:47:18
·6· · · · Q.· · Yes.                                                               10:47:20
·7· · · · A.· · Everybody did because it wasn't in there.                          10:47:22
·8· · · · Q.· · I'm asking you for a specific person, ma'am.                       10:47:32
·9· · · · A.· · I know the bookkeeper, Kelly Snow, would                           10:47:36
10· ·have -- would move it.· She didn't want it in the                             10:47:38
11· ·office.· It was in her way.                                                   10:47:40
12· · · · Q.· · Okay.· So how do you know she moved it?                            10:47:48
13· · · · A.· · Because she would have courtesy clerks move                        10:47:50
14· ·it for her to other places.                                                   10:47:52
15· · · · Q.· · Did you ever see her move it?                                      10:47:56
16· · · · A.· · No, it would be done before I get there.                           10:47:58
17· · · · Q.· · Did you ever see her tell a courtesy clerk                         10:48:02
18· ·to move it?                                                                   10:48:06
19· · · · A.· · No.                                                                10:48:12
20· · · · Q.· · So why is it that you believe that she would                       10:48:16
21· ·tell a courtesy clerk to move it?                                             10:48:20
22· · · · A.· · Because I trust -- the courtesy clerks tell                        10:48:24
23· ·me the truth.· That's how it had gotten to another area,                      10:48:28
24· ·and that's exactly where I found it.                                          10:48:30
25· · · · Q.· · Who was the courtesy clerk that told you                           10:48:32


                               Debra Horn, Volume 3
                                February 16, 2021                       335
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 44 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·you showed up, wasn't he?                                                     10:53:06
·2· · · · A.· · No.                                                                10:53:06
·3· · · · · · · MR. KIM:· Misstates testimony.                                     10:53:08
·4· · · · Q.· · BY MR. LAFAYETTE:· How often was he not                            10:53:08
·5· ·there, ma'am?                                                                 10:53:10
·6· · · · A.· · I -- I don't know.                                                 10:53:14
·7· · · · Q.· · Okay.· So now the courtesy clerks told                             10:53:18
·8· ·you that they moved the stool to another locked room.                         10:53:24
·9· ·Correct?                                                                      10:53:28
10· · · · A.· · Yes.                                                               10:53:28
11· · · · Q.· · Did they ever tell you that the stool had                          10:53:30
12· ·been moved someplace else?                                                    10:53:34
13· · · · A.· · Yes.                                                               10:53:36
14· · · · Q.· · Where else did they say they moved -- the                          10:53:38
15· ·stool had been moved to?                                                      10:53:40
16· · · · A.· · They had been told to move it to the                               10:53:42
17· ·service counter.· They had been told to move it to the                        10:53:46
18· ·breakroom.                                                                    10:53:50
19· · · · Q.· · We talked about -- so the breakroom.· Did                          10:53:54
20· ·you ever see anybody tell them to move the stool?                             10:54:00
21· · · · A.· · Can you repeat the question?                                       10:54:02
22· · · · Q.· · Did you ever see them -- see anyone tell                           10:54:06
23· ·them to move the stool?                                                       10:54:10
24· · · · A.· · No, it happened before I came to work.                             10:54:14
25· · · · Q.· · Did you ever hear anyone tell them to move                         10:54:16


                               Debra Horn, Volume 3
                                February 16, 2021                       340
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 45 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · Q.· · Do you have --                                                     11:03:10
·2· · · · A.· · I --                                                               11:03:10
·3· · · · Q.· · Do you have anything that indicates how                            11:03:16
·4· ·many days between May of 2009 -- May 9, 2016 and May 9,                       11:03:22
·5· ·2017 that your stool could not be located?                                    11:03:34
·6· · · · A.· · Can you repeat the question?· It's...                              11:03:38
·7· · · · Q.· · Do you have anything which reflects how many                       11:03:42
·8· ·times, during that time period, the stool could not be                        11:03:44
·9· ·located?                                                                      11:03:48
10· · · · A.· · Oh.· Lots of times.· I mean...                                     11:03:54
11· · · · Q.· · Do you have something in writing?                                  11:03:58
12· · · · A.· · Yes, I have it in writing.· I've given it to                       11:04:00
13· ·my lawyer, and they supplied it with you.                                     11:04:04
14· · · · Q.· · I looked at your -- all of your writings,                          11:04:06
15· ·ma'am, and I only see one time when your stool could                          11:04:20
16· ·not be located during that time period, and that was,                         11:04:26
17· ·ma'am, on October 9, 2016.                                                    11:04:32
18· · · · · · · So, other than October 9, 2016, do you have                        11:04:36
19· ·any other writings that reflect that your stool could                         11:04:42
20· ·not be located on any particular day when you went to                         11:04:44
21· ·work?                                                                         11:04:48
22· · · · A.· · I don't know if I have any writings, no.                           11:04:50
23· · · · Q.· · Thank you.                                                         11:04:52
24· · · · · · · Do you have any witnesses who can testify                          11:04:54
25· ·that your stool could not be located on any particular                        11:04:58


                               Debra Horn, Volume 3
                                February 16, 2021                       346
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 46 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·day when you reported to work during that time period?                        11:05:04
·2· · · · A.· · No.· No one would testify.· They're...                             11:05:10
·3· · · · Q.· · Is it your best recollection, as you sit                           11:05:12
·4· ·here today, that it was one time during that time                             11:05:20
·5· ·period when your stool -- when you could walk through                         11:05:26
·6· ·the door, and your stool was there everyday?                                  11:05:36
·7· · · · · · · You see, when you answer my question before                        11:05:40
·8· ·I ask you, we don't know what you're answering.· So                           11:05:44
·9· ·please let me ask my questions.· Okay?                                        11:05:48
10· · · · · · · So, as you're sitting here today, you can                          11:05:52
11· ·identify one specific instance, during that time period,                      11:05:56
12· ·when your stool was not available at all.· Correct?                           11:06:04
13· · · · A.· · I...· I can't be specific any of it.· I know                       11:06:08
14· ·it happened, but I don't know what date and when.· It's                       11:06:12
15· ·during that year --                                                           11:06:14
16· · · · · · · THE REPORTER:· You said "I...· I can't be
17· ·specific any of it.· I know it happened, but I don't
18· ·know what date and when.· It's during that year --"
19· · · · · · · Repeat that.· I'm not getting everything                           11:06:20
20· ·you just said because it's reverberating.· Please                             11:06:24
21· ·repeat.                                                                       11:06:38
22· · · · · · · THE WITNESS:· That's all.· During that time                        11:06:40
23· ·period, May '16 -- May 9, 2016.                                               11:06:48
24· · · · Q.· · BY MR. LAFAYETTE:· So, during that time                            11:06:48
25· ·period, as you sit here today, you can only recall one                        11:06:52


                               Debra Horn, Volume 3
                                February 16, 2021                       347
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 47 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·have talked about them now.· So, given what you said,                         13:37:50
·2· ·what was your normal workday like, supposed to be,                            13:37:56
·3· ·as you understood it?· What was your normal workday                           13:37:58
·4· ·supposed to be like?                                                          13:38:02
·5· · · · A.· · As far as what?                                                    13:38:04
·6· · · · Q.· · What were you supposed to do when you                              13:38:06
·7· ·showed up, and then how long were you supposed to do                          13:38:08
·8· ·that, what were you next supposed to do, so on and so                         13:38:14
·9· ·forth?· That's what I'm trying to figure out, what you                        13:38:16
10· ·understood you were supposed to do.                                           13:38:18
11· · · · A.· · During this one-year period of working for                         13:38:20
12· ·Safeway?                                                                      13:38:20
13· · · · Q.· · Let's say from May 9, 2016 until November 20,                      13:38:34
14· ·2016.· Let's make it very simple, during that time                            13:38:40
15· ·period.                                                                       13:38:46
16· · · · A.· · Can you repeat the question?· Now I think                          13:38:48
17· ·you've said the second accommodation, so I'm not sure                         13:38:50
18· ·regarding the date.                                                           13:38:54
19· · · · Q.· · I absolutely did because we're going to deal                       13:38:56
20· ·with that separately.· Okay?                                                  13:38:58
21· · · · · · · So I'm only focused on· ·the time period                           13:39:00
22· ·now from May 9, 2016 until November 20, 2016.· Okay?                          13:39:08
23· ·What did you understand your work schedule was supposed                       13:39:10
24· ·to be like when you showed up?                                                13:39:14
25· · · · A.· · My -- I was scheduled as a self-checkout                           13:39:16


                               Debra Horn, Volume 3
                                February 16, 2021                       389
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 48 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·cashier, and that was my job.                                                 13:39:22
·2· · · · Q.· · So tell me what you were supposed to do.                           13:39:26
·3· ·Just tell me your work for the day.· Go ahead.                                13:39:30
·4· · · · A.· · I'd run the self-checkout lane.· I was                             13:39:34
·5· ·put there in 2013 with a stool provided for me                                13:39:40
·6· ·because all my other accommodations were never being                          13:39:46
·7· ·accommodated.· So they put me where they could half                           13:39:50
·8· ·accommodate me, and I could use my stool there.                               13:39:52
·9· · · · · · · I had been there since that time.                                  13:39:54
10· · · · Q.· · That's not what I'm asking you, ma'am.                             13:39:56
11· ·It's really not what I'm asking you.                                          13:39:58
12· · · · · · · Let's say you showed up to work during that                        13:40:00
13· ·time period, and you would show up to work, and you                           13:40:04
14· ·would go to the self-checkout counter.· Is that what you                      13:40:08
15· ·would do?                                                                     13:40:08
16· · · · · · · THE REPORTER:· She started to answer, and                          13:40:18
17· ·I couldn't hear her.                                                          13:40:18
18· · · · · · · MR. LAFAYETTE:· Okay.· Go ahead, ma'am.                            13:40:20
19· · · · · · · THE WITNESS:· I didn't want to interrupt him.                      13:40:22
20· · · · · · · MR. LAFAYETTE:· I'm waiting.· Go ahead.                            13:40:28
21· · · · · · · THE WITNESS:· I -- I don't even know -- I                          13:40:30
22· ·don't know how much you said in the question, because                         13:40:32
23· ·you added more, so I started answering, but -- so I                           13:40:38
24· ·don't know what -- I can't remember what's there so                           13:40:40
25· ·far of the question.                                                          13:40:42


                               Debra Horn, Volume 3
                                February 16, 2021                       390
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 49 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · Q.· · BY MR. LAFAYETTE:· During that time period                         13:40:42
·2· ·when you were supposed to show up for work, what were                         13:40:50
·3· ·you supposed to do when you originally got there during                       13:40:54
·4· ·that time period?                                                             13:40:54
·5· · · · A.· · Just -- you start to do your job.· You                             13:40:58
·6· ·start it -- you report to your job area, which is                             13:41:02
·7· ·self-checkout.                                                                13:41:02
·8· · · · Q.· · Okay.· So you report to self-checkout.                             13:41:06
·9· ·And how long would you work at self-checkout?                                 13:41:10
10· · · · A.· · It would depend if they would have me                              13:41:12
11· ·scheduled as a cashier or not.· Sometimes --                                  13:41:18
12· · · · Q.· · Okay?                                                              13:41:18
13· · · · A.· · -- even if they did have me scheduled                              13:41:20
14· ·as a cashier, I would still be at self-check.· It                             13:41:24
15· ·depended on who I was relieving at self-checkout.                             13:41:26
16· ·Everything was on a daily basis.· You don't know                              13:41:28
17· ·until you go there.                                                           13:41:30
18· · · · Q.· · So you were supposed to show up at self                            13:41:32
19· ·checkout.· Is that correct?                                                   13:41:34
20· · · · A.· · That's what -- that's what the call sheet                          13:41:38
21· ·said, yeah.                                                                   13:41:40
22· · · · Q.· · And you were supposed to work at self                              13:41:42
23· ·checkout until someone told you to go work someplace                          13:41:44
24· ·else.· Is that correct?                                                       13:41:48
25· · · · A.· · Or they -- or the -- yeah.                                         13:41:54


                               Debra Horn, Volume 3
                                February 16, 2021                       391
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 50 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · Q.· · They can ask you to go -- when they would                          13:41:58
·2· ·ask you to go do something else, what would they ask                          13:42:00
·3· ·you?· What are the range of things that they would ask                        13:42:04
·4· ·you to go do?                                                                 13:42:06
·5· · · · A.· · Are you talking about different job duties or                      13:42:08
·6· ·just job duties within my -- my job?                                          13:42:14
·7· · · · Q.· · I don't know the difference there, ma'am.                          13:42:16
·8· ·I'm just asking you --                                                        13:42:18
·9· · · · A.· · Okay.                                                              13:42:20
10· · · · Q.· · So, once you showed up at the self-check,                          13:42:22
11· ·you work the self-check.· And then I think you said                           13:42:24
12· ·someone might come and ask you to do something else.                          13:42:28
13· ·Right?                                                                        13:42:36
14· · · · A.· · If I'm -- if I'm at self-checkout, and                             13:42:38
15· ·that's my job, and if I have -- if I have to check,                           13:42:42
16· ·then they tell me to go check if I'm scheduled, if                            13:42:46
17· ·I'm relief check.· Sometimes I'm just a lunch relay.                          13:42:50
18· · · · · · · Sometimes I don't check at all.· Even                              13:42:52
19· ·though the call sheet shows me scheduled, possibly,                           13:42:54
20· ·for only the two hours, I -- I don't usually check.                           13:43:00
21· ·It just depends on that day and when I come in and                            13:43:04
22· ·who's doing what, what I do that day, what they have                          13:43:12
23· · · · Q.· · So, sometimes you might have to go to a                            13:43:16
24· ·checkstand?· Is that what you're saying?                                      13:43:18
25· · · · A.· · Yes.                                                               13:43:20


                               Debra Horn, Volume 3
                                February 16, 2021                       392
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 51 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·That's a checkout stand.· Right?                                              13:44:34
·2· · · · A.· · Yes.· So is self-checkout, but self-checkout                       13:44:38
·3· ·you're doing it yourself.· So, yeah.· It's a cashier                          13:44:42
·4· ·standing there, ringing you up.                                               13:44:44
·5· · · · Q.· · Okay.· So a checkstand is where the cashier                        13:44:46
·6· ·is ringing you up, and a self-check is when there's no                        13:44:50
·7· ·cashier ringing you up?                                                       13:44:54
·8· · · · A.· · Yes.                                                               13:44:54
·9· · · · Q.· · Okay.· And so -- and so was there a                                13:44:58
10· ·restriction on how much time you could spend at a                             13:45:02
11· ·self checkstand?                                                              13:45:04
12· · · · A.· · No, because I had my stool.· I can sit on                          13:45:08
13· ·my stool.                                                                     13:45:08
14· · · · Q.· · Thank you.                                                         13:45:10
15· · · · · · · ·MR. KIM:· I had a request for a break.                            13:45:14
16· · · · · · · MR. LAFAYETTE:· Yes.· How long do you need?                        13:45:16
17· · · · · · · MR. KIM:· Just five minutes -- or 10 minutes.                      13:45:18
18· · · · · · · MR. LAFAYETTE:· We'll take a 10-minute break.                      13:45:20
19· · · · · · · We'll take a 10-minute break.                                      13:45:22
20· · · · · · · MR. KIM:· Okay.· Thank you.                                        13:45:24
21· · · · · · · THE VIDEOGRAPHER:· We are going off the                            13:45:24
22· ·record.· The time is 1:45 p.m.                                                13:45:28
23· · · · · · · (Recess taken)                                                     13:56:02
24· · · · · · · THE VIDEOGRAPHER:· We are going back on                            13:56:16
25· ·the record.· The time is 1:56 p.m.                                            13:56:20


                               Debra Horn, Volume 3
                                February 16, 2021                       394
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 52 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·Is that accurate?                                                             13:57:44
·2· · · · A.· · No.                                                                13:57:46
·3· · · · Q.· · That's not accurate?                                               13:57:48
·4· · · · A.· · No, it's not.· That's not my restriction.                          13:57:50
·5· · · · · · · My restriction is I cannot work for more                           13:57:52
·6· ·than two hours the first four hours of my shift in a                          13:57:58
·7· ·checkstand, in a confined space, and then no more than                        13:58:00
·8· ·two hours the second four hours of my shift.· That's how                      13:58:04
·9· ·it is.· It hasn't changed.                                                    13:58:16
10· · · · Q.· · So I'm only focused on the checkstand                              13:58:18
11· ·activity -- ma'am -- okay? -- because that's what we                          13:58:22
12· ·have been talking about before, not the self-check, the                       13:58:26
13· ·regular checkstand.                                                           13:58:28
14· · · · A.· · (Nods head).                                                       13:58:28
15· · · · Q.· · Just the regular checkstand.· Okay?                                13:58:32
16· · · · · · · So, during the time period of May 9,                               13:58:36
17· ·2016 through November 20, 2016, you couldn't work in                          13:58:42
18· ·a regular checkstand at the beginning -- just hear me                         13:58:48
19· ·out.· This is only part of what I'm going to ask you.                         13:58:50
20· · · · · · · First of all, for no more than two hours                           13:58:52
21· ·at a time.· Correct?                                                          13:59:02
22· · · · A.· · I guess, yes.· If I'm hearing it correctly.                        13:59:06
23· ·I don't understand the question, but...                                       13:59:08
24· · · · Q.· · Well, if you -- I'll ask it again.                                 13:59:14
25· · · · · · · From the time period of May 9, 2016 to                             13:59:20


                               Debra Horn, Volume 3
                                February 16, 2021                       396
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 53 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · Q.· · Okay.· I'm going to show you a document,                           14:01:06
·2· ·and I want you to tell me what this is I'm looking at.                        14:01:10
·3· ·Okay?                                                                         14:01:10
·4· · · · · · · Well, first of all...· So, in terms of your                        14:01:16
·5· ·accommodations, was there any accommodation that said                         14:01:20
·6· ·anything about how long your breaks needed to be?                             14:01:26
·7· · · · A.· · Yes.                                                               14:01:28
·8· · · · Q.· · Where did that come from?                                          14:01:30
·9· · · · A.· · From the doctors.· It had to be 15 minutes.                        14:01:34
10· · · · Q.· · Which year was that?                                               14:01:38
11· · · · A.· · It would go back to 2009 --                                        14:01:42
12· · · · Q.· · Okay.                                                              14:01:42
13· · · · A.· · -- at least 2009.                                                  14:01:46
14· · · · · · · THE REPORTER:· Excuse me.· I think the                             14:01:48
15· ·gardeners are here.· So I have to go out.· I'm sorry.                         14:01:50
16· · · · · · · MR. LAFAYETTE:· Okay.                                              14:01:56
17· · · · · · · THE VIDEOGRAPHER:· We are going off the                            14:02:04
18· ·record.· The time is 2:02 p.m.)                                               14:02:08
19· · · · · · · (Recess taken)                                                     14:04:58
20· · · · · · · THE VIDEOGRAPHER:· We are going back on the                        14:05:12
21· ·record.· The time is 2:05 p.m.                                                14:05:18
22· · · · Q.· · BY MR. LAFAYETTE:· Okay.· Ms. Horn, are you                        14:05:24
23· ·still there?                                                                  14:05:24
24· · · · A.· · Yes.                                                               14:05:26
25· · · · Q.· · At anytime after August of 2012, did you                           14:05:32


                               Debra Horn, Volume 3
                                February 16, 2021                       398
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 54 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·enter into any agreement relating to the accommodations                       14:05:38
·2· ·that you should be provided?                                                  14:05:48
·3· · · · A.· · I could have.                                                      14:05:50
·4· · · · Q.· · I'm asking, do you have a specific                                 14:05:52
·5· ·recollection of having done it?                                               14:05:54
·6· · · · A.· · I have recollected having to fill out lots                         14:05:58
·7· ·of forms for accommodation.· It doesn't mean it was                           14:06:02
·8· ·accommodated.· It was a request.                                              14:06:04
·9· · · · Q.· · My question is not that.· That's not what                          14:06:06
10· ·I'm asking you.                                                               14:06:08
11· · · · A.· · Okay.                                                              14:06:08
12· · · · Q.· · As you sit here today, do you have a                               14:06:10
13· ·specific recollection of entering into any agreement                          14:06:16
14· ·with Safeway relating to your accommodations after                            14:06:20
15· ·August 30, 2012?                                                              14:06:30
16· · · · A.· · Yes, I do.                                                         14:06:32
17· · · · Q.· · When did you enter into it?                                        14:06:36
18· · · · A.· · I don't know.· I know that I -- like I                             14:06:40
19· ·tried to answer earlier, I filled out a lot of requests                       14:06:44
20· ·because I came back from a surgery, and I had to fill                         14:06:48
21· ·out another request form.                                                     14:06:48
22· · · · Q.· · I'm not asking about requests.· I'm asking                         14:06:52
23· ·about agreements, ma'am.                                                      14:07:02
24· · · · A.· · Any?                                                               14:07:04
25· · · · · · · My accommodations has not changed.· Since                          14:07:06


                               Debra Horn, Volume 3
                                February 16, 2021                       399
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 55 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·2005, it's the same.· So, if there's any agreement,                           14:07:10
·2· ·it -- that I signed, it... that doesn't recollect what                        14:07:18
·3· ·the doctors say I cannot do.                                                  14:07:20
·4· · · · · · · My accommodation has not changed from day                          14:07:24
·5· ·one.· So, whether or not there was something I signed --                      14:07:30
·6· ·there was a lot of things that I signed, but I know                           14:07:34
·7· ·that my restriction has not changed.                                          14:07:36
·8· · · · Q.· · What did you think I asked you?                                    14:07:44
·9· · · · A.· · Have I signed something regarding an                               14:07:48
10· ·accommodation.                                                                14:07:48
11· · · · Q.· · No, that's not what I asked you, ma'am.                            14:07:52
12· ·I asked you, do you have a specific recollection of                           14:07:56
13· ·signing an agreement with Safeway relating to your                            14:08:00
14· ·accommodations that you signed on or after August 30,                         14:08:06
15· ·2012?· Do you have a specific recollection of signing                         14:08:12
16· ·an agreement with Safeway?                                                    14:08:18
17· · · · A.· · I...· I don't tell -- I don't know.             I                  14:08:20
18· ·signed a lot of things.                                                       14:08:22
19· · · · Q.· · I'm asking you -- if you're telling me you                         14:08:26
20· ·don't know if you signed an agreement, I'll take that.                        14:08:30
21· · · · A.· · That's correct.· I don't know.                                     14:08:32
22· · · · Q.· · Thank you.                                                         14:08:32
23· · · · · · · I'm going to show you a document that we                           14:08:34
24· ·previously marked, I think, at the last deposition,                           14:08:36
25· ·as Exhibit 168.· Do you see this document, ma'am?                             14:09:28


                               Debra Horn, Volume 3
                                February 16, 2021                       400
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 56 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · A.· · You showed this to me earlier in the                               14:09:30
·2· ·deposition.                                                                   14:09:30
·3· · · · Q.· · I want you to take look at it.· It's                               14:09:34
·4· ·Exhibit 68, Notice of Offer of Modified or Alternative                        14:09:38
·5· ·Work.· Do you see that?                                                       14:09:38
·6· · · · A.· · Yes.                                                               14:09:44
·7· · · · Q.· · Do you see it?                                                     14:09:48
·8· · · · A.· · Yes, I do.                                                         14:09:48
·9· · · · Q.· · Okay.· Now, do you see your signature?                             14:10:00
10· · · · A.· · This -- you already showed this to me earlier                      14:10:02
11· ·in the deposition.                                                            14:10:02
12· · · · Q.· · Do you see your signature?                                         14:10:06
13· · · · A.· · Yes, I do.· Again, I see my signature.                             14:10:08
14· · · · Q.· · It says here "August 15, 2012."· Right?                            14:10:16
15· · · · A.· · Yes.                                                               14:10:18
16· · · · Q.· · And you write down here -- there's a check                         14:10:20
17· ·mark.· "I sent this offer of modified or alternative                          14:10:24
18· ·work."· Did I read that accurately?                                           14:10:26
19· · · · A.· · That's what I checked.                                             14:10:28
20· · · · Q.· · Okay.· Now, do you see where it says                               14:10:36
21· ·"Physical requirements for performing work activities"?                       14:10:42
22· · · · A.· · Yes.                                                               14:10:44
23· · · · Q.· · It says, quote, she will continue to go her                        14:10:46
24· ·normal job.· She is best if she checks no more than two                       14:10:50
25· ·hours at a time, four hours total per day.                                    14:10:56


                               Debra Horn, Volume 3
                                February 16, 2021                       401
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 57 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · · · · Did I read that accurately?                                        14:11:02
·2· · · · A.· · That's what it states.                                             14:11:02
·3· · · · Q.· · It doesn't say she can only work two hours                         14:11:08
·4· ·at a time, does it?                                                           14:11:24
·5· · · · A.· · It says "She will continue doing her normal                        14:11:26
·6· ·job.· She is best if she checks no more than two hours                        14:11:30
·7· ·at a time."                                                                   14:11:32
·8· · · · Q.· · It doesn't say "Only work two hours at a                           14:11:34
·9· ·time," does it?                                                               14:11:34
10· · · · A.· · No.· And it also says that.                                        14:11:38
11· · · · Q.· · I want to make sure it doesn't say "only."                         14:11:40
12· ·That's all I'm trying to get to, ma'am.· Does it say                          14:11:44
13· ·"only"?                                                                       14:11:54
14· · · · · · · Ma'am?                                                             14:11:58
15· · · · A.· · Yes, it does -- it doesn't say that.· No, it                       14:12:00
16· ·does not.· It's not stated there.                                             14:12:04
17· · · · Q.· · Thank you.                                                         14:12:06
18· · · · · · · So then it goes on to say "We understand that                      14:12:10
19· ·you further requested a stool to be in the echeckstand.                       14:12:14
20· ·A stool will be available to be utilized on an as-needed                      14:12:18
21· ·basis."                                                                       14:12:18
22· · · · · · · Did I read that accurately?                                        14:12:20
23· · · · A.· · That's what it states.                                             14:12:22
24· · · · Q.· · It doesn't say "always had to be there."                           14:12:26
25· ·It says it will be there "on an as-needed basis."· Am                         14:12:30


                               Debra Horn, Volume 3
                                February 16, 2021                       402
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 58 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · Q.· · Okay.· So you can't tell me anything more                          14:55:12
·2· ·than what you already told me.· Correct?· That's all                          14:55:16
·3· ·I'm asking.                                                                   14:55:16
·4· · · · A.· · Oh, you want -- what period do you want?                           14:55:18
·5· ·Do you want the last year?                                                    14:55:20
·6· · · · Q.· · I'll tell you the last year.                                       14:55:22
·7· · · · A.· · Speaking of the 15-minute break, that's                            14:55:24
·8· ·another thing --                                                              14:55:24
·9· · · · Q.· · Debra, listen to your lawyer.· Okay?                               14:55:30
10· ·Listen to your lawyer.· Okay?                                                 14:55:32
11· · · · · · · (Interruption)                                                     14:55:48
12· · · · · · · MR. LAFAYETTE:· Let me take a break and see                        14:55:54
13· ·where I am.                                                                   14:55:56
14· · · · · · · MR. KIM:· Okay.                                                    14:55:58
15· · · · · · · THE VIDEOGRAPHER:· Okay.· We are going off                         14:56:04
16· ·the record.· The time is 2:56 p.m.                                            14:56:06
17· · · · · · · (Recess taken)                                                     15:04:02
18· · · · · · · THE VIDEOGRAPHER:· We are going back on the                        15:04:14
19· ·record.· The time is 3:04 p.m.                                                15:04:16
20· · · · Q.· · BY MR. LAFAYETTE:· Ms. Horn, are you ready?                        15:04:22
21· · · · A.· · Yes, I am.                                                         15:04:26
22· · · · Q.· · Do you know someone named A M A D E O                              15:04:36
23· ·Olivira, O L I V I R A?                                                       15:04:42
24· · · · A.· · "Amadero," yes.                                                    15:04:44
25· · · · Q.· · And who is that?                                                   15:04:46


                               Debra Horn, Volume 3
                                February 16, 2021                       425
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 59 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · A.· · Store manager.                                                     15:04:50
·2· · · · Q.· · From when to when?                                                 15:04:52
·3· · · · A.· · I don't know.                                                      15:04:54
·4· · · · Q.· · Do you know when he stopped being a store                          15:04:58
·5· ·manager?                                                                      15:04:58
·6· · · · A.· · He stopped and then Brian -- or Michael came                       15:05:02
·7· ·to our store.                                                                 15:05:02
·8· · · · Q.· · Michael who?                                                       15:05:06
·9· · · · A.· · Michael Vasquez.                                                   15:05:08
10· · · · Q.· · Michael Vasquez.· And so whenever he                               15:05:14
11· ·started -- whenever he was there -- would it be                               15:05:20
12· ·accurate that you very seldom had any issues with                             15:05:24
13· ·regard to your accommodation while Amadeo was the                             15:05:30
14· ·store manager?                                                                15:05:32
15· · · · A.· · Yes, he was great.                                                 15:05:32
16· · · · Q.· · He was great.· So he was the store manager                         15:05:36
17· ·throughout 2015, wasn't he?                                                   15:05:42
18· · · · A.· · I don't know what time again, the time                             15:05:44
19· ·period.· It was, like, maybe less than two years, I                           15:05:50
20· ·would assume.                                                                 15:05:50
21· · · · Q.· · You said, in your interrogatory responses                          15:05:52
22· ·2015, ma'am --                                                                15:06:00
23· · · · A.· · It -- can you repeat the question?                                 15:06:00
24· · · · Q.· · You said, in your sworn interrogatory                              15:06:04
25· ·responses, "2015."· Was he the store manager in 2015?                         15:06:10


                               Debra Horn, Volume 3
                                February 16, 2021                       426
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 60 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · · · · MR. KIM:· If you don't remember, you don't                         15:06:14
·2· ·remember, Debra.                                                              15:06:14
·3· · · · · · · MR. LAFAYETTE:· That's coaching.· Please                           15:06:18
·4· ·don't do that.· Okay?                                                         15:06:20
·5· · · · Q.· · BY MR. LAFAYETTE:· I'm going to ask you now.                       15:06:22
·6· ·Why would you put a sworn statement, under penalty of                         15:06:26
·7· ·perjury, in your interrogatory responses, saying he was                       15:06:28
·8· ·the store manager?· Why did you do that?                                      15:06:36
·9· · · · · · · MR. KIM:· Counsel, I'm just saying if she                          15:06:38
10· ·doesn't remember --                                                           15:06:40
11· · · · · · · MR. LAFAYETTE:· If it's an objection, make                         15:06:42
12· ·the objection, but no coaching?                                               15:06:44
13· · · · Q.· · BY MR. LAFAYETTE:· Why did you put, under                          15:06:46
14· ·penalty of perjury, that Amadeo was your store manager                        15:06:50
15· ·in 2015?                                                                      15:06:54
16· · · · A.· · He was the only store manager that I know                          15:06:56
17· ·during that period.                                                           15:06:58
18· · · · Q.· · Thank you.                                                         15:06:58
19· · · · · · · And he was the store manager throughout 2015,                      15:07:02
20· ·wasn't he?                                                                    15:07:04
21· · · · A.· · I do not know when he left.                                        15:07:06
22· · · · Q.· · He was great, as you just said, wasn't he?                         15:07:12
23· · · · A.· · Yes.                                                               15:07:12
24· · · · Q.· · And you didn't have any issues with your                           15:07:14
25· ·accommodations while he was there, did you?                                   15:07:20


                               Debra Horn, Volume 3
                                February 16, 2021                       427
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 61 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · A.· · Not that I recall.                                                 15:07:22
·2· · · · Q.· · Okay.· And he was there for a full two                             15:07:24
·3· ·years.· Right?                                                                15:07:26
·4· · · · A.· · I don't remember, as I said.                                       15:07:30
·5· · · · Q.· · Did you not just say he was there about                            15:07:32
·6· ·two years?                                                                    15:07:34
·7· · · · · · · MR. KIM:· Misstates testimony.                                     15:07:34
·8· · · · Q.· · BY MR. LAFAYETTE:· I'm just asking.                                15:07:36
·9· ·Ma'am, didn't you just say that under penalty of                              15:07:40
10· ·perjury?                                                                      15:07:48
11· · · · A.· · I don't know how long he was there.· I don't                       15:07:50
12· ·know.                                                                         15:07:50
13· · · · Q.· · Did it seem to you like it was about two                           15:07:54
14· ·years?                                                                        15:07:56
15· · · · A.· · I don't know.· I can't recall.                                     15:07:56
16· · · · Q.· · So why did you say that a couple minutes                           15:08:02
17· ·ago?                                                                          15:08:04
18· · · · A.· · I'm -- I don't know how long.· A year or                           15:08:10
19· ·two.· Yeah, I don't know the time period, what part of                        15:08:14
20· ·the year.· I don't -- I don't recall.                                         15:08:16
21· · · · Q.· · Okay.· And whatever the time period was                            15:08:18
22· ·when he was there, as you said, it was great.· Right?                         15:08:22
23· · · · · · · MR. KIM:· Asked and answered.                                      15:08:24
24· · · · · · · THE WITNESS:· Yes.                                                 15:08:26
25· · · · Q.· · BY MR. LAFAYETTE:· And then Michael Vasquez                        15:08:28


                               Debra Horn, Volume 3
                                February 16, 2021                       428
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 62 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · · · · There's two other stools in there for other                        15:09:44
·2· ·employees now that -- Safeway has to supply stools for                        15:09:48
·3· ·cashiers now, but they're -- my stool is one of two                           15:09:52
·4· ·others.· There are three stools in there, and any                             15:09:56
·5· ·checker at anytime can use those stools, except mine.                         15:10:00
·6· · · · Q.· · Does yours have a name on it?                                      15:10:04
·7· · · · A.· · No.                                                                15:10:04
·8· · · · Q.· · Does yours have anything that indicates that                       15:10:06
·9· ·it's yours?                                                                   15:10:08
10· · · · A.· · It's my -- my stool is different than the                          15:10:14
11· ·others.
12· · · · Q.· · I'd like to show you two documents, ma'am,                         15:10:20
13· ·if I can.· Okay?                                                              15:10:32
14· · · · · · · ·Do you recognize this document dated                              15:11:16
15· ·February 11, 2019, ma'am?                                                     15:11:34
16· · · · A.· · I...· I don't know.· Is it addressed to me?                        15:11:42
17· ·I don't know.· It says "UFCW."                                                15:11:44
18· · · · Q.· · It's the Arbitrator's Opinion and Decision                         15:11:48
19· ·relating to your grievance.· Okay?                                            15:11:52
20· · · · · · · Do you remember filing a grievance, ma'am?                         15:11:56
21· · · · A.· · Did I -- I can't -- I didn't hear you.                             15:12:00
22· · · · Q.· · Do you remember filing a grievance with                            15:12:04
23· ·your union?                                                                   15:12:04
24· · · · A.· · Yes.                                                               15:12:06
25· · · · Q.· · And do you recognize this as the decision?                         15:12:14


                               Debra Horn, Volume 3
                                February 16, 2021                       430
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 63 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · A.· · Well, I don't -- I can read it.· I can                             15:12:16
·2· ·read the whole thing.· It's not addressed to me, so I                         15:12:20
·3· ·don't -- I can't say I recognize something that's --                          15:12:22
·4· ·that's not in my possession.                                                  15:12:24
·5· · · · Q.· · Did you get a copy of it?                                          15:12:28
·6· · · · A.· · I don't know.· There's 34 pages.· I'm not                          15:12:30
·7· ·sure if this is what I got, if this is what I received.                       15:12:38
·8· · · · Q.· · Did you get a copy of the Arbitrator's                             15:12:40
·9· ·decision?                                                                     15:12:46
10· · · · A.· · I did get a copy of the arbitrator's                               15:12:48
11· ·decision.                                                                     15:12:50
12· · · · Q.· · Did you read anything in there where the                           15:12:52
13· ·arbitrator indicated that you had been untruthful?                            15:12:58
14· · · · A.· · Did I read anything in there regarding what?                       15:13:00
15· · · · Q.· · Indicating that you had been untruthful.                           15:13:04
16· · · · · · · MR. KIM:· Assumes facts.· Lacks foundation.                        15:13:18
17· · · · · · · MR. LAFAYETTE:· I'm listening.                                     15:13:20
18· · · · · · · THE WITNESS:· I don't know.· I'd have to                           15:13:20
19· ·read -- I'd have to read the whole document again.                            15:13:24
20· ·If it's 34 pages, I'm going to have to read it again.                         15:13:26
21· · · · Q.· · BY MR. LAFAYETTE:· I'm just asking you,                            15:13:28
22· ·do you have a recollection of any kind or reading                             15:13:32
23· ·something where the arbitrator decided that you had                           15:13:36
24· ·been untruthful?                                                              15:13:40
25· · · · A.· · I don't -- I don't remember.                                       15:13:44


                               Debra Horn, Volume 3
                                February 16, 2021                       431
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 64 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·to get --                                                                     15:21:28
·2· · · · · · · MR. KIM:· Can I just ask how much longer                           15:21:34
·3· ·you think you're going?                                                       15:21:34
·4· · · · · · · MR. LAFAYETTE:· I'm really close.· I'm                             15:21:36
·5· ·really close.                                                                 15:21:38
·6· · · · · · · MR. KIM:· Okay.                                                    15:21:38
·7· · · · · · · MR. LAFAYETTE:· I'm trying to get this...                          15:21:42
·8· ·Too many digital things.                                                      15:21:46
·9· · · · · · · MR. KIM:· Yeah.                                                    15:21:46
10· · · · Q.· · BY MR. LAFAYETTE:· ·Do you see the second                          15:22:00
11· ·paragraph where it says "Nonetheless, significant                             15:22:02
12· ·inconsistencies and contradictions and/or omissions                           15:22:06
13· ·in grievant's account described in great detail below                         15:22:08
14· ·provide convincing reasons for finding that she was less                      15:22:12
15· ·than truthful in describing what actually happened that                       15:22:14
16· ·evening"?· Do you see that?                                                   15:22:16
17· · · · A.· · Yes.                                                               15:22:16
18· · · · Q.· · Is this the first time you've read that?                           15:22:24
19· · · · A.· · Umm...· Is this part of...· It's a paper.                          15:22:30
20· ·What -- what is this from?                                                    15:22:34
21· · · · · · · MR. KIM:· I object to the question.· It's                          15:22:36
22· ·overbroad.                                                                    15:22:36
23· · · · Q.· · BY MR. LAFAYETTE:· This is Exhibit 167,                            15:22:38
24· ·and it's the arbitrator's decision in your grievance.                         15:22:42
25· ·Okay?                                                                         15:22:44


                               Debra Horn, Volume 3
                                February 16, 2021                       437
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 65 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · · · · Now, does this -- is this the first time                           15:22:48
·2· ·you've seen that?                                                             15:22:50
·3· · · · A.· · If it's -- if it was sent to me, then no.                          15:22:56
·4· ·Then it's not the first time I've seen it, no.                                15:22:58
·5· · · · Q.· · So you understand that there has been at                           15:23:02
·6· ·least one decisionmaker who concluded that your                               15:23:08
·7· ·testimony doesn't ring truthful.· Right?                                      15:23:12
·8· · · · · · · MR. KIM:· Lacks foundation.                                        15:23:18
·9· · · · · · · THE WITNESS:· I -- I don't know.· I don't                          15:23:20
10· ·know who -- I -- it's one paragraph.· I don't know who                        15:23:24
11· ·is stating it, and I don't know...                                            15:23:32
12· · · · Q.· · BY MR. LAFAYETTE:· So let's look at --                             15:23:34
13· ·above the word "award," it says "Grievant's lack of                           15:23:40
14· ·candor throughout this process and particularly at                            15:23:42
15· ·the hearing unnecessarily aggravated severity and                             15:23:46
16· ·that it indicates grievant's lack of awareness why                            15:23:50
17· ·her behavior was inappropriate or problematic and                             15:23:54
18· ·her failure to accept full responsibility for it."                            15:23:56
19· · · · · · · Do you see that?                                                   15:23:58
20· · · · A.· · Yes, I see that.                                                   15:24:00
21· · · · Q.· · Do you know what those words mean?                                 15:24:04
22· · · · A.· · Yes.                                                               15:24:04
23· · · · Q.· · What do they mean?                                                 15:24:08
24· · · · A.· · Just what it says.· It says lack of candor                         15:24:12
25· ·throughout the process aggravated severity and make                           15:24:18


                               Debra Horn, Volume 3
                                February 16, 2021                       438
                                                                          YVer1f
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 66 of 193

                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· ·the grievant's lack of awareness why her behavior                             15:24:20
·2· ·was· · · inappropriate or problematic and her failure                         15:24:24
·3· ·to accept full responsibility.· Exactly what it states.                       15:24:28
·4· · · · Q.· · Okay.· Now, do you have, at this point,                            15:24:38
·5· ·a point in time in which you intend to stop work?                             15:24:44
·6· · · · A.· · I didn't understand the last part of the                           15:24:46
·7· ·question.                                                                     15:24:48
·8· · · · Q.· · Have you --                                                        15:24:48
·9· · · · A.· · I didn't hear it.                                                  15:24:50
10· · · · Q.· · Have you made a decision as to when you                            15:24:52
11· ·intend to stop working at Safeway?                                            15:24:54
12· · · · A.· · No, I have not.                                                    15:24:56
13· · · · Q.· · Okay.· Is it your intent -- how long do you                        15:25:00
14· ·intend to work?                                                               15:25:04
15· · · · A.· · I'm not sure.                                                      15:25:06
16· · · · Q.· · As you sit here today, you don't have a                            15:25:08
17· ·decisions in mind.· Right?                                                    15:25:10
18· · · · · · · MR. KIM:· Asked and answered.                                      15:25:10
19· · · · · · · THE WITNESS:· Correct.· I answered.                                15:25:16
20· · · · Q.· · BY MR. LAFAYETTE:· Mr. Kim, let me take a                          15:25:18
21· ·second, take a quick break, and I'll come back.· We'll                        15:25:22
22· ·probably be done.                                                             15:25:22
23· · · · · · · MR. KIM:· Okay.                                                    15:25:22
24· · · · · · · MR. LAFAYETTE:· Thanks.                                            15:25:24
25· · · · · · · THE VIDEOGRAPHER:· We are going off the                            15:25:30


                               Debra Horn, Volume 3
                                February 16, 2021                       439
                                                                          YVer1f
       Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 67 of 193
                                                                                              EXHIBIT
                                     MATTHEW GOLDBERG
                                                                                                  167
                                  ARBITRATOR·MEDiATOR·ATTORNEY AT LAW


                                           130 CAPRICORN AVENUE
                                         OAKLAND . CALIFORNIA 94611
                                              (510) 504 -4955
                                            (510) 654 -2388 FAX
                                          arbmgoldb@comcast.net




                                                                  Feb ruary 11, 2019




Elizabeth P Lind
Atkinso n, And elson , Loya, Ruud & Romo
5075 Hopyard Road , Su ite 210
Pleasanton, California 94588

David Rose nfeld
Wei nberg, Roger & Rosenfeld
1001 Marina Village Parkway, Su ite 200
Alameda, CA 9450 1-1091

       Re: UFCW 5 and Safeway
           (Horn Grievance , WRR144729)

Dea r Coun sel:

       Enclosed please find my Award s in the above cases. I have also enclosed an invoice for
my services in th is maatter.

       I app reciated the oppo rtun ity to serve as Arbitra tor in these matters as well as the
cou rtesies whi ch you have extend ed.




                                                                  MATTHE

Ene.
            Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 68 of 193

                                            MATTHEW GOLDBERG
                                         ARBITRAT O R-MEDIAT OR -A T T O RNEY AT L AW


                                                 130 CAPRI CORN A VEN UE
                                              OAKLAND, CALIFORNIA 94611
                                                      (510) 504 · 4955
                                                  (510) 654 · 2388 FAX
                                                arbmgoldb@comcast.net



                                                                            February 11 , 2019




     El izabeth P. Lind
     Atkinso n, Andelso n, Loya, Ru ud & Ro mo
     5075 Hopya rd Road , Suite 21(;
     Pleasanton, Ca lifornia 94588

     David Rose nfeld
     Wein berg, Roger & Rose nfeld
     1001 Marina Village Parkway, Suite 200
     Alameda, CA 94501- 1091

            Re: UFCW 5 and Safeway
                (Horn Gri eva nce, WRR144729 )

     For Arbitratio n Services:

            Fees :

            H ea rin g, 7/ 18, 8/ 6 ana 9/ 21/ 18 -
                     3 days @$2 ,500 per day:                               $ 7,500.00
            Decision Drafting -
                     7 days @$2,5 00 pe r day:                                1 7,500.00

            Ex penses :

            Mileage -
                  11 4 mil es @ $.60/ mi. :                                      68.40
                                                        Total:              $25,068 .40

     Balance Due per Agree ment (50% per Party):                            $12,534.20




     Fed. Tax I. D. 094-36-3 303




~,
        Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 69 of 193



MATTHEW GOLDBERG
Arbitrator. Mediator. Attorney at Law
130 Capricorn Avenue
Oakland, California 94611


                      IN ARB ITRATION PROCEEDINGS PURSUANT TO

                           AGREEMENT BETWEEN THE PARTIES



In the Matter of a Controversy between :                 )
                                                         )
UNITED FOOD AND COMMERCIAL                               )
WORKERS, LOCAL 5,                                        )
                                                         )              ARBITRATOR'S
                              Union ,                    )           OPINION AND AWARD
                                                         )
               and                                       )
                                                         )
SAFEWAY,                                                 )
                                                         )
                              Employer.                  )
                                                         )
                                                         )
Re : Debra Horn Discharge                                )
                                                         )

       This arbitration arises pursuant to a Collective Bargaining Agreement between UNITED

FOOD AND COMMERCIAL WORKERS, LOCAL 5, (referred to below as "Union"), and

SAFEWAY, (referred to below as "Employer" or "Company"). Under its terms , MATTHEW

GOLDBERG was selected to serve as neutral Arbitrator and to render a final and binding

decision .

       A hearing in this matter was conducted on July 18, August 6, and September 21 , 2018

in Hayward, Californ ia. All part;es had full opportun ity to examine and cross-examine witnesses ,

and to submit evidence and argument. Posthearing briefs were received on or about November

29, 2018.
        Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 70 of 193



APPEARANCES

         On behalf of the Union :

         DAVID A. ROSENFELD, Esq . of WEINBERG, ROGER & ROSENFELD, 1001
         Marina Village Parkway, Suite 200, Alameda , California 94501-1091

         On behalf of the Employer:

         ELIZABETH P. LIND, Esq . of ATKINSON, ADELSON, LOYA, RUUD & ROMO,
         5075 Hopyard Road , Suite 210, Pleasanton , California 94588

                                            THE ISSUE

         Did the discharge of the grievant Debra Horn vi olate the Collective Bargaining

Agreement; and , if so, what should be the appropriate remedy?

                              RELEVANT CONTRACT SECTIONS

SECTION 3: DISCHARGES AND LAYOFFS

3.3     WORK PERFORMANCE: The Employer shall have the right to discharge any employee
        for just cause . If the employee feels he has been unjustly discharged , he shall have the
        right of appeal , in writing , to be submitted to the Employer through action of the Union
        within ten (10) business days after the date of said discharge.

        Before a regular employee is discharged , suspended , or demoted for incompetence or
        failure to perform work as required , he shall receive a written warning (with a copy to the
        Union) and be given an opportun ity to improve his work .

        Notices and warnings shall become null and void after six (6) months from date of issue.
        Written warnings need not be processed beyond the union filing a grievance in order to
        preserve the union's righ t to challenge the warning if it is used as progressive discipline
        in the future .

3.3.2   Upon severance of employment of any employee, the Employer shall , within seven (7)
        calendar days thereafter, notify the Union of such resignation , layoff or discharge .
        If the discharge is for cause , the Employer agrees to submit the reasons for discharge,
        upon request from the Union , as soon as practicable , but no later than three (3) days
        prior to a duly convened Board of Adjustment.

                        CALIFORNIA LABOR CODE SECTION 1102.5

(a) An employer, or any person acting on beha lf of the employer, shall not make, adopt, or
enforce an y rule , regu lation , or policy preventing an employee from disclosing information to a
government or law enforcement agency, to a person with authority over the employee, or to

                                                 2
       Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 71 of 193



another employee who has authority to investigate , discover, or correct the violation or
noncompliance , . . . , if the employee has reasonable cause to believe that the information
discloses a violation of state or federal statute, or a violation of or noncompliance with a local,
state, or federal ru le or regulation , regardless of whethe r disclosing the information is part of the
employee's job duties.

(b) An employer, or any person acting on behalf of the employer, shall not retaliate against an
employee for disclosing information , or because the employer believes that the employee
disclosed or may disclose information , to a government or law enforcement agency, to a person
with authority over the employee or another employee who has the authority to investigate,
discover, or correct the violation or noncompliance ,... , if the employee has reasonable cause
to believe that the information discloses a violation of state or federal statute, or a vio lation of
or noncompliance with a local, state, or federal rule or regulation , regardless of whether
disclosing the information is part of the employee's job duties .

                                               FACTS

                                          A. Background

        Grievant was first hired by the Employer January 20,2003. She was terminated effective
June 28, 2017 for the stated reason of "violation of company policy and/or procedures." At the
time of her discharge, grievant occupied the classification of journeyman food clerk at Store
1953 in Dublin, California. Grievant was terminated following an incident on March 25, 2017,
in which she reported two African-American customers whom she suspected of shoplifting to
the police.

        When hired , grievant signed an acknowledgment that she had received a copy of the
Employer's Store Policies and Procedures for New Hires . She also signed a more specific
acknowledgment of the receipt of the Shoplifting Pol icy on that date Grievant reconfirmed
receipt of that 2003 Shoplifting Policy in 2012. The policy provides:

       I understand that Safeway's basic policy with regard to shoplifting is deterrence
       and th is ca n best be accomplished by cheerfully greeting customers , as
       shoplifters do not like to be recognized and will avoid stores with friendly,
       attentive employees.

       I understand that I am not to assist in making detentions of suspected shoplifters
       unless I have been designated to do so in writing.

       I understand that no employee is permitted to pursue a shoplifter who flees .
       (Emphasis in original.)

        The policy was revised at some later pOint and entitled Company "Shoplifting Deterrence
Policy." Although the revision is available on line , the Company was unable to produce a similar
any documentation from grievant acknowledging that it too was received . The revision recites

       Safeway's basic policy with regard to shoplifting is deterrence and this can best

                                                   3
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 72 of 193



          be accomplished by cheerfully greeting customers , as shoplifters do not like to
          be recogn ized and will avoid stores with friendly, attentive employees.

          •        Employees are not to assist in making detentions of suspected shoplifters
                   unless they have received all necessary training and have been
                   designated to do so in writing.
          •        No employee is permitted to pursue a shoplifter who flees.
          •        Force is not to be used in connection with a shoplifting detention except,
                   and only to the extent necessary, for legitimate purposes of self-defense.

          The Employer's Employee Conduct and Manners policy which grievant got when hired
states:

          • Use of disrespectful or overly familiar language , names or demeanor toward
          customers and other e(nployees will not be condoned. Jokes, slurs , innuendoes
          and/or inferences of any kind particularly of a racist, religious , color, national
          origin , sexist/sexual , physical or mental handicap, and age connotation are not
          permitted .

          • Employees shall fully and completely perform their job duties in a friendly ,
          courteous and satisfactory manner at all times .

          • Employees shall follow all local, state and Federal laws at all times in both their
          personal life and in the performance of their job duties in such a manner as not
          to bring discredit to the Company or themselves .

          • All employees are to maintain a strictly neutral position concerning any subject
          which may be construed as controversial and which may lead to arguments or
          altercations with Management, other employees and/or customers.

                                         B. Prior Counseling/Discipline

       In January 2016, grievant was the subject of a complaint from an African-American
customer who reported that grievant had falsely accused her of shoplifting .' Kettle reviewed
video of the customer's transaction , verified that the customer had paid for all her items, and
then spoke with grievant about it. Kettle testified that

          I went over the policy with her again about what is a detention , ... , that she was


    ' In the complaint itself, the customer wrote that after paying at the deli for the items she purchased , she left the
store and was walking towards her car when she and her daughter noticed "a lady was outside the stofe "streaming"
Isicl with her cell phone in her hand. As she was backing out of her parking stall a "Dublin PO pulled up behind me
with flashing lights ," got out of his patrol car "with his hand on his gun" and directed her to pull back into the stall. She
was "petrified," her daughter saying "are they going to shoot us." The police officer told her that "the lady in the store
(Deborah) said that I had stolen some liquor." She showed him a receipt, and the officer went into the store to make
inquiries . The statement further recites that the officer returned and apologized after reporting that "the lady known as
Deborah self-checkout clerk approach his vehicle flagging him down saying that they had stolen liquor and stuff." The
customer added that they were embarrassed and humiliated, and felt that their lives were put in danger as a result of
these false accusations .

                                                               4
        Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 73 of 193



        not authorized to detain , that she had not followed the policy in regards to seeing
        something happen , seeing an item be selected ... , seeing it not be paid for and
        seeing it go out the door, but even if she hadn't, she wasn 't authorized to detain
        someone. She was on ly authorized to give customer service to deter shoplifting
        and then to report to store management I recall going into further detail with her
        that even though she hadn't, herself, made the detention by calling the police,
        she had them make the detention on her behalf, and that was against policy
        because you are, in fact, detaining a customer whe n you didn't have the authority
        to do that , and you didn't follow policy to make sure all the elements of a crime
        had occurred .

        In that instance, grievant repeatedly asked the customer to show a receipt for her items.
When the customer declined , grievant either called the police or flagged down some officers she
saw in the parking lot Kettle also told grievant that she was not supposed to ask customers for
their receipts.

         Kettle acknowledged that her view of the Employer's shoplifting policies was in part
informed by a June 8, 1995 policy that was never issued to grievant Rather, the policy was set
forth in a memo circulated to Division and Reta il Operations Managers, as well as Division
Security, H.R , and Risk Management Directors . The memo itself outlines approaches and
talking points to implement a shoplifting deterrence program at the stores , emphasizing a
prohibition against chasing fleeing suspects. It states that "those authorized to make detentions
will be trained by security personnel " or those who are so designated . It includes directions for
the "au thorized employee" which consist of a set of conditions to be met before "a detention is
made or law enforcement is summoned to make an arrest of a suspected shoplifter"; specifies
those who are authorized to make "detentions"; suggests that store employees acknowledge
in writing that their only responsibilities would be to "deter, observe and report" unless they
receive training and are "designated"; and otherwise "not assist" in making detentions .

         Grievant claimed that when she spoke with Kettle about this matter, Kettle only told her
that she could not ask for a receipt She denied being advised it was wrong to call the police,
being shown a redacted email containing the customer's complaint, and further denied that the
customer complained they were being racially profiled. Grievant testified that her assistant
manager Jacob asked her at the self-check station ("seo" below) if a particular customer
ca rrying a brown paper sack had gone through the self-checkout lane. She told him that the
customer and her companion had not Jacob directed her to keep her eye out and let him know
if the customers went through . He also asked her to let him know if she could verify that the
customers had a receipt

       Store security cameras recording the events that day did not show grievant engaging in
conversation with the store manager. Grievant's co ntemporaneous written statement failed to
mention that Jacob asked her to keep an eye on the customers or said anything to her about
the customers .2 She wrote "I noticed two women going out the doors with a bag of
merchandise, I was noticing that none of our checkers up front rang her up." Seeing the two by
the door, grievant asked if they had a receipt They did not acknowledge her. She repeated the


  2Surveillance footage of the incident does not show grieva nt having any conversation with the Assistant Manager.

                                                         5
        Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 74 of 193



receipt request three or four more times . The customers left the store without responding .
Grievant decided to call the police. who arrived five to ten minutes later. In her testimony. she
agreed that Kettle told her she was not allowed to ask customers for receipts , but denied that
Kettle mentioned that it was wrong for her to call the police.

        Within six months of the discharge itself. grievant received a written warning and a
suspension which was to reduced to a written warning under certain circumstances. As per the
Agreement. these two disciplinary actions remained active for purposes of corrective discipline.
On November 14. 2016, grievant was issued a written warning for poor work performance. The
notice recites that management has spoken to her in the past about "inappropriate service to
customers ." Nonetheless. it received subsequent "feedback" about that issue . which included
complaints about "being rude and short with customers and not providing them with basic
customer service. " Grievant refused to sign the warning , maintaining its allegations were not
accurate.

         She testified that a custorner came through the self checkout lane with groceries and gift
cards . After ringing up part of the grocery order. the customer tried to process a gift card . A
prompt on the register alerts the customer that a transaction of this type is not allowed at the
seo. Grievant explained the policy to the patron and offered to ring up the gift card when the
patron was finished paying for her groceries. After responding okay. the customer asked
"Where does it say that?" Grievant pOinted to a sign . Grievant stated that while the customer
later alleged that she did not stay in the area to help her, she had in fact been very close to the
customer when she finished , and that the customer could easily have asked her to ring up the
gift cards . Grievant maintained that the customer left after she finished her order and "never
addressed " her.

        Grievant denied being counseled about an additional incident involving her around that
same time which provided a supplemental basis forthis warning notice. A customer complained
that when a customer asked for help at the seo. rather then walking up to him/her. she
remained seated and shouted at them . The custorner ended up leaving the seo to get
assistance at a regular checkstand . Grievant claimed that she did not "know where shouting
is involved. '" She had been helping four customers at once which she could not do if she were
not speaking to them frorn her station , providing service from her monitor.

       On November 23. 2016 grievant was issued a three day suspension for work
performance as the result of a conversation a manager had with a customer who rated the store
poorly. The customer alleged that grievant had been "rude and unfriendly" when she was
asked for assistance at the seo. The disciplinary notice reiterates that she had been spoken
to about this issue "on several occasions" and that she has had a number of documented
customer complaints.

       Grievant explained that on this occasion . the customer in question came through the
seo right before Thanksgiving when the store was extremely busy. He had only a sandwich
and asked her for help. When he mentioned he wanted the "meal deal." which included a drink.
cookies and chips . she informed him that he needed to select the other items in order ring it up .


  3A manager's written description of the complaint is attached to the warning notice .

                                                           6
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 75 of 193



Grievant maintained that she waited for him with her checkstand open , but it seemed that he
never returned .

         However, about twenty minutes later, he came back through SCO with a basket full of
groceries. She did not realize this was the same individual. After scanning his items, he placed
them back in the black store basket he had used while shopping . The store has a policy which
does not permit patrons to take these baskets out of the store. She explained the policy to him
and offered to get him a shopping cart or to sell him a bag . He answered , "I know that, I know
the rules ," to which she responded "Okay, thank you. " Some additional minutes thereafter,
according to grievant, the customer came up from behind where she was seated and threw the
black basket on the ground , stating "See, I told you I knew the store rules . I wasn 't going to take
it out of the store."

      The customer accused her of being rude and unhelpful and let her know that had just
made a negative survey report about her. Grievant denied that she challenged him to describe
how she had been rude. She testified that she told him

         I have done everything I could possibly have done. I held that check stand open
         for you until you came back, for about eight, ten minutes and then I never saw
         you , so I had no idea you changed your mind on the sandwich . I don't even know
         what he bought when he came back and bought the groceries , and that' s all it
         was. I - my assistant store director never let me explain my situation .

        After the Union filed a grievance over the suspension , the parties agreed to redu ce it to
a written warning. Labor Relations Manager Lora Silva' was present at the Board of Adjustment
on the grievance. Grievant stated at the Board , according to Silva, that she asked the customer
specifically

         Sir, I don't know why you think I'm rude . Can you tell me specifically what I did
         for you to call me rude ? Which infuriated him more and he started to walk away
         and he had a black hand basket for his items and he started to walk toward the
         sitting area ... where customers can eat their food , and so she called to him and
         said, sir, you can 't take that basket with you , and he was offended by that as
         though she was accusing him of taking something , and by her description he
         tossed the basket towards her, and says "I don't want your basket" and went off
         to go eat his food .

        When Silva tried to point out to grievant what itwas that might have caused the customer
to be offended , grievant appeared not to understand , and asked Silva to specify what there was
about her behavior. As a consequence, the parties agreed that grievant would meet with the
store manager who wou ld provide her with details based on his daily observations what he
believed was off-putting about her interactions with customers . Silva subsequently spoke with
the store manager and determined that these discussions had taken place.



  4S ilva had been a food clerk . She then beca me a head cle rk, then secon d assista nt, fi rst assistant then HR
manager .

                                                             7
         Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 76 of 193



         At that Board , the parties executed a settlement agreement which provided

         The Employer agrees to reduce the suspension to a written warning of record ,
         effective six months after date of suspension , issued on or near 11 /23/16, if no
         other violations of a similar type occur before the effective date, as a result of the
         Grievant's violation of Company Policy and Procedure relating to work
         performance/customer service .

                            C. The Alleged Shoplifting Incident of March 25

        Dublin Police Department records show that there were numerous calls to the police
about shoplifting at the store in the year preced ing grievant's discharge. Grievant estimated that
prior to March 25, she reported potential shoplifting activity to a manager "on any given day,
once to twice a day.'" Checker Cynthia Cornejo substantiated that shoplifting goes on "all day
every day" at the store.

         Similarly, 7-8 year Checker Travis Raymore noticed shoplifting occurring fi ve to six times
each night from his vantage point near the main entrance at the self checkout station. Raymore
added that Store Manager Michael Vasquez told him that if he saw any customers stealing or
anyth in g that looked suspi cious, he shou ld call the police. He has never done it, but also stated
that he was never instructed that he was not allowed to do so . Raymore confirmed see ing
grieva nt, Cornejo , and two other employees call the police prior to March 25, and identified
grievant and Cornejo as the most frequent callers . He estimated that the police came to the
store for suspected shoplifting calls three to four times per night.

        Checker Rachel Castrc , who has worked at the store for fourteen years , testified that
Vasquez told her to call the police if she witnessed customers stealing a significant amount of
items , but not to do so if they were just stealing a sandwich . She herself called the police twice
in the year before grievant's termination , and witnessed several other employees do so as well.
Liquor Manager Medrith Moxley testified that liquor is stolen from the store on a daily basis. Like
others, she was aware of several employees, including grievant and Cornejo, calling the police
on a regular basis . Vasquez authorized her to call the police if he saw an instance of blatant
shoplifting . After grievant was terminated , she was told that only managers were allowed to call
the police.

         On March 25 grievant was assigned to the SCO for the 2:00 to 11 :00 p.m shift. As she
described , the assignment entailed a number of duties beyond assisting customers at the
station . These included being responsible for maintaining the front lobby, assisting at the
service counter, helping cashiers bag , and returning carts and baskets to the door. Union
Representative Jami Moore 6 testified that grievant was also responsible for helping customers
at the customer servi ce desk , which is typically not staffed during the evening shift, and for


   ' In those reports from January 20 16 to March 26, 2017. grievant was involved in two and the reporting party in eight
others.

   6Moore worked for Lucky Stores for 20 years, but has never worked for Safeway. She is aware of what goes on in
the store both from the stan dpoint of a Union representativE'! and also as a customer, visiting th e stofe about twice a
week .

                                                             8
         Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 77 of 193



"monitoring the whole front end and lobby area," which necessitated that she move throughout
the length of the front end . Raymore , who is often assigned to the sca, agreed that the self
checkout employee commonly helps with bagging , is at the customer service booth , manages
the lines, and returns carts and baskets left at the terminals.

       Between 7:00 and 8:00 pm ., grievant noticed a female African-American customer
com ing into the store with a blue wagon which conta ined the box it was sold and/or shipped in.
The wagon itself was collapsible , three feet wide , and four feet long , with large wheels. Grievant
thought the wagon and the box "very suspicious. '" Around the same time, Cornejo also noticed
the customer. She likewise found it odd and suspicious that the customers would shop with a
wagon instead of a grocery cart.

        Grievant testified that Cornejo approached her and suggested that grievant call the
police.' She replied she would not and did not want to get involved, and that she did not even
have her phone with her. ' Grievant asserted that prior to that moment, she had not left the SCQ
area to follow the patron to get an idea what she might have been dOing. She was with a
customer Cornejo handed her Cornejo 's own phone from behind , without saying anything, and
then "went back to the liquor aisle to - to pursue the customer. " The phone had already been
dialed. Grievant assumed it was the police.

        In contrast, Cornejo maintained that grievant began keeping an eye on the customer
after they came into the store, and wandered away from the self checkout station to monitor her
to a spot where Cornejo could no longer see her. When grievant returned to her station, she
was still pre-occupied with the customer. Cornejo helped with others at the SCQ while grievant
was so engaged . After a few minutes observing grievant's distraction , she told grievant that "If
it bothered her so bad , why doesn 't she just call the police so we can do our job, and they can
do theirs ." Cornejo was aware that only management was allowed to call the police.
Nonetheless, she acknowledged that the police had been called on multiple occasions by
grievant and other non-management employees in the year before this incident. She was also
aware that she was not supposed to have her cell phone on her person wh ile working .'o



   7There is no store rule against bringing wagons in to the store.

    ' In a statement which grievant prepared for Ihe Union dated Apri l 28, recites that Cornejo was standing behind her
at the SCQ when Cornejo noticed Ihe customer wilh the wagon come in.

         The person proceeded 10 Ihe liquor aisle. Cindy then noticed Ihe person loaded Ihe box Ihat was slill
         inside Ihe wagon with alcohol. Cindy says 10 me "You need 10 call the police, " Ilell Cindy "No , I am
         nol getting involved , .   I continued to help my customers ," I turned and Cindy handed her phone
         to me and left towards Ihe liquor aisle.    I lei the police know what was going on to the best of my
         knowledge of what Cindy was telling me.

         Cornejo testified that grievant mentioned to her at some point later that a deli employee had seen one of the
customers putting liquor in the box. Conrnejo further maintained that she did not personally see this or the customers
putting anything in Ihe box thai evening .

   9Grievant kept her phone in her locker, because , she maintained , checkers are not allowed to have phones in the
checkout area.

   lOCornejo did not re ceive any discipline as a result of the incident.

                                                              9
         Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 78 of 193



       As grievant said she did not have her phone, Cornejo offered to let grievant use hers ,
which she then handed to grievant. She does not recall whether or not she dialed the police
department before handing over the phone, though she has the non-emergency number forthe
Dublin Police Department on her speed dial. Cornejo added that grievant walked away from the
SCQ once she began speaking to the dispatche r.

         Grievant maintained she was helping a customer at the SCQ when the call began. She
did not want to hang up because she had been told that she was never supposed to hang up
on 911 . When the dispatcher answered ," grievant identified the store and reported that a
customer had co me in with a blue wagon with a box inside which she was filling up with liquor
in the liquor aisle . She tells the dispatcher "I have a customer that came in with a wagon .
and she 's down the liquor aisle and she's filling the box that the wagon came in .. . with liquor."
The liq uor aisle, aisle 17, is not visible from the SCQ. W hile she omitted this information from
any of her post-incident written statements, in her testimony grievant acknowledged walking
away from the SCQ to aisle 17, and personally witnessing the customer putting liquor in the
box. The vantage point from the deli" is about 40-50 feet from the SCQ kiosk."

        Grievant describes the cu stomer to the dispatcher, reports that she is talking to someone
on her phone , and speculates that the customer might have a lookout. The dispatcher advises
grievant to stay on the phone and let her know if the customer leaves the store. Grievant tells
the dispatcher that the customer is loading up the box in the freezer aisle." She also mentions
that she "looked on our shelf to make sure we don't sell those" wagons . Grievant explained she
was able to make that verification from the SCQ, later adding that the shelf she referred to was
directly in front of those registers . Dispatch announces officers are being sent to the store , and
again asks grievant to stay on the line.


   l1 Transcripts as well as the recording were admitted into evidence.

   "Cornejo noted tha t while the manager might ask the clerk in the SCQ to help face or bag if it we re slow, "they
usually stayed in the vicinity and had no reaso n to be over by the deli counte r unless they were getting food for lunch."
The deli counter faces directly down the liquor aisle.

   130uring grievant's cross-examination , the following exchange occurred :

         0 : (By Ms. Lin d): If you are standing in the self checkout kiosk when Ithe phonel is handed to you ,
         how do you know what's happening on Aisle 1       n
         A: (By grievant): Because Cindy left and pursued the customer and came back and told me.
         0: So before the phone call started Cindy had told you th ey we re on the re fill ing it with liquor?
         A: No. No. She left and saw it.
         0 : But. . literally that's the fi rst line that you say to the dispatcher and a few moments ago you
         talked about how she handed it to you from behind as you were standing at that kiosk , right?
         A: I wasn 't standing at the kiosk. I was at the checkout lane at one of the stations. I wasn 't standing
         rig ht there. I assumed Cindy had left, because I was at one of the stations.
         0 : So how did you know at that moment when it's been handed to you , how did you know that the
         customer was on the liquor aisle filling it with liquor?
         A: It . . . wasn 't right away when the police were - Cindy did that . It wasn 't right away. She . . . was
         having this conversation with me for like three to five minutes that, Debbie, you need to call the
         police like, no, I'm not getting invo lved. It ... the police we ren't called as soon as the customer walked
         into the store .

  " The freezer aisle(s) are 14, 15, and 16. It is not possible to look up these aisles and see any activity from th e
SCQ.

                                                               10
        Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 79 of 193



          Grievant advises dispatch that there is a dark-skinned man with the woman now pushing
the wagon , and the customers appeared to be "stalling" in the freezer aisle. Grievant cannot
tell if the box inside the wagon was full. Grievant asserted that she was able to determine from
the recording that she was at the SCQ at that moment because she can hear the particular beep
these registers make. While on the phone, grievant is heard asking Cornejo if she had seen
the customers "cross. " The dispatcher notifies grievant there is an officer outside the store and
for grievant to stay on the phone. Grievant tells the dispatcher she has someone "watch ing the
back end of the store to see if they cross ," adding , "maybe they went back to alcohol , I'll go back
over alcohol. "

        Grievant maintained that she did not ask Cornejo to observe the customers , but that
Cornejo was doing so on her own. Throughout the call , Cornejo was "pursuing and giving me
updates continuously [and] coming up to self check ." Nevertheless, Cornejo claimed that she
continued to do her job as a cashier while grievant was on the phone, and did not walk around
the store to observe , either at grievant's request or on her own initiative. Checkstand reco rds
for Cornejo during that time frame show that she did not process any transactions at a register
from 7:46 until 8: 11 , the period during which the phone call took place, when she handled a
small order at the SCQ .

        The dispatch recording reflects that grievant "just watched them fill the box," they were
coming up aisle 15 by the deli side, and she was "gonna let them . go out the door. " She then
states "they [the customers] know what I look like so I just let someone else take a second eye
so I don 't want them to go out the door." Grievant next reports

         They're stalling.       They're halfway down the aisle still, they're just sittin ' there
         and stalling, see, what they'll do is they get close to the deli, ... , and then they'll
         look to see if it's clear, if there's no employees, then they'll go out         They've
         been stalling since they got the alcohol, 'cause they wanna try to see if anybody's
         watching them . Well I just back off totally ; I'm back at self-check.

       Grievant continues describing that they are in aisle 15, "checking it out to see if it's clear
or not" When the dispatcher asks if they are still in the store, grievant replies

         Yeah , oh now they've got the whole wagon , ok they've ditched the box and
         they've got all kinds of items in the wagon . And they got rid of the whole box that
         was inside it, the box or the wagon. Now they're down by the formula. 15 I see
         what they're doing now.

        Grievant is heard telling Cornejo that the two got rid of the box in order to fit more items.'s
At this point, both she and Cornejo are in the SCQ area . Grievant informs dispatch that she is
now going to try to find the box and openly speculates where they might have put it as she
discusses with dispatch whether she should stay on the line. She also learns that there is an



   15Baby formula and alcohol are among the items that are most com monly shoplifted .

    16Grievant's written statement prepared for the Board of Adjustment recites that Cornejo to ld her the customers
ditched the box.

                                                           11
         Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 80 of 193



officer outside the door.

         So they're just going to continue shopping. I hate to keep the officers , but they're
         going to do that and just probably go out another door. I'm gonna go see if I can
         find the box . . .. I just hate for them to wait out there if they're gonna continue
         shopping for another 20 minutes and I'm stalling your officers and you guys have
         other things .     '7


        In her testimony, grievant states that once the customers ditched the box, she no longer
believed that they were going to try to steal from the store as they were getting rid of the items
they intended to stea l, and essentially it would be all right if the officers left. When asked if she
saw them dispose of the items, grievant stated

         We ll, they got rid of the box and the alcohol was in the box. So, I did not see it.
         No. Cindy brought the box.          I did see them put liquor in the box. Alii saw
         was Cindy bringing the box up to self checkout empty. I don't know where the
         alcohol went. I know it went into the box and then later it was out of the box. '·

       As the call continues , grievant suggests she could call the dispatcher back when she saw
the customers heading out the door, again saying that she does not want to make the officers
wait.

         I hate for them to wait out there. .. I doubt they'll leave their wagon , they must've
         paid , on no , they've look, they didn't pay for it, they stole that too. (laughter).
         They might leave the whole wagon , that's right. It's not lost on their part
         (laughter) .     Oh yeah , now they are getting ready to come up aisle 2 .'9

        Grievant tells dispatch that the couple are "gonna try to go out on the produce side so
I'm just gonna back off and see if they do," later adding "they're getting pretty clever they know
their carts won 't lock Up."20 She says "I gotta let 'em go out the door! Because we don't have
any cameras ." After the dispatcher tells grievant there are several officers on scene, she replies
"I know! Yeah , that's fine ." Grievant wonders out loud whether the pair have left the store ,
stating "They're just waiting for it to be clear." Grievant sees the officers waiting outside, and
tells the dispatcher "they have a visual on them so I'm just gonna let them go out.            The
customers haven 't left yet. Yeah , it's ok now." She and the dispatcher decide to terminate the
call. The call lasted about 15 minutes , ending at 8:11 p.m.


    " Grievant stated at the Board of Acjustment that when she to ld the dispatcher the customers were "stalling ," she
was intending to convey that the customers were aborting their planned theft and that there should be no further police
activity. She testified that by saying the word "stalling," she was trying to communicate that the officers were no longer
needed.

   " Cornejo found the box in the promotional section, sitting on top of a shopping cart with candy that needed to be
restocked . Cornejo did not see any liquor near it.

   " Aisle 2 and the produce department is on the oppOSite side of the front end from SCO.

   20The regular shopping carts have a locking mechanism on their wheels which prevents them from being removed
from the store parking lot.

                                                            12
         Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 81 of 193



       Shortly thereafter, two officers entered the store and told grievant while Cornejo was
standing nearby that they were there to "assess the situation." Qne of the officers looked at the
address label on the box,21 whereupon the officers announced that they were going to go speak
to the customers. They approached them as they were in a check-out line to pay for their
groceries. The Police Event Register indicates that the officers first contacted the customers
at 822 p.m.

        Grievant was not assisting customers during the call , though she maintained she was
at the SCQ through some portion of it Grievant maintained that the beeps from the SCQ
registers were audible enough to show when she was there. The beeps are absent for about
7 minutes on the tape , when grievant is looking down the liquor and freezer aisles, resuming
after grievant is heard to say she is back at SCQ. Is going to look for the box. in December of
2008, directs checkers not to "leave checkstand without Management Approval (not even to
bag) " The "checker commitment" policy, which grievant also received , states that

         [ilf scheduled in the checkstand-stay close to your designated checkstand.
         Resist the temptation to stock freight out of eyesight of your checkstand during
         a lull- a lull is always followed by increased foot traffic at the checkstand and the
         wait and line length is compounded when the designated staff is not at their
         register during their designated time .

        As she testified, while the call was in progress, grievant walked 40 to 50 feet away from
her station to speak with co-worker Blake Cappa at the deli counter because the dispatcher
asked her what the customers were doing. She saw the customers putting liquor in the box in
the liquor aisle, and also asked Cappa if he could see the customers placing items in the box.
She testified that he confirmed that he could .

        In contrast, Cornejo maintained that after the phone call with the dispatcher began ,
grievant "was wandering throughout the store." Cornejo did not recall talking to grievant while
grievant was on the phone. As indicated above, grievant claimed that it was Cornejo who was
walking around the store, keeping tabs on the customers with the wagon , and periodically
returning to give her updates Grievant further asserted that she did not see Cornejo check
out any customers during the entirety of the call.

       Food Clerk Zaine Caddell serves as the person-in-charge (" PIC") for most of his shifts.
He worked at Store 1953 for six years before transferring to Petaluma . Prior to March of 2017,
he personally received five or six complaints as the PIC from customers that grievant's service
was rude , unhelpful, or forceful. In each case , he referred the complaints to the Store Manager.

      Caddell was working as the PIC for the night shift on March 25, 2017. At some point
between 7:30 and 8:00 p.m., Caddell noticed grievant had vacated the self-checkout area, and
had been replaced by Cornejo. When he asked where grievant was , Cornejo replied that


   "The label had a "Ruby Hill" address. Ruby Hill is a gated , up-scale community near th e store . Cornejo overheard
part of the conversation between grievant and the officers, in wh ich grievant stated, according to Cornejo, that the
customers did not look like they were "Ruby Hills people ." In preparation for th is hearing but not within the initial
investigation , Labor Relations Manager Lora Silva determined that the wagon was actually addressed to the two
customers at that residence.

                                                           13
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 82 of 193



grievant had seen some customers that she thought were stealing , and she was keeping an eye
on them . He went back to stocking the shelves, feeling frustrated because grievant had
frequently given him erroneous warnings about shoplifters. He also did not want to get involved .

       Shortly thereafter, Caddell went outside to take a break , and saw a police car. A day shift
stockers came outside to tell him that a police officer wanted to speak to him. In their
conversation at the customer service desk, he learned that an employee ca lled the pOlice about
suspected shoplifters whom she saw "stashing items." It appeared that the suspicions were a
mistake . The customers were still in the store and had not yet checked out when an officer22
went to speak with them .

        As Caddell was speaking with the police, the female customer arrived "berating " the
officer about stopping her inside the store. She asked Caddell if it was store policy to call the
police on customers while they are in the store. Caddell explained that it was not store policy,
attempted to calm her down , and gave her the names of the store managers and the corporate
phone number. The ind ividua l who was accompanying her came out of the checkstand and told
her that they wou ld deal with the matter later. The pair left, with the ir groceries in the blue
can vas wagon . While Caddell thought the wagon unusual , he did not consider it a red flag or
a reason for concern . Customers frequently brought their own metal wheel ie-carts. These
individuals explained that they were shopping for a third party who had mobility issues . After
they left, grievant commented , according to Caddell, that the customers had likely stolen the box
as she examined the mailing address."

         Cappa works in the deli at Store 1953. As he was cleaning the sandwich bar that
evening , grievant came up and told him there was a customer who had a blue wagon with a box
inside. She was pretty sure that the customer was in the liquor aisle , and asked him check to
see if the customer was taking anything and putting it in the box. Cappa could see the customer
put something in the wagon , but cou ld not see what it was , as there were some people in his line
of sight and they were some distance away.24 On the other hand , grievant testified that Cappa
told her that he could see the customers putting bottles in the box.

        At the time , Cappa was not entirely sure how he was supposed to handle suspected
shoplifters. He knew he shou ld inform a manager, but was uncertain whether or not he was
authorized to call the police. He had been told he was not permitted to follow customers out of
the store. A day or two later, grievant mentioned to him where the shipp ing was addressed ,
and suggested that the two might have stolen the wagon .25

       Checker Joey Rivas rang the two up. Though they had a "fairly large" order of mostly
grocery items , he did not recall the whether there was any alcohol. Silva, in preparation for the


   22Se vera l officers had apparen tly responded to the scene .

   " More specifically, Cad dell testified that grievant said the customers "should be ashamed because they probably
took it off some body's door step. Grievant denied making this comment, stating ~ I never speak to Zaine .n

   2~ Cap pa   also state d thi s to Kettle du ri ng their interview.

   " As with the com ment to Cadd ell, grievant denied saying th is to Cappa.

                                                                        14
         Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 83 of 193



hearing , was able to find a record of what she believed was the customers' order.26 The
customers were classified as "super-elite," meaning they had purchased a large amount from
Safeway stores over time . On March 25, they did not purchase any alcohol , but did buy five
loaves of bread , which is shelved in the same aisle as the liquor aisle .

                                     D. The Employer's Investigation

        About two weeks thereafter, Store Director Michael Vasquez asked Kettle to look into the
matter. Vasquez informed her that he received another complaintthat grievant called the police
on customers whom she erroneously accused of shoplifting . Kettle began her in vestigation at
the store the same day. Vasquez also forwarded her an email from the customers' attorney."
Before the letter was received , the incident went unreported , and there was no investigation at
store level.

         Kettle interviewed grievant twice , and also spoke with Cornejo, Caddell , Cappa and a few
other employees who had been working in the store at the time . The customers were not
interviewed . Kettle was told by grievant during the first interview that Cornejo suspected them
of stealing alcohol , and handed grievant a phone as she told her to call the police to report the
shoplifting. Kettle's investigative report reflects thatgrievant "stated that she watched the couple
in the store and saw them go down the liquor aisle"; was told by Cappa that he "also saw the
coup le putting liquor in the box"; that she told dispatch "to have the police leave" and "told the
dispatcher a few times to cancel the ca ll because the couple was stalling"; and "blamed
[Cornejo] for calling the police and said she did not want to be involved. "

         Grievant provided a written statement after the interview which recites

         A cashier handed me I ,er phone after calling Dublin Police , Cindy (the cashier)
         said a customer was filling an empty wagon box with alcohol on alcohol aisle, I
         simply let the police know the situation , from what Cindy had told me. I was asked
         to call police and I told Cindy no, I am not getting involved. As I was helping my
         customers, I turned back towards her and she handed me her phone . . . and
         walked away. I spoke to the police because once you call police, you should
         never hang up without letting them know the purpose of the call.

        During her interview, Cornejo mentioned that she and grievant were both suspicious of
the pair when they came into the store because of the blue wagon. Asked if she had told
grievant to call the police, Cornejo asserted that if grievant thought they were stealing , she
should call the police. Kettle did not recall telling Cornejo that doing so was in violation of
Company policy, and , in point of fact, Cornejo claimed at that point not to be aware of any policy
prohibiting cashiers from calling the police. Cornejo reported that grievant said she did not have
a phone, so she took out her phone and handed it to grievant. Cornejo denied directing grievant


   26Silva was unable to find any transactions associated with the club cards in the customers' names. However, she
found did find one on a club ca rd of someone who had a similar name and a Pleasanton address associated with the
account. The Iransaclion concluded al 8:38 p.m. Cornejo clocked oul al 8:32 . She rang up only Iwo orders from 7:35
p.m . unlil Ihe end of her shift.

   27The Employer ultimately reached a financial settlement with the customers .

                                                         15
       Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 84 of 193



to call or dialing the number herself. Cornejo also told her that the box the customers had
brought with them had been left empty in the back of the store. In their interview, Cornejo
denied seeing them putting alcohol in the box, or telling grievant that she had.

        Cornejo's submitted a written statement which notes that her suspicions were aroused
by the wagon . She continued with her cashier duties while grievant was "still keeping an eye
on them ." The statement supports her assertion that she suggested that grievant just call the
police and they "would be there to do their job so we could get back to ours. " It makes no
mention of her handing grievant the phone. It states that "we later found" the empty box. After
the officers came inside, she noticed the couple in the produce section with the officer "just
spectating ." Before the end of her shift she happened to walk by the officers , who asked her
opinion of the situation. She told them "red flags were raised because of the wagon and the
box," although she never saw them steal. Cornejo added that grievant related to her that she
asked dispatch to tell the officers to leave because the couple was "stalling ," and that "someone
from the deli told her they saw the couple putting alcohol into the wagon box."

        Kettle re-interviewed grievant after speaking with the other witnesses . After being
informed that some witnesses gave statements which were inconsistent with her account,
grievant stuck by her original responses . She did mention she was hesitant initially to speak to
the police because she did not want to get in trouble . She tried to tell the dispatcher exactly
what the customers were doing , and intended to notify the dispatcher when they left with the
stolen merchandise. She gave up when the customers lingered in the store, and told the
dispatcher that the police did not need to get involved after all.

        Grievant's statement at the Board of Adjustment conforms somewhat with her testimony ,
with certain exceptions. Included were her assertions that Cornejo told her the people had
loaded the box with alcohol, that she mentioned she did not want to get involved , that Cornejo
handed her the phone with the police number already dialed then "left towards the liquor aisle."
She writes "I let the police know what was going on to the best of my knowledge of what Cindy
was telling me," and "looked down the aisle to give the pOlice a description of the person from
the front lobby. " Grievant claims she stayed at self-check, and Cornejo returned to report that
the box inside the wagon was now gone, only to leave and come back once more with the empty
box. When the dispatcher announces the police are outside the door, grievant writes that she
tells her they are not needed a;ld that they can leave "because of Cindy bringing up the empty
box. " The officers came to talk to her after she "walked to my self-check out station and helped
customers" for a few minutes, she tells them that "I told dispatch that you were no longer needed
as per Cindy's observation. " One of the officers says to me "I am just going to assess the
situation. " The two left self-check and walked away further into the store.

        After the second interview, Kettle contacted the Dublin Police Department and obtained
an audio recording of grievant's call to the dispatcher. After listening to the recording , Kettle
concluded that it was inconsistent in certain respects with grievant's account, in particular that
it sounded as if grievant made the call voluntarily, and that grievant never told the dispatcher to
cancel the call.

1/1/



                                                16
       Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 85 of 193



                               POSITION OF THE EMPLOYER

       Credible evidence establishes that on the evening of March 25 , grievant violated
Company policies regarding shoplifter deterrence and detention , as well as employee conduct
and manners , and failed to perform work as required . In determining whether grievant engaged
in the conduct alleged , there are a number of reasons that grievant's testimony should be
rejected as incredible.

       Grievant, as the person with the most to gain or lose from the outcome, has a
recognizable incentive to distort her testimony in her favor, an incentive not shared by other
witnesses. Her testimony was contradicted on numerous pOints by these witnesses as well as
the recorded conversation with the dispatcher which was depicted in real time . Additionally, her
account was internally inconsistent and has changed over time. Finally, grievant simply evaded
questions entirely or provided inherently implausible answers.

       Grievant falsely denied that Kettle counseled her in January of 2016 about the
impropriety of calling the police on suspected shoplifters without management authorization and
without having actually observed all the elements of a theft. Kettle credibly testified that she
explained to grievant that she should not have called the police as she had not observed all the
elements necessary to conclude that shoplifting had occurred , and because , by calling the
police without discussing the issue with management, she had effectively assisted with the
detention of suspected shoplifters when she was not authorized to do so. Grievant implausibly
claimed that Kettle merely told her that she was not allowed to ask for a receipt. She also
claimed , for the first time at arbitration , that her manager had asked her to "keep an eye on" the
customers in question. Not only was this flatly refuted by the surveillance video , she would
surely have raised this eXCUlpatory information in her original written statement.

         Kettle's testimony regarding this discussion is further corroborated by the Employer's
internal Policy documents which formed the basis for her understanding of the Shoplifting
Deterrence Program . A 1995 Interoffice Memo described the framework for training employees
how to respond to potential shoplifters, and the pre-conditions which should be met before
making a detention or summoning law enforcement, which included personal observation of the
behavior, and keeping "the person taking and concealing the property" under observation
continually through the checkstand process. It further contains the instruction not to make a
"detention" unless designated and after receiving training . It explains why Kettle interpreted the
call to the police as "assisting a detention ."

         Grievant falsely claimed that the customers were physically observed concealing liquor
in the box inside the wagon . This claim supplied her alleged factual justification for suspecting
the customers of shoplifting . She was unable to credibly explain the basis for her apparent
contention that the customers were seen "stashing" liquor in the box within the wagon. In her
initial written statement, she claimed Cornejo told her they were filling the box with alcohol. In
her written statement to the Board of Adjustment, she repeated this claim.

         Cornejo, however, adamantly denies that she ever saw this or told anyone else that she
did . In fact, Cornejo reported that grievant told her that "someone from the deli" had seen the
customers putting alcohol in the box. Presumably grievant was referring to Cappa. Cappa


                                                17
        Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 86 of 193



denies this , testifying that he could not see what the customers were placing in the wagon .

          Notwithstanding her written statements, grievant told the dispatcher and testified at
hearing that she herself had seen the customers putting liquor in the box. In her testimon y, she
first says that she did not witness an yth ing , that Cornejo saw it and brought it to her attention ,
that she had no reason to believe the customer was putting items in a box until she did so, then
handed her the phone "without [her] consent " Yet , the first thing she tells the dispatcher is that
she has a customer who is down the liquor aisle fill ing the box, later adding "I just watched them
fill up the box." She also claimed that she did not even have the discussion with Cappa until
after she began speaking to the dispatcher. Though stating she did not leave the SCQ area
before the cal l, she personally saw the customers placing liquor in the box. Questioned about
the inconsistency of these statements in vi ew of her first statement to the dispatcher, grievant
was unable to give an intell igible answer. She first claimed that Cornejo had already to ld her
that she had seen the customers putting liquor in the box, then cla imed that she was able to
walk over to the liquor aisle imm ediately upon starting the call.

        Based on these evasive and contradictory responses , it is clear that there is no credible
basis to believe that anyone actually observed the customers "stashing " liquor bottles in the box.
Instead, it is apparent that grievant simply made the allegation because she had unfairly (and
perhaps discriminatorily) prejudged the customers as the type of individuals who were likely to
steal, and made up the liquor as a justification for her baseless accusations to the police. There
is no objective evidence that the customers ever picked up any liquor, and the only testimonial
evidence to that effect came from grievant alone. The claim was simply a complete fabrication
on grievant's part

        Grievant also falsel y claimed that she did not want to call the police, and tried to resist
doing so, but was forced to do so when Cornejo shoved a pre-dialed phone into her hand , from
behind , without her consent Implausible on its face , this story was contradicted by Cornejo,
whose version of the exchange makes far more sense . She was adamant that grievant willingly
took her phone and did not say anyting about not wanting to be involved . If grievant were forced
to accept the phone, she would have explained to the dispatcher that it was a mistake.
Grievant's account is also inconsistent with the recording of the call. Grievant's actions during
it were not those of a reluctant pa rticipant Instead , she immediately started the call with her
base less , fabricated allegation about the liquor, then spends the rest of the call telling the
dispatcher how sure she was that the customers intended to steal.

         Grievant likewise falsely claimed that she never left her work area during the call , and ,
even more implausibly, that she continued to perform her assigned self checkout duties
throughout the incident, while Cornejo ignored customers on the front end and wandered around
the store monitoring the customers . When these claims began to unravel , she began to
implausibly claim that nearly the entire store , including the deli, which is 40 to 50 feet away from
the self checkout station , counted as part of her work area. Even under grievant's absurd
definition of what her work area is , the entire front of the store, her testimony is still not credible .
When Caddell came by, he found Cornejo at the self checkout station with grievant nowhere to
be found . Cornejo testified that grievant was wandering around the store keeping tabs on the
customers during the call , an account that it highly consistent with the audio recording , while
Cornejo was helping customers at the SCQ. This is shown by checkstand records which


                                                    18
         Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 87 of 193



establish that Cornejo handled an SCQ transaction at 8: 11 pm . Greivant's statements to the
dispatcher also support that she was walking around the store and not interacting with
customers . In fa ct, grievant abandoned her work duties completely during the call.

      The Union may argue that greivant was allowed to wander around the front end as long
as she kept on eye on the SCQ terminal lights. However, a number of duties related to
customer assistan ce are not triggered by those lights. Additionally, though grievant was
responsible for gathering handbaskets , this could not possibly have taken the entire time she
was on the telephone .

        Grievant attempted to claim during the Employer's investigation and at the hearing that
she actually told the dispatcher to call off the officers because the customers no longer intended
to steal. These claims are entirely inconsistent with the audio recording of the call. In her
second written statement, once she learned the box was no longer in the wagon, she "let the
dispatcher know that the police were not needed anymore," that she "told the dispatcher again
to just have the police leave ," and that she "then finished talking with the dispatcher letting her
know the police outside can leave. "

         The audio reveals that she did not tell the dispatcher even one time , let alone three , that
the police should leave. Her claim that she communicated that the pOlice should be called off
by telling the dispatcher that the customers were "stalling ,"2. is simply ridiculous . After tell ing
the dispatcher that they were stalling , she continued to maintain , with great confidence , that the
customers nevertheless intended to carry out their theft , and were simply waiting until the coast
was clear they were loading more items, probably going out another door. She even went so
far as to accuse the customers of stealing the wagon , without any basis. This assertion is
particularly disturbing in that it is clear from the call that grievant made no effort whatsoeve r to
call off the police.

       Grievant also denied making disparaging and implicitly racist comments about the
customers. Cornejo heard her say that the customers did not look like "Ruby Hills people,"
presumably due to their race and possibly attire. She made similar remarks to both Caddell and
Cappa. Howeve r, she flatly denied making any of these statements, despite being contradicted
by three independent witnesses. The customers in fact own real estate in the Ruby Hills
neighborhood . Grievant's actions throughout the evening amounted to serious misconduct, and
she repeatedly lied about her conduct.

        For reasons that grievant cannot or will not express, grievant was absolutely convinced
that the customers did not belong in an affluent neighborhood and must therefore be criminals
who stole the box off of the rightful owner's doorstep . Contrary to wh at she would have the
Arbitrator believe, grievant did not conclude the customers were innocent but rather continued
to voice her conviction that they were engaged in wrongdoing even after the police had spoken
with them and concluded they were not guilty of anything .

         Termination was an appropriate penalty, given her policy violations , prior diSCipline and


   " Grievant explained that this was "grocery slang" meaning that "you see them get rid of the items" that they were
going to stea l.

                                                           19
       Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 88 of 193



repeated failure to perform work as required . Grievant clearly violated the Shoplifter Detention
and Deterrence policy. The basic policy is to combat shoplifting with friendly, attentive service.
Grievant not only did not offer a cheerful greeting to the customers , as shown by her comments
to the dispatcher she deliberately stayed away from them , intent on catching them in the act of
shoplifting . Rather than greeting them , she gave them no attention in the hope that they would
steal. She also violated the policy when she assisted in making a detention by calling the police.
While the Policy is brief and does not expressly address the conditions to be met before law
enforcement is summoned , grievant had been explicitly told by Kettle that employees are not
allowed to act prematurely without actually observing all the elements of a theft, and that
contacting law enforcement without management knowledge effectively constitutes "assisting
in a detention" without authorization . Further, it should go without saying that employees should
not summon law enforcement to the store based on mere suspicion that a customer might later
try to steal something . Her decision to do so, particularly when persons of color are involved ,
has all the hallmarks of racial profiling , and can expose the Employer to costly litigation .

        Grievant also violated the Employer's policy regarding employee conduct and manners.
She made rude and derogatory remarks about the customers with a distinctly racist undertone
(stating they did not look like "Ruby Hills people." ) Her behavior damaged the reputation of the
Company to the point that the customers threatened legal action . There was the potential of
engendering negative publicity around an incident of this sort, especially given heightened public
awareness and sensitivity to issues surrounding racial profiling . Incidents of this sort must be
taken seriously.

        To the extent that progressive discipline is even required in a case of this type , this
condition precedent has been fully satisfied . Grievant repeatedly failed to perform her work as
required . In this instance she took a long break from her duties to pursue the customers , who
were simply shopping .

        Grievant had a history of customer complaints , and had been disciplined twice in the six
months priorto March of 2017 . At least one prior complaint involved false shoplifting allegations
against people of color. She had a three day suspension on her record , putting her on notice
that further performance problems could result in termination. The suspension was to be
reduced to a written warning only in the event she had not incurred no other further violations
six months from the date of the suspension , or May 23, 2017. These prior write-ups resulted
where grievant was not only rude to customers , she totally ignored them and provided no
assistance . She was given warnings and repeated opportunities to improve and correct her
problems with customer service , but proved unwilling or unable to do so.

         Grievant not only failed to provide "attentive service" to customers but also effectively
abandoned her assigned SCQ duties so that they had to be covered by Cornejo. The dispatch
recording makes it clear that she was wandering about the store and not in her assigned area.
To th is day grievant has no self awareness of how she was rude to customers , and has shown
no apparent remorse or desire to improve

       The Union has failed to establish mitigating circumstances which would warrant a
reduction of the penalty. There was no disparate treatment. The Union's argument focuses on
a past practice allowing other employees to call the police without discipline and on Cornejo 's


                                               20
       Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 89 of 193



role in the incident. With regard to the former, evidence submitted by the Union did not include
a description of the circumstances in which police were called . The Union presented a record
of "Calls for Service" in 2016 and the first three months of 20 17, and the testimony of several
employees about their experiences. The Report does not identify which individual made the call ,
whether it was a manager or not. It does however note that grievant was involved in two of
these incidents and was the reporting or involved party in 8 more. This does not establish that
the calls were justified. Testimony from Raymore that he never called police was contradicted
by Castro. There is no evidence of employees apart from grievant calling the police on
customers without any legitimate basis for doing so.

        With respect to Cornejo, any objective assessment shows grievant's culpability far
surpassed Cornejo's. Grievant, not Cornejo, abandoned her duties to pursue innocent
customers. While she used Cornejo's phone to make the call , there is no indication that it was
an ything other than a voluntary decision . If Cornejo herself had been worked up about the
"suspicious" customers , she wou ld have called the police herself Further, Cornejo had never
been specifically counseled about calling the police, as grievant had been . Thus, even if the
Arbitrator were to make the unlikely determination that grievant and Cornejo shared equal
culpability, it was grievant's second offense of the same type , and it would only have been
Cornejo 's first offense.

        Grievant is not entitled to whistleblower protections pursuant to Labor Code Section
1102. 5. This proceeding is solely contractual in nature, and in any event the provision does not
apply to the circumstances of this case . Grievant did not have reasonable cause to believe that
a crime had been committed. It is undisputed that no crime had been committed at the time
grievant called the police. The customers were simply moving about the store shopping for
groceries. Using a wagon to shop is neither a crime nor a violation of store policy. Nor was
there any credible evidence that the customers "stashed" liquor in the box inside the wagon .

        Grievant cannot avoid responsibility for her own actions by attempting to shift the blame
to the police for the manner in which they handled the incident. The police would never have
approached the customers in the store without grievant's insistence that they we re shoplifting ,
and the comment that they stole the wagon itself Further, she testified that she spoke to the
officers before they approached the customers. They indicated that they were going to assess
the situation themselves. Grievant made no effort to stop them from doing so.

       Accordingly , based on the foregoing , the Employer respectfully requests that the
grievance be denied in its ent, ety.

                                  POSITION OF THE UNION

        There are many independent reasons why this termination vio lated the Agreement.
Grievant and Cornejo were jointly engaging in an attempt to protect the Employer from what
appeared to be shoplifters. In the cou rse of their efforts, the police approached the customers
inside the store, without detaining them , twelve minutes after grievant concluded the call with
the dispatcher. Grievant never asked the police to approach the customers . When the
Employer received a demand letter from the customers' attorneys , ten days later, the Employer
terminated grievant as a scapegoat, without issuing any discipline to either Cornejo, Caddell ,


                                               21
        Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 90 of 193



or Vasquez, all of whom shared culpability .

        Initially, the termination was a clear violation of State law, which broadly protects
whistleblowers from retaliation . Grievant had reason to believe that there was an ongoing
violation of the law, namely, shoplifting . The Employer does not dispute that the discipline was
imposed because grievant reported the matter to the Dublin police.

       Also relevant is the burden of proof per Labor Code Section 1102.6:

       In a civil action or administrative proceeding brought pursuant to section 1102.5,
       once it has been derr.nnstrated by a preponderance of the evidence that an
       activity proscribed by Section 1102.5 was a contributing factor in the alleged
       prohibited action against the employee, the employer shall have the burden of
       proof to demonstrate by clear and convincing evidence that the alleged action
       would have occurred for legitimate , independent reasons even if the employee
       had not engaged in activities protected by Section 1102.5.

        The Employer has not come close to meeting this burden of proof. All witnesses agreed
that the conduct of the customers was suspicious and warranted at least thorough surveillance
and intervention . The Employer did not contend that the circumstances did not warrant a call
to the police by the person in charge or management Although the Agreement does not
specifically incorporate the Labor Code into its provisions, just cause necessarily assumes that
the reason for a termination is lawful. Since grievant was terminated for engaging in protected
whistleblower activities, the termination cannot stand.

        The Employer improperly relied upon prior discipline. Grievant received a suspension
on November 23, which was converted to a written warning on January 26, 2017. It is clear from
the settlement that the parties intended that the written warning would be null and void six
months later. This incident was within that six month period . However, the agreement was clear
that the reduction to a written warning and subsequent removal from the file was only for "other
violations of a similar type ," related to work performance/customer service. The incidents
leading to the suspension involved customer contact, and the written warning was for customer
complaints. Neither was issued for violation of Company policy.

       Here , there is only an asserted violation of Company policy by calling the police . It is not
a matter of customer interaction . The termination notice states only "violation of company policy
and/or procedures" as the reason for the discharge. The difference is emphasized by the
settlement, which states that it and the type of discipline issued "is based solely on the facts and
circumstances of this [the former] case. " The Employer cannot now contend that the termination
was for job performance.

         Accord ingly, the Employer has not complied with the Agreement because it never gave
grievant a warning about violation of the shoplifting policy (which she did not in any case violate)
within the six months preceding her termination . The evidence establishes that grievant,
Cornejo , and other non-management employees routinely called the police to report suspected
shoplifting . The activity was condoned if not allowed to continue . Vasquez and his predecessor
explicitly authorized employees to do so. Caddell took no action to stop the surveillance. Nor


                                                 22
        Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 91 of 193



did he ask the police to leave or investigate the incident himself. There can be no prior warning
or progressive discipline where the conduct at issue is engaged in by other employees with the
approval of management.

        Grievant did not violate any Company police or procedure. The only policy at issue is
the "Shoplifting Deterrence Policy." The policy proh ibits employees from "assist[ing] in making
detentions of shoplifters" unless they have been trained and designated in writing . Employees
are also prohibited from pursuing a shoplifter who flees . The policy does not even remotely deal
with the question of whether or when the police should be called.

        Kettle , in desperation , claims that by calling the police, grievant engaged in a "detention ."
Nothing in the policy or in the prior incident Kettle discussed with grievant corroborates the idea
that the Employer actually believes that an employee engages in a detention simply by calling
the police. Nor can the Arbitrator accept such a nonsensical interpretation of the words "detain"
or "detention. " The call to the dispatcher certainly cannot be described as a detention when
grievant never asked to have any of the officers contact the customers and where the officers
approached them twelve minutes after the call ended . Kettle's gloss on the term "detention" is
simply an irrational in terpretation of Company policy. Since this interpretation must be rejected ,
the Employer's entire case must also therefore be rejected.

        Kettle 's interpretation was based on another faulty premise. The 1995 document which
she relied upon was never shown to grievant or anyone else . In any case , a review of that
document makes it clear that a detention means the physical detaining or holding of a potential
shoplifter. It does not contemplate that calling a manager, security person , or police officer is
a form of detention. No detention was involved .

         Grievant did not ask the police to detain the shoplifters . The phone conversation with
dispatch ended 12 minutes before the customers were approached , something which grievant
never suggested . To the contrary , grievant repeatedly told the dispatcher the customers were
"stalling" and in the store so that the officers would not detain them while they were still in the
store. When the call ended , she thought the incident was concluded . If there were a detention
simply because the officers approached the customers , which is a matter in dispute, it was
because the officers decided to do so , not because grievant asked or encouraged them.

         Employees had been authorized by Vasquez and the previous Store Manager of calling
the police. She and Cornejo were the two primary callers. This is confirmed by a number of
witnesses as well as the record of calls to the Dublin police. The fact that Vasquez took no
initial action reinforces the fact that employees calling the police was an accepted practice in
the store. Employees were only instructed not to call the police after grievant was discharged .

        Cornejo's testimony is to be doubted on many grounds. She thought the policy perm itted
employees to call. She admitted knowing grievant had done so without management approval
at least five times . She dishonestly testified that she had no idea whether the police ever
showed up at the store. It is abundantly clear that the policy does not address calling the police,
thus there was no violation when grievant did so.

       The police approached the shoplifters without any request from grievant. Grievant did


                                                  23
        Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 92 of 193




not actually ask the police to be dispatched at all. It is clear from the call with the dispatcher that
grievant never asked the police to come into the store . On the contrary, she wanted them to
wait to see if the customers would attempt to leave without paying . Even Kettle confirmed that
it made no sense for the officers to approach the customers in the store. Cornejo and Caddell
could have prevented them from doing so, but they did not. Grievant cannot be blamed for the
fact that the officers acted outside of protocol and contrary to her understanding when the call
with the dispatcher was terminated .

         The Employer's failure to discipline Cornejo and others for engaging in more culpable
conduct negates the discipline imposed on grievant. It is clear that Cornejo initiated the phone
call to the police. She dialed the Dublin police number on her speed dial, handed the phone to
grievant, and told her to engage with the dispatcher. It is also clear that , throughout the call , she
was engaged in surveillance of the alleged shoplifters. She also went around the store looking
for the box the customers had brought in . Her register records indicate that she virtually
abandoned her post once the customers arrived . Worse yet , she lied about all these matters.
She claimed that she was at her register the entire time the call to the dispatcher was taking
place, and that she had no discussion with grievant about the suspected shoplifters during the
call. These statements are clearly fa lse, as they are refuted by the audio tape and her register
records . The Employer simply ignored these falsehoods . Cornejo was not given a written
warning or even so much as a counseling. Management had no explanation for why she was
not disciplined for her clear policy violations. The failure to impose any discipline at all on
Cornejo is all the more egregious since she claims to have known it was forbidden to call police
unless one was authorized by management or the PIC. It is also fatal to the Employer's case .

        Caddell was also at fa ,dt for the incident. He was the Person in Charge and was well
aware that Cornejo and grievant were involved in surveillance of the alleged shoplifters. He also
knew the police were called . However, he took no action , and simply removed himself from the
situation because he did not want to be bothered . He was culpable yet received no discipl ine.
The Company also failed to ta ke action against Vasquez , the Store Manager, who authorized
employees to call the police. Either that proves that the policy did not prohibit calling the police
or that he was violating the policy. Grievant should not be discharged when management
condoned or failed to take action to prevent something that the Employer now cla ims merits
termination .

        The Employer conducted an inadequate and faulty investigation and analysis of the facts .
Kettle made numerous errors in her investigation . She made no effort to establish whether there
was a practice in the store of non-management employees calling the police. She did not
interview Vasquez. Nor did she make any effort to obtain the time records of grievant or
Cornejo, or attempt to find the transaction of the customers in question . She did not interview
the police, and did not have the dispatcher recording when she spoke with grievant twice . She
did not reach out to the customers to find out what information they might have , or make any
attempt to investigate their backgrounds. Importantly, she simply believed Cornejo's story
uncritically without notiCing the obvious inconsistencies. She did not follow up on why Caddell ,
the person in charge , did nothing . The decision makers ignored the fact that Cornejo called the
police and thereafter continued her active involvement in the incident.

       Silva's analYSis of events is equally at fau lt. She refused to consider Cornejo's role in


                                                  24
       Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 93 of 193



the incident or whether other employees in the store had called the police. Her failure to explore
whether the police contacted the customers in the store rende rs her decision-making faulty.
Silva also stated that prior incidents were in part the basis for the discipline. However, they were
more than six months old and not subject to written warnings.

        The objective facts and uncontradicted testimony support the conclusion that grievant's
termination vio lated the Agreement. The Employer's case rests largely upon Cornejo's
testimony , but she testified falsely about two critical aspects of the case . She falsely testified
that she was in her checkstand or otherwise performing her duties during the call , and was not
involved in surveillance of the alleged shoplifters. Both of these facts were central to the
Employer's decision to terminate grievant. However, the audio of grievant's call with the
dispatcher and the register tapes completely undermine Cornejo's claims . Further, the
Employer made a firm conclusion that it was grievant who had initiated the call despite the fact
that Cornejo herself never denied that she had done so and this was a critical element in the
case . Cornejo consistently made false statements and gave false testimon y in order to escape
discipline.

       Cappa confirms that he saw the customers in the liquor aisle. He made clear that he was
not sure what they put in their wagon . His testimony supports that provided by the grievant. The
Union produced three credible witnesses who confirmed that police were routinely called to the
store. The Company made no effort to investigate this fact.

        The Employer claims that grievant was out of her area and should only have been at the
SCQ. Kettle and Silva relied on this argument as part of their decision to terminate. The Union
established that this was an entirely false view of her work. Her assigned duties took her around
the entire front end . While conceding that grievant's primary responsibility to monitor the SCQ,
the lights above those registers can be monitored from other parts of the store. Additionally,
witnesses confirmed that the SCQ position involves duties in other locations . Although grievant
would normally be in those areas up toward the front of the store, the policy encourages clerks
to approach shoplifters and give them service.

        Grievant is credible . She consistently maintained that Cornejo initially told her that the
alleged shoplifters were putting alcohol in the box. She also testified that she personally saw
them putting alcohol in the box. Cappa does not remember confirming this to her, but her
precise testimony on this was that he knew they putting something in the box on the right side
of the aisle , which is the liquor side. His testimony does not impeach grievant's or Cornejo's,
who reported that alcohol was being put in the box.

         Though the Employer made a big deal out of the claim that grievant was away of her
SCQ area , neither Kettle nor Silva had any personal knowledge of the duties of an SCQ
Caddell was not asked to confirm this during his direct examination . The point was rebutted by
all the employee witnesses. The record proves she was in the SCQ for most of the phone call.
It also shows she was performing her other duties , such as helping bag.

       While the dispatcher tape does not reflect a direct statement from grievant that the pOlice
should leave, a fair reading of the exchange shows that grievant was signaling that the couple
was stalling and that it was likely that nothing was going to happen for a while. It was the


                                                25
        Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 94 of 193



dispatcher who seemed more interested in continuing the police presence Grievant never
asked the police to come into the store , or told the dispatcher that the police should remain .
She certainly was signaling to the dispatcher that police could leave because the alleged
shoplifters were hanging around.

        Grievant be reinstated with full back pay and benefits , plus interest. Her record should
be expunged of any references to this matter. The Employer should be required to post a notice
that it will not terminate employees for violatio ns of rules that do not exist, where it does an
inadequate investigation and where it persists in a wrongful action against a valued employee.
Grievant is also entitled to the Labor Code Section 98.6(b)(3) penalty, which the Union
suggests , given the egregious nature of the violation , should be for the full amount of $1 0,000.

                                            DISCUSSION

        Essentially, the Employe r terminated grievant for the way she reacted to two customers
who visited its Dublin store. The customers , a black woman and "a very dark skinned" male,
entered the Dublin store with a collapsible blue canvas wago n. Contained in the wagon was the
box it was delivered in. Both grievant and a co-worker found these circ umstances suspicious
and/or "od d" and indicative that the customers were potential shoplifters . What ensued became
the subject of two competing and contradictory versio ns describing grievant's conduct before
these custome rs were accosted by the police inside the store.

         The evidence established that shoplifting was a regular occurrence there . Employees
routinely called police to report patrons removing merchandise from the store that had allegedly
not been paid for, or at least reporting individuals whom they suspected were engaging in or
we re about to engage in such activities. Employees had never been directly instructed not to
call the police under these ci rcumstances . To the contrary, it was only after this termination that
the Employer instituted and publicized a specific prohibition against doing so unless authorized ,
thus supporting the conclusion that such reporting was typical among employees , was accepted
or condoned by management, and not used as a basis for discipline absent any other
aggravating factors .

       The Employer deemed grievant's reaction to the customers that evening a "violation of
com pany policy and/or procedures" which was of sufficient seriousness as to provide just cause
for her discharge. More particularly, the Employe r argues that grievant's March 25, 2017
co nduct constituted violations of its shoplifter deterrence and detention policy, its policy
regarding employee conduct and manners , and a failure to perform work as required .

        Proof of these viola tion .~ rests on witness credibility. In the ve rs ion of events relied upon
by the Company to support the discipline, grievant was the primary instigator of the March 25
incident, leaving her assigned work station for a portion or perhaps most of the 15 minutes that
she was talking to a police dispatcher to report the actions of the customers in question as she
followed them around the store. While she may not have initiated the phone call to police, she
was the active participant in it. Absent her statements during that call designed to depict
incriminating behavior, there would have police presence in the store , a presence wh ich led to
their approaching the customers and "assessing " them as possible shoplifters.


                                                   26
       Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 95 of 193




       In the contrasting version advanced by the Union and presented by the grievant, grievant
was a reluctant if not unwilling participant in these events. It was her co-worker Cornejo who
encouraged her to call the police, thrusting a pre-dialed cell phone upon her as Cornejo pursued
the customers around the store. Cornejo rather than grievant left her post to monitor the
customers as they navigated the store aisles, returning to grievant's area periodically to provide
updates on the customers' activities which grievant relayed to the police dispatcher.

        Simply because grievant has the most at stake here is not reason in and of itself for
discounting the reliability of her testimony. Nonetheless, significant inconsistencies,
contradictions and/o r omissions in grievant's account, described in greater detail below, provide
convincing reasons for finding that she was less than truthful in describing wh at actually
happened that evening . A number of inconsistencies the Union points to in Cornejo's recitation
would likewise seemingly detract from the strength of the evidence she presented. Were this
simply a matter of "she said, sfle said ," the Employer's evidence would be insufficient to sustain
its burden of proving misconduct. However, grievant's defense to the allegations was not just
undermined by Cornejo's version. Her credibility was also damaged by irrefutable evidence
from the recording of her conversation with the dispatcher, as well as her shifting and belated
factual claims and the implausibility of a number of her assertions.

        Faulty information arose early on in grievant's testimony. Seeking to explain her conduct
during a January, 2016 incident which possibly involved racial profiling, grievant asserted that
she was instructed by an assistant manager to "keep an eye on a certain customer, " and ask
her for a receipt. Surveillance video depicts no such conversatio n or even interaction with the
assistant manager, while the statement she provided several days after the incident fails to
mention it. Her willi ngness to present this misleading and factually insupportable excuse
naturally infects her credibility overall. As such , her denial that Kettle instructed her thereafter
that she was not authorized to detain anyone or mentioned anything beyond that she was not
allowed to ask a customer for a receipt is not accepted as truthful.

         Moreover, it is clear that Kettle counseled her about the shoplifting deterrence policy in
early 2016 and instructed her as to the appropriate course of action when she suspected
someone of shoplifting . While the disciplinary aspect of this event is not to be considered as
it is rendered "null and void " under the Contract, it still may be utilized to impeach grievant's
cred ibility as well as to establish that she had received additional training on the subject of
shoplifting deterrence.

          Of greater significance for purposes of resolving credibility and determining whether
there was sufficient evidence of just cause for the discharge are the ca lculated evasions and
inaccurate statements which were evident in her description of her actions that evening . As
noted , grievant maintained that it was only upon Cornejo 's urging that she got involved in the
cal l to the police, that it was Cornejo, not she, that followed the customers around the store,
monitoring their behavior and movements, and that the information she was passing along to
the dispatcher during that call was based on what she was told by Cornejo.

      These claims, which are viewed as an attempt to deflect responsibility for what happened
on to Cornejo , are simply not supported by the evidence. Asked to explain on cross-
examination how she was able to stand at a check-out station immediately after getting the


                                                 27
       Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 96 of 193



phone from Cornejo while describing what was happening on aisle 17, as recounted in a foot-
note above, grievant's response was virtually incomprehensible and inherently implausible.
Cornejo's record of checkstand activity has no entries during the time period of the call , thus
arguably demonstrating that she was also away from the checkstands at that time . However,
after grievant announces she is "back at self-check" about half-way through the call , she
addresses Cornejo, demonstrating that Cornejo was already there when she arrived. Register
records show that Cornejo was handling an order at self-check at 8:11 , when the call ended .
In addition , Caddell credibly testified that when he came by the sca it was Cornejo that was
helping customers there while , as conclusively shown by the recording of the conversation with
the dispatcher, grievant had left the area to observe the customers whom she thought were
stealing .

        Grievant offered shifting reasons why she was monitoring the customers in the first
place. She initially testified that Cornejo reported to her that she had seen customers "stashing "
liquor before Corenjo dialed the police and handed it to grievant She added that deli clerk
Cappa also observed this behavior. Neither witness corroborated that they said this to the
grievant Grievant then claimed that she personally observed the "stashing. " Statements which
she furnished to the Company and to the Union neglected to contain this significant detail.
When the customers processed the items they had placed in the wagon , there was no alcohol
in their order. Though grievant maintained they "got rid of . .. the alcohol in the box" while
insisting that she saw them putting liquor in it, she acknowledged that she did not know where
the alcohol went, and did not see the customers dispose of it, notwithstanding the fact that she
was following them around the store. Cornejo did not report seeing any alcohol near the place
where she found the empty box. All of this casts serious doubt on grievant's clai m that she
actually saw the customers attempting to conceal alcohol inside it

        Grievant additionally asserted that she remained at her work station for most of the
phone call , assisting customers; that the work station itself encompassed nearly the entire front
end of the store ; and that she tried to persuade the dispatcher that the police should discontinue
their involvement because the customers had apparently abandoned their intention to remove
merchandise from the store without paying for it None of this is supported by the recording of
the call to the dispatcher.

        There was no evidence which might demonstrate that she was helping patrons while the
call was taking place. Grievant is not heard speaking to any customers during the call , nor are
any heard speaking to her. Check stand records for that period do not show any transactions
that grievant processed. It is h,ghly unlikely that she cou ld have been speaking on a hand-held
mobile device while simultaneously using her hands to provide some form of checkstand
assistance, particularly in the absence of any audible indication that the phone was put down
or the discussion with the dispatcher was interrupted at any point Nor was there any evidence
save for her own unsubstantiated claim that her area of responsibility as the sca clerk
encompassed the entire front end of the store, from the deli and liquor aisle 17 to the produce
area on aisle 2.

        The conversation with the dispatcher establishes that grievant was not at the sca for
the first half of the 15 minute call , as well as about nine and one-half minutes into it and
thereafter. It begins with her report that the customer is filling the box up "with liquor" on aisle


                                                 28
        Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 97 of 193



17, 40-50 feet away from the SCQ She continues with a running description of what the
customer is wearing and the comment that the customer is on the phone. Grievant could not
have obtained such details from Cornejo , as she is not heard speaking to Cornejo at or near the
time she passes this information along to the dispatcher. It is also apparent from these
statements on the recording that the information was solely derived from her own minute by
minute personal observation .

        Grievant next mentions the customer is on the freezer aisle, "loading the whole box."
The sequence shows that she is following the customer from the liquor aisle , aisle 17, to the
freezer aisle, 16, neither of which she could view from the SCQ . Grievant then trails after her
to another aisle and notices the customer is with another person , whom she also describes in
detail, and reports that they are now "stalling" in aisle 16, although she can 't see how much is
in the box because "it's sideways inside the wagon ."

        Despite hearing from the dispatcher that there is an officer outside, grievant persists in
pursuing the costumers , reporting that they are now on a contiguous aisle, freezer aisle 15, and
that she has "just watched them fill the box." Again , it is grievant, not Cornejo, who is doing the
watching. That grievant is still following the customers around is also obvious from her
comment to the effect that they have spotted her and "they know what I look like." Grievant
continues to observe them "stalling " halfway down aisle 15, then announces to the dispatcher
that she is "back at self-check ." Th is statement occu rs roughly 7 minutes into the phone call.
She is heard talking to Cornejo, tell ing her they got rid of the box, while announcing to the
dispatcher that she is going to see if she can find the box, about nine and a half minutes into the
call. From this , it is apparent that she leaves the SCQ once more. A further implication that she
is no longer there is her statement that the suspected shoplifters went via the back of the store
and are "getting ready to come up aisle 2," which is on the opposite side of the store from SCQ
Grievant sees them in produce and tells the dispatcher that "I'm gonna back off 'cause they
know I'm on the cell phone,'· another statement indicating she is in close proximity to the
customers and has followed them to the other side of the store.

         Grievant's lack of candor is also evident from her contention that she tried to tell the
dispatcher that there was no reason for the continued police presence as the customers had
abandoned their plan to shoplift, and that her use of the word "stalling" was some sort of code
reflecting that fact. This is again viewed as an attempt by grievant to minimize her problematic
involvement. Far from indicating grievant's efforts get the police to leave, the content of the call
plainly establishes that she is encouraging them to stay. Various comments , off-hand and
otherwise, convincingly show grievant emphasizing that the customers are continuing to exhibit
signs that they are intent on stealing , and that the police should remain ready to intervene.

         After being to ld that there is an officer on scene, grievant persists in relaying information
that the customers are "stalling ," waiting until "the coast is clear" before they leave the store with
the unpaid-for merchandise, making remarks to the effect that she wants them to make an
incriminating move, that they are "just going to continue shopping " and "probably go out another
door," that they probably stole the wagon too , and that they're "gonna try to go out the produce
side ." When the dispatcher tells her there are four officers on scene, she says "I know! Yeah
that's fine ." It is only after the dispatcher asks her if she wants to disconnect that grievant states
that because the officers "have a visual on them ," she is going to "let them go out," and "it's ok


                                                  29
       Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 98 of 193




now." At no point is grievant heard to say words to the effect that "I made a mistake, the couple
is not stealing, it's alright for the police to leave."

        The Shoplifting Deterrence Policy, in both its 2003 and revised versions, directs
employees to deter shoplifting by "cheerfully greeting customers. " Grievant was reminded
of this when counseled by Kettle roughly one year before these events. She was also
instructed that before claiming merchandise has been shoplifted she needed to witness
something being removed from the store which was not paid for. On the evening in
question, grievant plainly failed to act in a manner consistent with this policy. Rather, she
let the customers go about their business without having any interaction with them , leaving
her work station for an extended period to observe and report on what they were doing.
Her surveillance was based on assumptions which turned out to be thoroughly
unwarranted , assumptions which were arguably and inappropriately grounded not on any
evidence but on pre-conceived notions derived from the race and appearance of the
customers involved . Grievant's predispositions in this direction , whether conscious or not,
were shown by her remarks designed to highlight incriminating behavior to the dispatcher:
the customers were "stashing" merchandise, "stalling" until they were no longer being
watched, that they must have stolen the wagon . She also mentioned to the police that
they were not "Ruby Hills" people .

        Within six months of this incident grievant had been disciplined for poor work
performance and specifically being "rude and short" with customers and not providing them
with "basic customer service." The Union maintains that these disciplinary events did not
involve "violations of a similar type " as those presently under discussion because unlike
here , they concerned her direct interactions with customers . As such , they should not be
considered prior discipline steps which would satisfy the Contract's requirement that a
discharge for failure to perform work as required must be preceded by a written warning
and an opportunity to improve.

         Broadly stated , any rule or policy violation could be viewed as a "failure to perform
work as required ." Discriminatory treatment of customers via racial profiling and accusing
them of stealing on that pretense would certainly be encompassed within the meaning of
"failing to perform job duties in a friendly , courteous and satisfactory manner. " Moreover,
"failure to perform work as required " in the strict sense of abandoning one's work station
and not being available to provide customer assistance was not the only reason advanced
by the Company for the discharge . There was another, more serious reason , one which
the Company urges is severe enough under just cause principles to warrant summary
termination . Accepting for the sake of argument that a prior warning would be required for
this discharge , that requirement has been satisfied .

       The Union next challenges the discharge on the basis that it constituted a violation
of Labor Code 1102.5, which prohibits employers from enforcing rules or policies which
prevent employees from disclosing information about a violation of law to a law
enforcement agency. A discharge which would be contrary to state law cannot be
consistent with just cause principles and the Contract's requirements . Again assuming for

                                               30
       Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 99 of 193


the sake of discussion that an employee's report of shoplifting would fall within the
whistleblower protections of the Labor Code, the statute requires that the employee have
"reasonable cause to believe" that the information that is provided to law enforcement
d iscioses a violation of state law.

        Someone's race and the mere fact that they are in a retail grocery store pulling a
wagon with a box inside of it, without more, would certainly not be sufficient to supply
reasonable cause to believe they were engaged in any kind of illegal activity. It is
commonplace for customers to bring their own carts and containers to such a store , in view
of the state's "bag ban ." Grievant's claim that she personally saw customers stashing
liquor in the box, even if accepted as accurate , or even if coupled with her belief that
patrons were acting "suspiciuusly," would also not meet the reasonable cause standard in
this context. For an act of shoplifting to occur an item must not only be selected . It also
must be removed from the store without having been paid for. This simply did not happen .
The customers went through a checkstand and paid for the merchandise they selected ,
which parenthetically did not include liquor. Labor Code 1102.5 does not apply.

        The Union contends that grievant should not be held responsible for the police
confronting or "detaining" the customers as she never made any request that they do so
or enter the store. The Union further asserts that grievant did not actually ask that they
should be dispatched . Regarding this point, grievant's call to the police could not logically
have been for any other reason . Moreover, as previously discussed , the dispatcher's
recording is replete with signals from the grievant that the customers were up to no good
and encouraging the police to take action of some sort. When the dispatcher tells grievant
there is an officer at the East side and asks her if she wants to stay on the phone , grievant
says "I don't mind ." She later adds that "They're gonna try to go out" and "I gotta let 'em
go out the door." It is only after she is told that an officer is with them , and sees that the
officers outside "have a visual on them " that she decides that "it's ok" and she can end the
call.

       The Employer has convincingly established that grievant engaged in serious
misconduct by indulging in racial profiling and falsely accusing customers of theft without
having a reasonable basis for doing so. As the Employer points out, her actions exposed
the Company to liability and had the potential of bringing discredit upon it. In addition ,
credible evidence demonstrates that grievant left her assigned work area for a period of
time so that she could follow the customers around the store and keep an eye on them ,
rather than greeting them and reporting what she thought was illegal activity to
management, or remaining available to help patrons at the SCQ . These violations of
company policy and/or procedures provide just cause for discipline .

        Nevertheless , for this discharge to comply with the Contract's just cause
requirements , grievant as well as other employees had to be on notice of the particular rule
or policy or aspect of that I ule which is used in whole or in part as the basis of the
discipline. While grievant was on clear notice as a result of her January, 2016 experience
that racial profiling was against policy and could lead to discipline , Kettle misinterpreted
and misapplied the Company's deterrence policy in that she found that grievant's call to
police was contrary to the prohibition that employees were not to assist in making
detentions of shoplifters unless specifically authorized to do so . Despite Kettle's instruction

                                               31
       Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 100 of 193



to grievant that she considered merely summoning law enforcement as equivalent to
assisting a detention, the ru le as she viewed it was never clarified for employees . Their
regular calls to the police , including calls by grievant herself, continued for more than a
year beyond Kettle's counseling and the training which she provided to the grievant.
Because grievant or no one else for that matter was placed on adequate notice that the
Company would be interpreting the shoplifting policy in this particular and unique manner,
much less be disciplined for such conduct, the discharge must be set aside.

        As the Union emphasizes, the plain meaning of the term "detention " involves a delay
or restraint on someone's movement, or, in the extreme, placing them in custody. The
2016 incident more closely approached a detention , as grievant impeded the movement
of a customer when she asked her repeatedly for a receipt. Such was not the case here.
Whatever "detention " occurred was solely by the police when they spoke to the customers
outside of grievant's presence. If the Company seeks to broaden the definition of
"assisting a detention" as set forth in its policy to include summoning law enforcement who
might then restrain someone 's freedom of movement, it was required to notify employees
of this view. In light of the wi-'espread practice among employees of calling police without
disciplinary consequences, the mere act of making such a call cannot supply an enhanced
rationale for discharge based on the notion that doing so constitutes assistance with a
detention in violation of the shoplifting deterrence policy.

       Serious discipline remains warranted for the misconduct, however. Grievant's lack
of candor throughout this process and particularly at the hearing unnecessarily aggravated
its severity in that it indicates grievant's lack of awareness why her behavior was
inappropriate or problematic and her failure to accept full responsibility for it. The
discharge will accordingly be reduce to a lengthy suspension .

                                            AWARD

       The discharge of the grievant Debra Horn violated the Collective Bargaining Agreement.
Just cause for considerable discipline has been shown nonetheless. The discharge wi ll
accordingly be reduced to a suspension of one year from the date of grievant's termination .
Grievant is to be reinstated im: :lediately without loss of seniority and made whole for all wages
and benefits she would have earned but for the discharge , together with interest at the
Contract rate , less those for the period of her suspension. Pursuant to Section 18.6 of the
Agreement, the cost of the Arbitrator shall be borne by the parties in equal shares .

       The Arbitrator retains jurisdiction in this matter ~er any que           s arising from the
                                                                            I
interpretation or implementation of this Award .


Dated : February 10, 2019
     Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 101 of 193

                                  Atkinson-Baker, Inc.
                                    www.depo.com


·1· · · · · · · · ·REPORTER'S CERTIFICATION

·2

·3
· ·   · · · I, VALERIE E. JENSEN HARRIS, CSR No. 4401,
·4
· ·   ·Certified Shorthand Reporter, certify:
·5
· ·   · · · That the foregoing proceedings were taken
·6
· ·   ·before me at the time and place therein set forth;
·7
· ·   · · · That the foregoing proceedings were recorded
·8
· ·   ·stenographically by me and were thereafter transcribed;
·9
· ·   · · · That the foregoing is a true and correct
10
· ·   ·transcript of my shorthand notes so taken.
11
· ·   · · · I further certify that I am not a relative or
12
· ·   ·employee of any attorney or any of the parties, nor
13
· ·   ·financially interested in the action.
14
· ·   · · · I declare under penalty of perjury under the
15
· ·   ·laws of the State of California that the foregoing
16
· ·   ·is true and correct.
17
· ·   · · · Dated this 17 day of February, 2021.
18

19
· · · · · · ·_______
20
· · · · · · · ·VALERIE E. JENSEN HARRIS, CSR NO. 4401
21

22

23

24

25· ·Signature requested.


                                 Debra Horn, Volume 3
                                  February 16, 2021                        454
Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 102 of 193




              EXHIBIT "D"
         Case 3:19-cv-02488-JCS
Fax: Server             3/11/2019Document 60-5
                                   12:21:05  PM Filed
                                                  PAGE02/26/21 Page Fax
                                                           2/002    103 of 193
                                                                        Server



     Mar. 11. 2019 11 : 16AM     · s i eg e I & l' ee                                            No. 3578    P. 4



                                                                                           FILED BY FAX
                                                                                     ALAIVIEDA COUI'- TY
       1   DAN SIEGEL, SBN 56400
           MICAH CLATI'ERBAUGH, SBN 316808                                                 March 1 1 , 201 13
       2   SIEGEL, YEE, BRDNNE:R. & MEHTA                                                  CLERK OF               I


             475 14th Street, Suite 500                                              THE SUPERIOR COURT           :
                                                                                     By Milagros CortE: z, Deputy!
________1_ __Qakland,_California_946.12_____ _           ------------------·----··   ---                       -------   -;- .
                                                                                     CASE NUMBER:
        4 Telephone: (510).839-1200                                                        RG19010397
             Facsimile: (510) 444-6698
        5 da:nsiegel@siegelyee.co:rn

       6   Attorneys for Plaintiff
           DEBRA HORN
       7
       8

       9                 SUPERIOR COUlll' FOR llIE STA.r.E OF CiU.Jli'ORNIA

      lO                                      COONTY OF ALAM:.ElJA
       n
           DEBRA HORN                                     ~   Case No. _ _ _ _ _ _ _ __
      12
                          Plaintiff,                          VERIFIED COMPLAINT FOR DAMAGES



                                                          l
      13                                                      AND lNJUNCTIVE RELIEF
           'VS.
      14
      15   SAFEWAY lNC., and boes 1-50,   Demand for Jury Trial
                                        )
                     Defendants.        )
           !~--~~---------~)
      17
      18          Plaintiff D:EBRA BORN complains against defendants SAFEWAY INC., and Does

      19   1-50 as follows:

      20                                  PRELIMINARY STATEMENT

      21          1.    DEBRA HORN ("Ms. Hom") brings this action against defendant SAFEWAY

      22   lNC. ("Safeway") for discrimination based on disability, failure to p:revent

           disc:ri:m.ination, failure to accommodate disability, failu:re to ente:r into the i:nte:ractive
      23
      24
           process to determine reasonable accommodation, retaliation, and harassment. Ms.

      25   Horn was a ha:rd-working employee for app:rori.mately 14 years. She suffered workplace

      26   injuries to hex- foot, knees, and hand, :requiring multiple su:rge:rie.s and teasonable

      27   acconimodatio:n. Safeway routinely i;:efused to p:i.-o'Vide :i.-easonable accomlnodation or

      28
           Horn v. Safeway Inc., Case No; _ _ _ _ __
           Complaint -   1 ·




Received Time Mar. 11. 2019 12:18PM No. 3580
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 104 of 193




     1   enter into the interactive process to determine reasonable accommodation. When Horn
     2   insisted on reasonable accommodation, her supervisors harassed her based on her
     3   disability and encouraged, condoned, or failed to prevent her coworkers from doing the
     4   same. When Horn insisted on reasonable accommodation in 2016 and 2017, her

___ 5_ _§_1:1Q~I'i-~<:>_f§_!~!~l9:~9-_l:lg~~st he!__!!l!_()_l!g!i uD:f()~!l~e~ dis~iplineJ:11~l~~i~~~~tt_e!:1_________ _
     6   warnings, a three-day suspension, indefinite suspension, and termination.
     7                                    JURISDICTION AND VENUE
    8             2.   Plaintiffs claims arise under the statutory law of the State of California.
     9            3.   The actions giving rise to this lawsuit occurred in the County of Alameda.

   10                                                  PARTIES
    11           4.    Plaintiff DEBRA HORN was an employee of defendant SAFEWAY INC. at its
   12    Dublin, California store at all times relevant to this controversy.
   13            5.    At all times relevant to this controversy, defendant SAFEWAY INC. was a
   14    corporation operating grocery stores and was HORN's employer.
   15             6.   Plaintiff is unaware of the true names and capacities of the defendants sued

         herein as DOES 1-50 and therefore sues said defendants by such fictitious names.
    17
         Plaintiff will amend this complaint to allege their true names and capacities when they
   18
         become known to plaintiff. Plaintiff is informed and believes, and thereon alleges, that
   19
         DO ES 1-50 are agents of Safeway Inc., acted in concert with it, and are liable for some or
   20
         all of the damages suffered by plaintiff. Plaintiff is informed and believes, and thereon
   21

   22    alleges, that DOES 1-50 are residents of the State of California. Plaintiff will hereafter

   23    refer to all defendants jointly as "Safeway."

   24                                        STATEMENT OF FACTS
   25            7.    Safeway hired Ms. Horn as a clerk in 2003. She stocked product shelves,
   26    cashiered, assisted with self-checkout, and performed general customer service.
   27            8.    In 2005 Ms. Horn suffered injuries to her left foot while performing her job
   28
         Horn v. Safeway Inc., Case No. _ _ _ _ __
         Complaint - 2
           Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 105 of 193




  1     duties at Safeway. She had several surgeries to her foot to address these injuries in

  2     2005, 2006, and 2007.
  3              9.    Ms. Horn's foot injuries caused her increasing pain which occurred within
  4     an hour of standing at Safeway's check-out stand. This condition continued thereafter.

__ 5_            10.   In December 2c:>_o_§__~s. Hom) doct~! r~~~~_mended !1!~ S~fe'-\'ay either
  6     provide her with a stool at her work station or restrict her work to activities that would
  7     not require her to stand for long periods.
  8              11.   On February 16, 2007, Ms. Horn's doctor issued a work status report placing
  9     Ms. Horn on modified duty with a permanent restriction limiting standing to four hours
 10     per eight hour shift.
 11              12. When Ms. Horn returned to work shortly thereafter, Store Manager Brian
 12     Sullivan frequently assigned her to check-out for more than four hours in a shift.
 13              13. Also in 2007, Safeway failed to discuss with Ms. Horn possible ways to
 14     accommodate the restrictions Ms. Horn's doctor placed on her work in 2007. It did not
 15     provide a stool at her work station.
 16              14. In 2009 Ms. Horn's doctor recommended she not work check-out standing
 17     in a confined space for more than two hours at any one time or for more than four hours
 18     per day.
 19              15. Also in 2009, Ms. Horn presented Sullivan with the accommodations
 20     recommended by her doctors, per Sullivan's request. Sullivan threw it in her face and
 21     told her to do as she was told or get another job.
 22              16. In or around 2009, Michael Vasquez became Assistant Store Manager at
 23     Safeway. He frequently assigned Ms. Horn to check-out for more than four hours in a

 24     shift.
 25              17. On or about July 8, 2010, Ms. Horn reported to Safeway that she was
 26     experiencing persistent pain in her left hand associated with work. Safeway refused to
 27     allow her to file an accident report and instructed her to wait to see if it went away.

 28
        Horn v. Safeway Inc., Case No. _ _ _ _ __
        Complaint - 3
               Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 106 of 193




        1             18.   On or about November 12, 2010, Safeway finally allowed Ms. Horn to file an

       2    accident report regarding her left hand. She had spent the previous four months in

       3    intense pain in her left hand.
       4              19. Ms. Horn's left hand required multiple surgeries, which she received in

______ 5 __ 2012_.    Her docj:Qr recommended that she 2erf~i-__l!!__w~:r-_}<_'tQat did not require rep~!~_ti:Y!: ______
       6    motion. Safeway ignored this recommendation and continued to assign Ms. Horn to

        7   check-out.
       8              20.   In 2012, on the recommendation of her doctor, Ms. Horn asserted her rights

       9    as a disabled employee through a letter from her attorney. Safeway continued its failure
      10    to reasonably accommodate her disability, continued to refuse to engage in the
       11   interactive process to determine reasonable accommodation, continued to harass her on
      12    the basis of her disability, and continued to allow its employees to do the same.

      13              21.   In 2013, Ms. Horn's doctor recommended that she not perform work at a
      14    check-out stand for more than two hours per day. Safeway refused.
      15              22.   In 2014, Ms. Horn complained to Safeway that it was discriminating against

      16    her on the basis of her disability, that it was failing to reasonably accommodate her
      17    disability, and that coworkers were harassing her by making negative comments about
      18    her disability-at times in front of customers-and suggesting that her disability or need
      19    for accommodation was insincere. Safeway ignored Ms. Horn's complaints and took no

      20    action.
      21              23.   In October 2016, Ms. Horn complained again to Safeway that it was
      22    discriminating against her on the basis of her disability, that it was failing to reasonably
      23    accommodate her disability, that coworkers were harassing her by making negative
      24    comments about her disability-at times in front of customers-and suggesting that her
      25    disability or need for accommodation was insincere, and that Safeway violated her
      26    rights to have her medical history and health information maintained confidential.

      27    Safeway ignored Ms. Horn's complaints and took no action.

      28

            Horn v. Safeway Inc., Case No. _ _ _ _ __
            Complaint - 4
        Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 107 of 193




 1          24.   From 2009 through 2016 Safeway routinely assigned Ms. Horn to work at a
 2   check-out stand for more than two hours at a time and for more than four hours per
 3   day, without access to a stool or other means to perform check-out duties without
 4   standing.
 5          25.   In 2016 Ms. Horn repeatedly insisted that Safeway provide accommodations
 6   consistent with her doctors' recommendations. Store Manager Michael Vasquez flatly
 7   refused and told her to get another job. Vasquez refused to enter into discussions
 8   exploring options for accommodation.
 9          26.   On or about November 14, 2016, Vasquez issued a written warning to Horn,
10   accusing her of poor customer service. Ms. Horn reasonably believes this written
11   warning was in retaliation for her assertion of her rights as a disabled employee.
12          27.   On or about November 23, 2016, Vasquez issued a three-day suspension
13   without pay to Horn, again accusing her of poor customer service. Ms. Horn reasonably
14   believes this suspension was in retaliation for her assertion of her rights as a disabled
15   employee.
16          28.   On November 24,   2016,   Ms. Horn slipped and fell while on the job, injuring
17   her knees. Ms. Horn repeatedly requested assistance from Safeway in getting treatment
18   for this on-the-job injury. Safeway provided no assistance.
19          29.   On or about December 3, 2016, Ms. Horn's doctor recommended
20   performing repetitive motion with either hand for no more than 25 percent of the shift;
21   lifting, carrying, pushing or pulling no more than ten pounds; no climbing; no pivoting;
22   no squatting; no stooping; no crawling; and no standing or walking for more than ten
23   minutes per hour. Safeway again refused to provide reasonable accommodations
24   consistent with these medical recommendations. Safeway again refused to discuss
25   possible ways to provide reasonable accommodation of Ms. Horn's disability.
26          30.   On or about March 1,   2017,   Ms. Horn submitted a vacation request form to
27   Vasquez. Vasquez refused to approve Ms. Horn's vacation request according to the
28

     Horn v. Safeway Inc., Case No. _ _ _ _ __
     Complaint - 5
               Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 108 of 193




      1    collective bargaining agreement. When Ms. Horn protested, he said to file a grievance.
      2    Ms. Horn reasonably believes this refusal was in retaliation for her assertion of her
      3    rights as a disabled employee.
      4             31. On or about March 16, 2017, Safeway denied Ms. Horn's request for funeral

__ _.5. __ le31ve t~iltten<! Q.~:i:__gr~~~!P:()'tli~!'5._\,\Take ~!!~ fun~E.al. __l\!~._ HorE__r~Ci~_o1:1:~~ly b~-1~~"\.'~s :this ___ _
      6    denial was in retaliation for her assertion of her rights as a disabled employee.
      7             32. On March 25, 2017, Ms. Horn's coworker, Cindy Cornejo, told her to call the

     8     police on a suspected shoplifter. Ms. Horn refused. Cornejo dialed 911 on her own
      9    phone, handed it to Ms. Horn, and began following the customer Cornejo suspected of
    10     shoplifting. The customer later came to Ms. Horn's self check-out and asked for the
     11    manager. Ms. Horn called the Person In Charge, Zaine Caddell.
    12              33. On April 26, 2017, Safeway suspended Ms. Horn indefinitely. Safeway

    13     refused to provide an explanation. Ms. Horn reasonably believes this suspension was in
    14     retaliation for her assertion of her rights as a disabled employee.
    15              34. On April 28, 2017, Ms. Horn submitted to Vasquez a request for medical

    16     coverage while on leave. Vasquez refused to approve it. Ms. Horn reasonably believes
     17    this refusal was in retaliation for her assertion of her rights as a disabled employee.
    18              35. On June 29, 2017, Safeway District Manager Kevin Lovell issued a letter to

    19     Horn terminating her employment, accusing her of violation of company policy or
    20     procedures.
    21              36. Safeway has subsequently informed Ms. Horn that the alleged violation of

    22     policy was regarding a policy for handling suspected shoplifters. Ms. Horn denies
    23     violation of any such policy or procedure.
    24              37. On February 10, 2019, Safeway reduced Ms. Horn's termination to a one-

    25     year suspension through binding arbitration pursuant to her collective bargaining
    26     agreement.
    27              38. Throughout Ms. Horn's employment by Safeway, there were assignments

    28
           Horn v. Safeway Inc., Case No. _ _ _ _ __
           Complaint - 6
        Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 109 of 193




 1   available consistent with her doctor's recommendations which Safeway could have, but
 2   chose not to give to Ms. Horn. These include, but are not limited to, day stocker without
 3   checking duties, produce clerk, dairy clerk, liquor clerk, and general merchandise clerk.
 4                   EXHAUSTION OF ADMINISTRATIVE REMEDIES
 5          39.   Ms. Horn exhausted administrative remedies by filing charges with the

 6   California Department of Fair Employment and Housing (DFEH) and the United States
 7   Equal Employment Opportunity Commission (EEOC). The California Department of
 8
     Fair Employment and Housing issued a right to sue letter on May 16, 2017.
 9
            40.   The EEOC issued a right to sue letter to her on September 25, 2018.
10
            4L    On December 13, 2018, Safeway entered into a tolling agreement with Ms.
11

12   Horn, tolling the statute of limitations for any and all claims between them until either

13   thirty days after mediation through the EEOC (scheduled for April 11, 2019), or until

14   written cancellation of the tolling agreement by either party, with 30 days' notice. Ms.
15   Horn hereby cancels the tolling agreement, effective 30 days after service of this
16
     complaint on Safeway.
17
                                   FIRST CLAIM FOR RELIEF
18                     VIOLATION OF CALIFORNIA LABOR CODE§ 1102.5
                        (against defendants SAFEWAY INC. and DOES 1-50)
19                                    (Cal. Lab. Code§ 1102.5)
20
            42.   Plaintiff incorporates by reference paragraphs 1-41 above as though fully set
21
     forth herein.
22
            43.   By virtue of the foregoing, defendants SAFEWAY INC. and Does 1-50
23
     retaliated against HORN for disclosing what she reasonably believed were violations of
24
     the law and because defendants SAFEWAY INC. and Does 1-50 suspected she would
25
     disclose violations of the law.
26

27

28

     Horn v. Safeway Inc., Case No. _ _ _ _ __
     Complaint - 7
        Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 110 of 193




 1                                 SECOND CLAIM FOR RELIEF
                     VIOLATION OF CALIFORNIA GOVERNMENT CODE§ 12940
 2                       (against defendants SAFEWAY INC. and DOES 1-50)
                                             (Retaliation)
 3
            44. Plaintiff incorporates by reference paragraphs 1-43 above as though fully set
 4


 6          45. By virtue of the foregoing, defendants SAFEWAY INC. and DOES 1-50

     retaliated against HORN because she complained about disability discrimination
 7
 8   against her, because she complained about failure to reasonably accommodate

     disability, and because she complained about harassment based on disability or
 9
10   perceived disability.

11
                                   THIRD CLAIM FOR RELIEF
                     VIOLATION OF CALIFORNIA GOVERNMENT CODE§ 12940
12                       (against defendants SAFEWAY INC. and DOES 1-50)
                                            (Harassment)
13
            46. Plaintiff incorporates by reference paragraphs 1-45 above as though fully set
14
     forth herein.
15
            47. By virtue of the foregoing, defendants SAFEWAY INC. and DOES 1-50
16
     harassed HORN on the basis of her disability or perceived disability, causing her to
17
     suffer a hostile work environment.
18
                                    FOURTH CLAIM FOR RELIEF
19                   VIOLATION OF CALIFORNIA GOVERNMENT CODE§ 12940
20                        (against defendants SAFEWAY INC. and DOES 1-50)
                     (Aiding, abetting, inciting, compelling, or coercing harassment)
21
            48. Plaintiff incorporates by reference paragraphs 1-47 above as though fully set
22
     forth herein.
23
            49. By virtue of the foregoing, defendants SAFEWAY INC. and DO ES 1-50 aided,
24
     abetted, incited, compelled, or coerced others to harass HORN regarding her disability
25
     or perceived disability.
26

27
28
     Horn v. Safeway Inc., Case No. _ _ _ _ __
     Complaint - 8
        Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 111 of 193




 1                                  FIFTII CLAIM FOR RELIEF
                     VIOLATION OF CALIFORNIA GOVERNMENT CODE§ 12940
 2                       (against defendants SAFEWAY INC. and DOES 1-50)
                                      (Disability Discrimination)
 3
            50. Plaintiff incorporates by reference paragraphs 1-49 above as though fully set
 4


 6          51. By virtue of the foregoing, defendants SAFEWAY INC. and DOES 1-50

     discriminated against HORN on the basis of her disability or perceived disability.
 7
 8                                 SIXTH CLAIM FOR RELIEF
                     VIOLATION OF CALIFORNIA GOVERNMENT CODE§ 12940
 9                       (against defendants SAFEWAY INC. and DOES 1-50)
                                  (Failure to Prevent Discrimination)
10
            52. Plaintiff incorporates by reference paragraphs 1-51 above as though fully set
11
     forth herein.
12
            53. By virtue of the foregoing, defendants SAFEWAY INC. and DOES 1-50 failed
13
     to take reasonable steps to prevent discrimination against HORN on the basis of her
14
     disability or perceived disability.
15
                                  SEVENTII CLAIM FOR RELIEF
16                   VIOLATION OF CALIFORNIA GOVERNMENT CODE§ 12940
                         (against defendants SAFEWAY INC. and DOES 1-50)
17
                                      (Failure to Accommodate)
18
            54. Plaintiff incorporates by reference paragraphs 1-53 above as though fully set
19
     forth herein.
20
            55. By virtue of the foregoing, defendants SAFEWAY INC. and DOES 1-50 failed
21
     to reasonably accommodate HORN's disability or perceived disability.
22
                                   EIGIITH CLAIM FOR RELIEF
23                   VIOLATION OF CALIFORNIA GOVERNMENT CODE§ 12940
                         (against defendants SAFEWAY INC. and DOES 1-50)
24                             (Failure to Engage in Interactive Process)
25
            56. Plaintiff incorporates by reference paragraphs 1-55 above as though fully set
26
     forth herein.
27
            57. By virtue of the foregoing, defendants SAFEWAY INC. and DOES 1-50 failed
28
     Horn v. Safeway Inc., Case No. _ _ _ _ __
     Complaint - 9
               Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 112 of 193




        1   to properly engage in the interactive process in determining reasonable accommodation

        2   of HORN's disability or perceived disability.

        3                              NINTH CLAIM FOR RELIEF
                         VIOLATION OF THE AMERICANS WITH DISABILITIES ACT,
        4                                   42 U.S.C. 12101, et seq.
                             (against defendants SAFEWAY INC. and DOES 1-50)
_____ 5_                 ---------- - --f})isability-I)iscrimination)···· - --- ----- ---- ----
        6
                   58.   Plaintiff incorporates by reference paragraphs 1-57 above as though fully set
        7
            forth herein.
        8
                   59.   By virtue of the foregoing, defendants SAFEWAY INC. and DOES 1-50
        9
            discriminated against HORN on the basis of her disability or perceived disability.
    10
                                       TENTH CLAIM FOR RELIEF
     11                  VIOLATION OF THE AMERICANS WITH DISABILITIES ACT,
                                            42 U.S.C. 12101, et seq.
    12                       (against defendants SAFEWAY INC. and DOES 1-50)
                                          (Failure to Accommodate)
    13
                   60.   Plaintiff incorporates by reference paragraphs 1-59 above as though fully set
    14

    15
            forth herein.

    16             61. By virtue of the foregoing, defendants SAFEWAY INC. and DOES 1-50 failed
            to reasonably accommodate HORN's disability or perceived disability.
    17

    18
                                    ELEVENTH CLAIM FOR RELIEF
                         VIOLATION OF THE AMERICANS WITH DISABILITIES ACT,
    19                                      42 U.S.C. 12101, et seq.
                             (against defendants SAFEWAY INC. and DOES 1-50)
    20                                          (Harassment)
    21             62. Plaintiff incorporates by reference paragraphs 1-61 above as though fully set
    22
            forth herein.
    23             63. By virtue of the foregoing, defendants SAFEWAY INC. and DOES 1-50
    24      harassed HORN regarding her disability or perceived disability, causing her to suffer a
    2
        5   hostile work environment.
    26

    27

    28

            Horn v. Safeway Inc., Case No. _ _ _ _ __
            Complaint - 10
         Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 113 of 193




  1                             lWELFfH CLAIM FOR RELIEF
                    VIOLATION OF THE AMERICANS WITH DISABILITIES ACT,
 2                                     42 U.S.C. 12101, et seq.
                        (against defendants SAFEWAY INC. and DOES 1-50)
 3                                          (Retaliation)
 4
             64. Plaintiff incorporates by reference paragraphs 1-63 above as though fully set
- 5 -- forth herein;
  6
              65. By virtue of the foregoing, defendants SAFEWAY INC. and DOES 1-50
  7
       retaliated against HORN because she complained about disability discrimination
  8
       against her, because she complained about failure to reasonably accommodate
  9
       disability, and because she complained about harassment based on disability or
10
      perceived disability.
 11
                                             DAMAGES
12
             66. As a result of the actions of defendants SAFEWAY INC. and DOES 1-50,
13
      plaintiff has been injured and has suffered damages as follows:
14
                     (a) She has lost compensation and other employment-related benefits to
15
      which she has been entitled and will lose such compensation and benefits in the future;
16
                     (b) She has suffered from physical pain and suffering;
 17
                     (c) She has suffered from emotional distress, embarrassment and
18
      humiliation, and has suffered damage to her professional reputation and standing; and
19
                     (d) She has incurred out-of-pocket expenses for health care benefits.
20
                                        PUNITIVE DAMAGES
21
             67. In taking the actions described above, defendants SAFEWAY INC. and
22
      DOES   1-50   acted maliciously and oppressively, with a conscious disregard of HORN's
23
      rights and for the purpose of punishing her because she complained about disability
24
      discrimination against her, because she complained about failure to reasonably
25
      accommodate disability, and because she complained about harassment based on
26
      disability or perceived disability.
27
28
      Horn v. Safeway Inc., Case No. _ _ _ _ __
      Complaint - 11
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 114 of 193




    1                                          PRAYER FOR RELIEF
    2            WHEREFORE, plaintiff requests that this Court grant her relief as follows:

    3            (1)     Injunctive relief to require defendants SAFEWAY INC. and DOES 1-50 to

    4    cease and desist from engaging in or allowing unlawful workplace harassment on the

_ --~- b<l~i~_?f ~i~<l~ili!l_OE p_~i:ceiv~c!_9:~sabil~ty_; __ _
    6            (2)     Injunctive relief to require defendant SAFEWAY INC. to provide

   .7    mandatory training to all supervisors it employs in the identification and prevention of

    8    workplace harassment based on disability, failure to reasonably accommodate disability

    9    in the workplace, and failure to engage in the interactive process in determining

   10    reasonable accommodation of disability or perceived disability in the workplace;

   11                    Injunctive relief to require defendant SAFEWAY INC. to publish a policy

   12    statement delineating employee rights and manager responsibilities with regard to

   13    employee complaints of harassment or discrimination on the basis of disability and to

   14    post that policy statement prominently in the workplace;

   15                    Compensatory damages for past and future lost wages and benefits, in an

   16.   amount to be determined;

   17            (5)     Interest at the legal rate;

   18            (6)     General damages for emotional distress and pain and suffering, in an

   19    amount to be determined;

  20             (7)     Special damages for out-of-pocket expenses;

   21            (8)     Punitive damages, in an amount to be determined;

  22             (9)     Attorneys' fees;

  23             (10)    Costs of suit; and
  24             (11)    Such other and further relief as the Court may deem proper.

  25
  26
   27
  28
         Horn v. Safeway Inc., Case No. _ _ _ _ __
         Complaint - 12
   Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 115 of 193




                           DEMAND FOR JURY TRIAL
     Plaintiff DEBRA HORN hereby demands a jury trial.
     Dated: March 11,   2019

                                           SIEGEL, YEE, BRUNNER & MEHTA


                          --···- - . -;;~la~~
                                           Attorneys for Plaintiff
                                           DEBRA HORN




Horn v. Safeway Inc., Case No. _ _ _ __
Complaint - 13
         Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 116 of 193




 1                                                 VERIFICATION
 2              I, DEBRA HORN, declare as follows:
 3              I am the plaintiff in this action. I have read the foregoing Verified Complaint for
 4
     Injunctive Relief and Damages and know the contents thereof. The same is true of my
     -   -   -- -                         --   -                           -   --

 5
     personal knowledge except where stated on information and belief and, as to such
 6
     matters, I believe it to be true.
 7
 8              I declare under penalty of perjury that the foregoing is true and correct. Executed

 9   on March       '3, 2019, at   Dl }6\l /\.)            , California.

10

11

12

13

14

15
16

17
18

19
20

21

22

23
24
25
26
27
28
     Horn v. Safeway Inc., Case No. _ _ _ _ __
     Complaint ~ 14
Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 117 of 193




              EXHIBIT "E"
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 118 of 193



 1   DAN SIEGEL, SEN 56400
     MICAH CLATTERBAUGH, SBN 316808
 2   SIEGEL, YEE, BRUNNER & MEHTA
     475 l4th Street, Suite 500
 3   Oakland, California 94612
     Telephone: (510) 839-1200
 4
     Facsimile: (510) 444-6698
 5   dansiegel@ siegelyee. corn
     micah @ siegelyee. corn
 6
     Attorneys for Plaintiff
 7   DEBRA HORN
 8

 9                              UNITED STATES DISTRICT COURT

10                         NORTHERN DISTRICT OF CALIFORNIA

11

12   DEBRAHORN,                                  ) Case No. 3:l9-cv-02488-JCS
                                                 )
13                 Plaintiff,                    ) PLAINTIFF'S RESPONSES TO
                                                 ) DEFENDANT SAFEWAY INC.'S
14          vs.                                  ) INTERROGATORIES, SET ONE
15                                               )
     SAFEWAY INC. and Does 1-50,                 )
i6                                               )
                   Defendant.                    ) Case Filed: March ll, 2019
17                                               ) Trial Date: None Set

i8
            PROPOUNDING PARTC Defendant Safeway Inc.
19
            RESPONDING PART^: Plaintiff Debra Horn
20
            SET NO.: One
21
            Pursuant to Federal Rules of Civil Procedure, Rules 26 and 33, plaintiff Debra
22
     Horn hereby responds as follows to defendant Safeway Inc.'s Interrogatories, Set One.
23
                                  INTRODUCTORY STATEMENT
24
            The inadvertent production of information that is protected from disclosure by
25
     the attorney-client privilege and/or the attorney work-product doctrine shall neither
26
     constitute a waiver of any privilege nor a waiver of any rights plaintiff may have to object
27
     to the use of any of the information in any subsequent pretrial proceedings or at trial.
28

     Horn v. Safeway Inc., etal. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One -1
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 119 of 193



 1          Plaintiffs research, investigation, discovery and preparation for trial in this

 2   matter are presently ongoing and not yet complete. Responses, if any, contained herein

 3   are based only upon such information and documents that are currently available and

 4   specifically known to plaintiffs counsel and disclose only those contentions which

 5   currently occur to plaintiffs counsel. Plaintiff anticipates that her continuing discovery,

 6   review, research, investigation, and analysis will supply additional facts, add meaning to

 7   the known facts, modify plaintiffs present analysis, and establish entirely new factual

 8   conclusions and legal contentions, all of which may lead to substantial additions to,

 9   changes in and variations from the contentions herein set forth, upon which plaintiff

10   may rely at trial. Responses, if any, contained herein are made in a good faith effort to

11   supply factual information which is responsive and not otherwise privileged and

12   specification of legal contentions as is presently known, which should in no way be to

13   the prejudice of plaintiff in relation to further discovery, review, research, investigation

14   or analysis. Accordingly, plaintiff reserves the right to change any and all responses

15   herein as additional facts are ascertained, analyses are made, review of documents is

i6   furthered, legal research is continued, and/or contentions are made. Plaintiffs

17 I responses to this set of Interrogatories is made without prejudice to plaintiffs right to

i8   introduce evidence, at a later date or at trial, of any subsequently discovered, reviewed,

19   or analyzed fact which responding plaintiff may later recall, find, or analyze.

20          All of the specific objections below are hereby expressly reserved and may be

21   interposed at the time of trial or at any other time.

22          Subject to these qualifications, plaintiff provides the following responses:

23                          RESPONSES TO INTERROGATORIES

24 IINTERROGATORYNO. l:

25          State the name, address and telephone number of each employer for whom you

26   have worked since the termination of your employment with Defendant, the dates of

27   each such employment and the position(s) you held.

28

     Horn v. Safeway Inc., etal. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 2
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 120 of 193



 1   RESPONSE TO INTERROGATORY NO. l:

 2          I worked at Instacart from January 28, 2019 to February 25,2019 as a Shopper.

 3   Instacart's address is 50 Beale St Suite 600, San Francisco, CA 94105 and phone

 4   number is (888) 246-7822.

 5   INTERROGATORYNO. 2:

 6          State each and every fact supporting your contention that Defendant retaliated

 7   against you for disclosing what you reasonably believed were violations of the law.

 8   Identify by name, last known address and telephone number all persons who you believe

 9   have knowledge of any facts relating to your contention.

10   RESPONSE TO INTERROGATORY NO. 2:

11          The facts supporting my contention that Safeway retaliated against me include:

12          On many occasions I or my doctors notified Safeway of my disabilities which

13   required accommodation. On many occasions I disclosed or complained of the

14   following to Safeway: (i) that Safeway failed to properly engage in the interactive

15   process in determining reasonable accommodation; (2) that Safeway failed to

i6   reasonably accommodate my disabilities; (3) that Safeway discriminated against me

17   based on my disabilities or perceived disabilities; (4) that Safeway failed to take

l8   reasonable steps to prevent such discrimination; (5) that Safeway harassed me based on

19   my disabilities or perceived disabilities; and (6) that Safeway aided, abetted, incited,

20   compelled, or coerced others to harass me based on my disabilities or perceived

21   disabilities. On many occasions Safeway retaliated against me for making the above

22   disclosures or complaints and because Safeway suspected I would make such

23   disclosures. These include:

24              A. Notification of Disabilities Requiring Accommodation

25          On September l, 2005, Dr. Subotnick informed Safeway about the following

26   disability: On the job repetitive motion injury to my left foot, requiring "between 50%

27   and 75% weight bearing," [n]o climbing, no walking on irregular surfaces, no squatting,

28   kneeling, crawling or pivoting, no more than "5 hours per day standing or walking, not

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 3
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 121 of 193



 1   exceeding 45 minutes at any one time without a 15 minute sit down break," and "no

 2   lifting, carrying, pushing or pulling over 20 Ibs."

 3          On December 6, 2005,1 gave a note to Safeway that was written by Dr. Riopelle

 4   on October 24, 2005, saying "[i]t is medically necessary for [me] to work the day shift."

 5          On December 8, 2006, Dr. Venos informed Safeway about the following

 6   disability: On the job repetitive motion injury to my left foot, requiring either "the use of

 7   a swiveled stool at [my] work station," or "a more sedentary activity thereafter."

 8          On February 16, 2007, Dr. Venos informed Safeway about the following

 9   disability: On the job repetitive motion injury to Ms. Horn's left foot, requiring that I

10   I "[IJimit Standing To 4/8 Hrs/Day."

11          On May 15, 2007, Dr. Subotnick informed Safeway about the following disability:

12   On the job repetitive motion injury to my left foot, requiring no more than "50% weight

13   bearing."

14          On April 24, 2009, Dr. Subotmck informed Safeway about the following

15   disability: On the job repetitive motion injury to my left foot, requiring I spend no more

i6   than "50% of [my] time...as a checker standing in a confined space, no more than 4

17   hours per day, and "no more than 2 hours at any one time standing in a confined space

i8   working as a checker."

19          On November 25, 2009, Dr. Subotnick informed Safeway about the following

20   disability: On the job repetitive motion injury to my left foot, requiring I work no more

21   than "4 hours per day as a checker as long as [I] can take a 15 minute sit down break

22   after every 2 hours of standing."

23          On December 22, 2009, Dr. Subotnick informed Safeway about the following

24   disability: On the job repetitive motion injury to my left foot, requiring I work check-out

25   no more than "4 hours a day with a 10-15 minute sit down break every 2 hours."

26          On April 20, 2010, Dr. Subotnick informed Safeway about the following

27   disability: On the job repetitive motion injury to my left foot, requiring I work check-out

28   no more than "2 hours on [my] first shift then a 15 minute break and then [I] can do

     Horn v. Safeway Inc., etal. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 4
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 122 of 193



 1   stocking," with "another 2 hours for the second half of [my] work shift then another 15

 2   minute break and then go back to stocking."

 3          On June 22, 2010, Dr. Subotniclc informed Safeway about the following

 4   disability: On the job repetitive motion injury to my left foot, requiring that I limit

 5   "checking for the first 2 hours of [my] shift then 15 minute break."

 6          On August 17, 2010, Dr. Subotnick informed Safeway about the following

 7   disability: On the job repetitive motion injury to my left foot, requiring I "[work] as a

 8   checker, no more than 4 hours in an 8 hour periods," and "[n]o more than 2 hours of

 9   standing one place checking at a time then a 15 minute break.

10          On October 19, 2010, Dr. Subotnick informed Safeway about the following

11   disability: On the job repetitive motion injury to my left foot, requiring "[a]fter every 2

12   hours of checking sit for 15 minutes" and "[n]o more than 4 hours of checking per 8

13   hour day.

14          On November 10, 2010, Dr. Riopelle noted that that not having a stool available

15   for my work was contributing to my stress and anxiety.

i6          On November 12, 2010, Dr. Schwartz informed Safeway about "increasing pain

17   and numbness in both of [my] hands, and noted difficulty -with repetitive and

i8   continuous use of [my] hands at a grocery stand.

19          On November 30, 2010, Dr. Subotnick informed Safeway about the following

20   disability: On the job repetitive motion injury to my left foot, requiring "[a]fter every 2

21   hours of checking sit for 15 minutes" and "[n]o more than 4 hours of checking per 8

22   hour day."


23          On January 24, 2011, Dr. Subotnick informed Safeway about the following

24   disability: On the job repetitive motion injury to my left foot, requiring no more than "4

25   hours of checking," and "15 minutes of sitting after every 2 hours of checking."

26          On May 23, 2011, Dr. Subotnick informed Safeway about the following disability:

27   On the job repetitive motion injury to my left foot, requiring limiting "checking [to] 4

28   hours total per day" and "no more than 2 hours at a time."

     Horn v. Safeway Inc., etal. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 5
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 123 of 193



 1           On September 22, 2.011, Dr. Subotnick informed Safeway about the following

 2   disability: On the job repetitive motion injury to my left foot, requiring no more than "4

 3   hours checking," and "no more than 2 hours at a time.

 4          On January 5, 2012, Dr. Subotnick informed Safeway about the following

 5   disability: On the job repetitive motion injury to my left foot, requiring F'check [no more

 6   than] a total of 4 hours per 8 hour shift," up to "2 hours at a time."

 7          On May 2, 2012, Dr. Schwartz informed Safeway about the following disability:

 8   On the job repetitive motion injury to my hands and wrists, requiring I continue to

 9   advance activities as tolerated."

10          On May 8, 2.012., Dr. Subotnick informed Safeway about the, following disability:

11   On the job repetitive motion injury to my left foot, requiring a limit of checking "no

12   more than 2 hours at a time, 4 hours total per day."

13          On June n, 2012, Dr. Subotnick informed Safeway about the following disability:

14   On the job repetitive motion injury to my left foot, requiring no more than "check[ing] 2

15   hours at a time" and "for a total of 4 hours of time checking per 8 hour work day."

l6          On June 12, 2.012, Dr. Subotnick informed Safeway about the following disability:

17   On the job repetitive motion injury to my left foot, requiring "checking no more than 2

i8   hours at any one time without doing some other work for 2 hours such as stocking" and

19   "[n]o checking more than 4 hours total per day."

20          On June 18, 2012,1 spoke with Lynette Ledesma, HR representative, about

21   accommodations for my disability and she told me that to use a stool in the check stand,

22   I would need to provide a note from my doctor.

23          On August 2, 2012,1 gave a written note to Brian Sullivan, JVtarsha Kessler,

24   Lynette Ledesma and MaryAnn Weathers that said I am a disabled person, with a

25   permanent and stationary restriction for work. You have not honored these restrictions

26   for some time. I don't know when you are going to accept this, but in the meantime I am

27   continuing to hurt myself further. Please talk to me about what you can do to obey these

28   restrictions. You are retaliating against me. This has been going on for some time and I

     Horn v. Safeway Inc., etal. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 6
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 124 of 193



 1   refuse to allow you to treat me and my condition this way."

 2             On August 14, 2012, Dr. Subotnick informed Safeway about the following

 3   disability: On the job repetitive motion injury to my left foot, requiring a limit of

 4   "checking 2 hours at a time then 2 hours of other type of work, not standing in one

 5   place," and "then another 2 hours of checking for a total of 4 hours of checking per

 6 I shift."

 7             On October 8, 2012, Dr. Subotnick informed Safeway about the following

 8   disability: On the job repetitive motion injury to my left foot, requiring that I work as a

 9   checker for [no more than] two hours at a time," then do other work "[a]fter two hours

10   of checking," with a "total of 4 hour per 8-hour day of checking."

11             On October 22, 2.012, Dr. Subotnick informed Safeway about the following

12   disability: On the job repetitive motion injury to my left foot, repeating the above

13   requirement described on October 8, 2012.

14             On December n, 2012, Dr. Subotnick informed Safeway about the following

15   disability: On the job repetitive motion injury to my left foot, repeating the above

i6   requirement described on October 8, 2012.

17             On January 22, 2013, Dr. Subotnick informed Safeway about the following

i8   disability: On the job repetitive motion injury to my left foot, requiring that: "[I] have a

19   stool at [my] check stand," and "not spend more than two hours checking at any one

20   time without doing other work."

21             On April 23, 2013, Dr. Subotnick informed Safeway about the following

22   disability: On the job repetitive motion injury to my left foot, requiring "[I have] a stool

23   that [I] [use] while checking," stating "[t]he stool has wheels and helps [me]

24   considerably."

25             On May 14, 2013, Dr. Subotnick informed Safeway about the following disability:

26   On the job repetitive motion injury to my left foot, requiring that I [use] a stool with

27   wheels, while checking."

28             On July 31, 2013, Dr. Schwartz informed Safeway about the following disability:

     Horn v. Safeway Inc., etal. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 7
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 125 of 193



 1   On the job repetitive motion injury to my hands, requiring that my "checking is limited

 2   to two hours a day."

 3            On August 16, 2013, Dr. Schwartz informed Safeway about the following

 4   disability: On the job repetitive motion injury to my hands, requiring no more than 2

 5   hours of checking per day," "no more than six hours per week of checking," and "part-

 6   time hours only."

 7            On September 19, 2013, Dr. Schwartz informed Safeway about the following

 8   disability: On the job repetitive motion injury to my hands, repeating the above

 9   requirement described on August 16, 2013. This time. Dr. Schwartz informed Safeway

10   that he was releasing me to "full duty work because [I] was afraid that [I would] will lose

11   [my] job." This was because Safeway falsely told me that light duty work was no longer

12   available to me and that I would not have a job if I did not come back to work without

13   restrictions. I relayed this to Dr. Schwartz. He informed Safeway that his "prognosis

14   [was] guarded" and that "it [was] unclear as to whether [I could] tolerate full duty

15   work."


i6            On November 11, 2013, Dr. Subtonick informed Safeway about the following

17   disability: On the job repetitive motion injury to my left foot, requiring that I use a "stool

l8   with wheels, while checking."

19            In 2014,1 complained verbally to Safeway every day that I worked. My

20   complaints included needing accommodations for my disability. I detail some of those

21   complaints below.

22            On January 2, 2014,1 left a note taped to the desk in the manager's office. It said:

23                   To whom it may concern:

24                   Please keep my stool accessible. I am continuously without a stool because

25            I cannot locate it. This is my accommodation from 2012, when HR Manager Dina

26            Woods brought me, my stool and told Brian Sullivan & Kelli Snow, to keep my

27            stool locked up in office, no one is to use it. I come to work on other days and

28            people are using my stool. I have to ask management to retrieve - please help me.

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 8
                 Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 126 of 193



 1                Debra Horn.

 2                On February 6, 2014,1 left a note taped to the desk in the manager's office. It

 3       said:

 4                       To: Management -

 5                       I was not able to locate my stool, again. Please this is part of my

 6                accommodation since 2012 -1 am in a lot of pain cause not having a stool.

 7                Please make sure it is accessible - Thanks - Debra Horn.

 8                On February 10, 2014, Dr. Subotnick informed Safeway about the following

 9       disability: On the job repetitive motion injury to my left foot, requiring that I use "a stool

10       with wheels while checking."

11                On May 14, 2014, Dr. Subotnick informed Safeway about the following disability:

12       On the job repetitive motion injury to my left foot, requiring that I use "a stool with

13       wheels, while checking."

14                During the period of July 2, 2014 to July 7, 2014, I worked 6 days. On 4 of those

15       6 days, I was required to work more than 2 hours in a 4 hour period. On all 6 days I was

l6 I unable to find my stool. When I approached Brian Sullivan about the lack of
     I
17       accommodations regarding working 2 hours out of 4, he harshly told me that "the store

i8       needs you to check more than you are supposed to at times, I cannot help it if the

19       customers need help." When I said that my stool was never available, he said "I don't

20       know where it is" and that he can't control who goes in and out of the office.

21                On July 4, 2014,1 left a note taped to the desk in the manager's office. It said:

22                       Management -

23                      Again I could not locate my stool, please keep in office where it is suppose

24                to be kept - Also last week, I had to get it from Employees who were using it.

25                This is not suppose to happen - Please find my stool - Thanks - Debra Horn."

26                In 2015,1 occasionally complained verbally to Safeway about needing

27       accommodations for my disability. However, while Amadeu Oliveira was store manager

28       in 2015,1 rarely had issues because he actively provided the accommodation I needed.

         Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
         Plaintiffs Responses to Defendant's Interrogatories, Set One - 9
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 127 of 193



 1   It was only when management under his supervision did not follow his instructions that

 2   I had to malce such complaints.

 3            In 2016,1 complained verbally to Safeway twice a day during the days that I

 4   worked. My complaints included needing accommodations for my disability. I detail

 5   some of those complaints below.

 6            On August 26, 2.016,1 left a note taped to the desk in the manager's office. It

 7   said:

 8                     IVtanagement

 9                     I cannot find my stool - please keep in office -1 asked everybody, nobody

10            had seen it. I had courtesy clerks look in offices, breakroom, other dept. No stool

11            -1 need my stool to work - it is part of my accommodation - Thanks Debra

12            Horn."


13            On December 3, 2016, Dr. Lee informed Safeway about the following disabilities:

14   On the job fall injury to my knees, repetitive motion injury to my left foot, and repetitive

15   motion injury to my hands, requiring "[r]epetitive right hand motions" restricted to no

i6   more than "25% of shift," "[r]epetitive left hand motions" restricted to no more than

17   "25% of shift," that I "[l]ift/[c]arry/[p]ush/[p]ull no more than 10 pounds," and that I

l8   "[l]imit standing/walking to 10 minutes/hour," with "[n]o pivoting, kneeling, squatting,

19   stooping, or crawling." Assistant Manager Jessica Taylor assured my union

20   representative Jamie Moore and me that I would have a stool and a courtesy clerk to bag

21   while I checked, so that I would not pivot and so that I would not stand for more than

22   ten minutes per hour.

23            On Junel,20l8, Dr. Martinovsky informed Safeway about the following

24   disability: On the job repetitive motion injury to my left foot as well as to my hands,

25   requiring limited standing" and walking for 10 minutes per hour;" "no kneeling and

26   squatting;" and no forceful gripping or squeezing with both hands."

27            On January 15, 2019, Dr. Roth informed Safeway about the following disability:

28   On the job repetitive motion injury to my left foot, requiring "limitations of 2 hours of

     Horn v. Safeway Inc., etal. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One -10
           Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 128 of 193



 1   standing twice a day," and "a total of 4 hours per day standing."

 2           On Febraary 26, 2019, Dr. Roth informed Safeway about the following disability:

 3   On the job repetitive motion injury to my left foot, requiring a limit of "standing two

 4   hours followed by a 15 minute rest," "2 times per day.

 5                B. Failure to Properly Engage in the Interactive Process

 6           Throughout my employment with Safeway, there were plenty of opportunities to

 7   accommodate my disabilities, allowing me to continue to work. These include

 8   opportunities to allow me to (i) use a stool while working the checkout stand, (2) work

 9   as a day stocker without asking me to work the checkout stand for more than two hours,

10   (3) work in self-checkout, (4) work as a produce clerk, (5) work as a dairy clerk, (6) work

11   as a liquor clerk, (7) work as a bookkeeper, or (8) work as a general merchandise clerk.

12   Safeway usually did not allow any of these. Safeway did not claim it could not do any of

13   these, it simply told me it did not have to. Safeway also did not make any effort to

14   explore other possible ways to accommodate my disabilities. I detail examples below:

15          On November 25, 2009, Brian Sullivan, store manager, asked me to again

i6   provide him with a restriction sheet. When I gave it to him, he threw it in my face and

17   told me to either do what I was told or get another job.

i8          From the time period of July 2010 the stool that Safeway knew I needed to

19   accommodate my disability while checking would be unavailable to me. Sometimes it

20   would just be gone. Sometimes another employee would take it and not want to give it

21   back and the managers would not provide one for me. Sometimes it would be placed in

22   a locked room where I could not get to it. I would tell Safeway verbally about the need

23   for a stool and the lack of a stool quite often with little result.

24          On June 12, 2.012,1 told Brian Sullivan that Assistant Manager Ben Beede was

25   not letting me use my stool.

26          On June 18, 2012,1 spoke with HR Representative Lynette Ledesma about

27   accommodations for my disability; she told me that to use a stool in the check stand, I

28   would need to provide a note from my doctor.

     Horn v. Safeway Inc., etal. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - n
               Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 129 of 193



 1              On June 21, 2012, Ron Shepard, person in charge, sent me home limping after I

 2   was unable to work standing in the same place more than 2 hours in a 4 hour time

 3   period.

 4              On or about July 13, 2012., Assistant Managers Ben Beede and Michael Gravelle

 5   took me into the baclc room and questioned me about my use of a stool, which I had

 6   been sitting on. I had been using an extra stool that was from our sushi bar, which had

 7   so many extra stools that the sushi bar staff had also put one of them in the break room.

 8   Beede repeatedly had the stool I was using removed from the check out stand I used

 9   even though it was an extra check out lane that only I used. Beede continued to do so

10   and Gravelle made no effort to ensure I could use a stool while checking.

11              On August 2, 2012,1 gave a written note to Brian Sullivan, M^arsha Kessler,

12   Lynette Ledesma, and MaryAnn Weathers that said I am a disabled person, with a

13   permanent and stationary restriction for work. You have not honored these restrictions

14   for some time. I don't know when you are going to accept this, but in the meantime I am

15   continuing to hurt myself further. Please talk to me about what you can do to obey these

i6   restrictions. You are retaliating against me. This has been going on for some time and I

17   refuse to allow you to treat me and my condition this way."

i8              On or about August 6, 2012,1 called ADA Manager M[aryAnn Weathers and said

19   that Mr. Beede was discriminating and retaliating against me by continuing to keep me

20   from using a stool while checking.

21              On February 13, 2013, HR manager Dina Woods brought me a stool and told me

22   that had been allocated solely for my use and would be kept in the manager's office for

23   me. Despite this, it was rarely kept in the manager's office and I was continually looking

24   for it.

25              In 2014,1 complained verbally to Safeway every day that I worked. My

26   complaints included needing accommodations for my disability. I detail some of those

27   complaints below.

28              During the period of January 2, 2014 to February 8, 20141 worked 22 days and

     Horn v. Safeway Inc., etal. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One -12
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 130 of 193



 1   on 18 of those days, Safeway required me to work check out for more than 2 hours in a 4

 2   hour period, without a stool. Safeway did this through Michael Vasquez, Michael

 3   Gravelle, Brian Sullivan, Armando last name unlmown (person in charge) Ben Beede,

 4   Front End IVIanager Robin Hill, Kelli Snow, andAlfonso Balboa (person in charge).

 5            On January 2, 2014,1 left a note taped to the desk in the manager s office. It said:

 6                   To whom it may concern:

 7                   Please keep my stool accessible. I am continuously without a stool because

 8            I cannot locate it. This is my accommodation from 2012, when HR Manager Dina

 9            Woods brought me, my stool and told Brian Sullivan & Kelli Snow, to keep my

10            stool locked up in office, no one is to use it. I come to work on other days and

11            people are using my stool. I have to ask management to retrieve - please help me.

12            Debra Horn.

13            On February 6, 2014,1 left a note taped to the desk of the manager's office. It

14   said:

15                   To: Management -

l6                   I was not able to locate my stool, again. Please this is part of my

17            accommodation since 2012 - I am in a lot of pain cause not having a stool Please

i8            make sure it is accessible - Thanks - Debra Horn."

19            During the period of July 2, 2014 to July 7, 2014, I worked 6 days. On 4 of those

20   6 days, I was required to work the check out stand for more than 2 hours in a 4 hour

21   period. On all 6 days I was unable to find my stool. When I approached Brian Sullivan

22   about the lack of accommodations regarding working 2 hours out of 4, he harshly told

23   me that "the store needs you to check more than you are supposed to at times, I cannot

24   help it if the customers need help." When I said that my stool was never available, he

25   said "I don't know where it is" and that he can't control who goes in and out of the office.

26            On July 4, 2014,1 left a note taped to the desk in the manager's office. It said:

27                   Management

28                  Again I could not locate my stool, please keep in office where it is suppose

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One -13
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 131 of 193



 1            to be kept - Also last week, I had to get it from Employees who were using it.

 2            This is not suppose to happen - Please find my stool - Thanks - Debra Horn.

 3            On December 4, 2014,1 left a note taped to the desk in the manager's office. It

 4   said:

 5                   Managers - Please locate my stool again I cam to work & could not locate

 6            it. I had courtesy clerks help to find it - it is always placed in different places -

 7            supposed to be in office - only, per Dina Woods - H.R. - Debra Horn.

 8            On December 25, 2014,1 left a note taped to the desk in the manager's office. It

 9   said:

10                   Management,

11                   I really need my stool available aU the time, I keep having to look for it 1/2

12            the time I never find it, then I let you know and it appears. I need my stool for

13            my injury - Debra Horn.

14            In 2015,1 complained verbally to Safeway more than once a week during the

15   weeks that I worked about needing accommodations for my disability.

l6            On June 8, 2015,1 left a note taped to the desk in the manager's office. It said:

17                   Managers -


l8                   Could not find my stool, asked courtesy clerks to help me find. No luck

19            asked checkers if they saw - No one knew. It is quite a problem to find Sc use.

20            Most of the time I don't find it. Please keep in office, that is where it is suppose to

21            be kept - Thanks Debra Horn.

22            In 2016,1 complained verbally to Safeway twice a day during the days that I

23   worked. I detail some of those complaints below.

24            On August 6, 20i6, like on a lot of days, I could not find my stool. It was not

25   available to me in the manager's office. I asked other employees to help look for it in

26   locked offices, in the breakroom and in other departments. I left a note for

27   management. I never did find it that day.

28            On August 26, 20i6,1 left a note taped to the desk in the manager's office. It

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One -14
              Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 132 of 193



  1   said:

 2                     Management

 3                     I cannot find my stool - please keep in office -1 asked everybody, nobody

 4             had seen it. I had courtesy clerks look in offices, breakroom, other dept. No stool

 5             -1 need my stool to work - it is part of my accommodation - Thanks Debra

 6             Horn.

• 7            During September of 2016, Store Manager Michael Vasquez would constantly ask

 8    me to check more than 2 hours out of 4 in spite of me pointing out to him that this went

 9    against my accommodations for my disability.

10             On September 6, 2016,1 left a note taped to the desk in the manager's office. It

11    said:

12                     Managers

13                     I really need my stool, been since 2012 for OK for my stool - suppose to be

14             kept in office - without my stool -1 hurt more - Please keep in office to I can get

15             to it. Thanks Debra Horn.

i6             On September 7, 2016,1 started working in the check stand at 2:00 p.m. and

17    should have been accommodated for my disability with a 15 minute sit-down break that

i8    would allow me to ice my foot. I called for a break at 3:55 p.m. but was not able to take a

19    break until 4:31 p.m. This was a very typical pattern. I would always need to ask for the

20    break that I needed and I would not get the break until much later. By the time I had

21    been checking for two hours I was in intolerable pain.

22             On September 25, 2016,1 had to call 4 times for my break and still was not

23    allowed to take my 15 minute break to ice my foot until 4:22 p.m. when it should have

24    happened at 4:00 p.m. By the time I had been checking for two hours I was in

25    intolerable pain.

26             On October 3, 2016,1 started working in the check stand at 2:00 p.m. and was

27    not allowed to take a sit-down break to ice my foot until 4:43 p.m. when it should have

28    been at 4:00 p.m. By the time I had been checking for two hours I was in intolerable

      Horn v. Safeway Inc., etal. Case No. 3:i9-cv-02488-JCS
      Plaintiffs Responses to Defendant's Interrogatories, Set One -15
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 133 of 193



 1   pain.

 2            On October 5, 2016, Assistant Manager Jerry Hunt, asked me to work past the

 3   amount of time I should to accommodate my disability and when I refused, he retaliated

 4   by not letting me take my break until 48 minutes after it should have been scheduled

 5   and by taking me off my break at 10 minutes instead of 15 minutes. By the time I had

 6   been checking for two hours I was in intolerable pain.

 7            On October 9, 2016,1 left a note taped to the desk in the manager s office. It said:

 8                   Management:

 9                   Came to work today, could not locate stool - Erick said that Kelli locked it

10            up in file maintenance room - asked to check room - she said it is not in there.

11            Please keep my stool available for me Debra Horn.

12            On October 10, 2016,1 was not allowed a break until 2 hours and 35 minutes

13   after I started in the check stand, 35 minutes past the time my accommodations for my

14   disability specified. By the time I had been checking for two hours I was in intolerable

15   pain.

i6            On October 28, 2016,1 started work at 2:00 p.m. and in spite ofasldng for relief

17   several times so that I could have a sit-down break to ice my foot, nobody ever relieved

l8   me. Finally, at 5:03 p.m., I closed myself off and took my break, 63 minutes after I

19   should have iced my foot. By the time I had been checking for two hours I was in

20   intolerable pain.

21            On October 30, 2016,1 started work at 2:00 p.m. and in spite of asking for relief

22   so that I could have a sit-down break to ice my foot, nobody ever relieved me. Finally, at

23   4:35 P.m., I closed myself off and took my break, 35 minutes after I should have iced my

24   foot. By the time I had been checking for two hours I was in intolerable pain.

25            On October 31, 2016,1 started work at 2:00 p.m. and was not relieved until 4:51.

26   I my break, 51 minutes after I should have iced my foot. By the time I had been

27   checking for two hours I was in intolerable pain.

28            On November 2, 2016,1 started work at 2:00 p.m. and was not relieved until 4:28

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One -16
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 134 of 193



 1   p.m. in spite of calling for relief at 3:58 p.m. and again at 4:16 p.m. My break started 28

 2   minutes after I should have iced my foot. My second break to ice my foot should have

 3   been at 8:30 but I was not relieved until 8:43. My break started 13 minutes after I

 4   should have iced my foot. By the time I had been checking for two hours I was in

 5   intolerable pain.

 6            On November 3, 2016, Maniya Darden asked me at 7:00 p.m. to work in the

 7   check stand for l hour in spite of me having already worked the 2 hours I could work

 8   with my disability. Ms. Darden said her request was at the direct order of Assistant

 9   Manager Jessica Taylor.

10            On November 9, 2016,1 could not find my stool; Harbans Kaur told me that

11   Bookkeeper Kelli Snow had told her to move my stool to the training room. I did not

12   have access to this locked room and Ms. Snow (who had the key) had left for the day

13   could not use the stool at all. I left a note taped to the desk in the manager's office. It

14   said:

15                   "Managers -


l6                  Again no stool today - Harbans said she was asked to put in training room

17            by Kelli. I need my stool to work if is part of my accommodation - since 2012 -

i8            causes me more pain without stool, Debra Horn.

19            Also on November 9, 20l6, I started work at 2:00 p.m. and was not relieved until

20   4:37 P-m- My break started 37 minutes after I should have iced my foot. My second

21   break to ice my foot should have been at 8:45 but I was not relieved until 10:02. My

22   break started 17 minutes after I should have iced my foot. By the time I had been

23   checking for two hours I was in intolerable pain.

24            On November 14, 2016,1 started work at 2:00 p.m. and was not relieved until

25   4:28 p.m. My break started 28 minutes after I should have iced my foot. By the time I

26   had been checking for two hours I was in intolerable pain.

27            On November 17, 20l6, Nobody relieved me at the check stand and I finally close

28   my check stand off so I could take a break and ice my foot. By the time I had been

     Horn v. Safeway Inc., etal. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One -17
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 135 of 193



 1   checking for two hours I was in intolerable pain.

 2          On November 23, 20i6,1 was not relieved from the check stand in time to ice my

 3   foot after working 2 hours. When I brought this to management's attention, they did

 4   not show any interest in accommodating my disability. By the time I had been checking

 5   for two hours I was in intolerable pain.

 6          On November 27, 20l6, 2 days after my workplace injury, Assistant Manager

 7   Jerry Hunt, made me work almost 3 hours in the check stand even though I should work

 8   2 hours at the most in a 4 hour period. By the time I had been checking for two hours I

 9   was in intolerable pain.

10          On November 28, 2016,1 called HR Manager Dina Woods and told her that

11   discrimination was still occurring and that my disabilities were not being

12   accommodated. She told me to fax her a copy of my work restrictions, and I did. She

13   never took steps to ensure that Safeway would accommodate my disability.

14          On December 3, 2016, Dr. Lee informed Safeway about the following disabilities:

15   On the job fall injury to my knees, repetitive motion injury to my left foot, and repetitive

l6   motion injury to my hands, requiring "[r]epetitive right hand motions" restricted to no

17   more than "25% of shift," "[rjepetitive left hand motions" restricted to no more than

i8   "25% of shift," that I "D]ift/[c]arry/[p]ush/[p]ull no more than 10 pounds," and that I

19   "[l]imit standing/walking to 10 minutes/hour," with [n]o pivoting, laaeeling, squatting,

20   stooping, or crawling." Assistant Manager Jessica Taylor assured my union

21   representative Jamie Moore and me that I would have a stool and a courtesy clerk to bag

22   while I checked, so that I would not pivot and so that I would not stand for more than

23   ten minutes per hour.

24          On December 4, 2016,1 worked in the check stand and called 8 times for courtesy

25   clerks to bag for me between 3:00 p.m. and 3:50 p.m. Assistant Manager Jessica Taylor

26   ignored my 8 calls Assistant IVtanager Jerry Hunt also ignored my calls. When JVtr.

27   Hunt walked by the check stand where I was working, I asked him for a bagger and he

28   said that the store only had 3 baggers and that they were bagging at other check stands.

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One -18
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 136 of 193



 1   I was required to bag for customers, which forced me to repeatedly stand and pivot,

 2   causing me intense pain.


 3          Also on December 4, 2016,1 was working as a greeter in the evening. Per Doctor

 4   Lee, the injuries to my knees required that I not kneel, squat or stoop and that I limit

 5   standing and walking to 10 minutes per hour. I was given a chair to sit on while working

 6   as greeter that was so low as to create a kneeling position, which aggravated my knees.

 7   Assistant Manager Jerry Hunt, kept pacing back and forth in front of me which was

 8   intimidating as he did not appear to have any work to do there. When I complained to

 9   Mr. Hunt about the low chair aggravating my knees, he told me that it was the only chair

10   available to me, even though the store had a wide variety of chairs.

11          On December 16, 2016,1 was required to check for 2 V2 hours, 30 minutes

12   beyond what I should have worked. I also did not have a courtesy clerk available to bag

13   so I was forced to bag for customers, which forced me to repeatedly stand and pivot,

14   causing me intense pain.


15          On May 9, 2017,1 filed charges of disability discrimination and retaliation with

i6   the California Department of Fair Employment &: Housing and the U.S. Equal

17   Employment Opportunity Commission against Safeway.

i8               C. Failure to Reasonably Accommodate

19          Throughout my employment with Safeway, there were plenty of opportunities to

20   accommodate my disabilities, allowing me to continue to work. These include

21   opportunities to allow me to (l) use a stool while working the checkout stand, (2) work

22   as a day stocker without asking me to work the checkout stand for more than two hours,

23   (3) work in self-checkout, (4) work as a produce clerk, (5) work as a dairy clerk, (6) work

24   as a liquor clerk, (7) work as a bookkeeper, or (8) work as a general merchandise clerk.

25   Safeway usually did not allow any of these. Safeway did not claim it could not do any of

26   these, it simply told me it did not have to. Safeway also did not make any effort to

27   explore other possible ways to accommodate my disabilities. I detail examples below:

28          On November 25, 2009, Brian Sullivan, store manager, asked me to again

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One -19
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 137 of 193



 1   provide him with a restriction sheet. When I gave it to him, he threw it in my face and

 2   told me to either do what I was told or get another job.

 3             From the time period of July 2010 the stool that Safeway knew I needed to

 4   accommodate my disability while checking would be unavailable to me. Sometimes it

 5   would just be gone. Sometimes another employee would take it and not want to give it

 6   back and the managers would not provide one for me. Sometimes it would be placed in

 7   a locked room where I could not get to it. I would tell Safeway verbally about the need

 8   for a stool and the lack of a stool quite often with little result.

 9             On June 12, 2.012., I told Brian Sullivan that Assistant Manager Ben Beede was

10   not letting me use my stool.

11             On June 18,2.012., I spoke with HR Representative Lynette Ledesma about

12   accommodations for my disability; she told me that to use a stool in the check stand, I

13   would need to provide a note from my doctor.

14          On June 21, 2012, Ron Shepard, person in charge, sent me home limping after I

15   was unable to work standing in the same place more than 2 hours in a 4 hour time

i6   period.

17          On or about July 13, 2.012., Assistant Managers Ben Beede and Michael Gravelle

l8   took me into the back room and questioned me about my use of a stool, which I had

19   been sitting on. I had been using an extra stool that was from our sushi bar, which had

20   so many extra stools that the sushi bar staff had also put one of them in the break room.

21   Beede repeatedly had the stool I was using removed from the check out stand I used

22   even though it was an extra check out lane that only I used. Beede continued to do so

23   and Gravelle made no effort to ensure I could use a stool while checking.

24          On August 2, 2012,1 gave a written note to Brian Sullivan, ISlarsha Kessler,

25   Lynette Ledesma, and MaryAnn Weathers that said "I am a disabled person, with a

26   permanent and stationary restriction for work. You have not honored these restrictions

27   for some time. I don't know when you are going to accept this, but in the meantime I am

28   continuing to hurt myself further. Please talk to me about what you can do to obey these

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 20
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 138 of 193



 1   restrictions. You are retaliating against me. This has been going on for some time and I

 2   refuse to allow you to treat me and my condition this way."

 3             On or about August 6, 2012,1 called ADA Manager MaryAnn Weathers and said

 4   that Mr. Beede was discriminating and retaliating against me by continuing to keep me

 5   from using a stool while checking.

 6             On February 13, 2013, HR manager Dina Woods brought me a stool and told me

 7   that had been allocated solely for my use and would be kept in the manager's office for

 8   me. Despite this, it was rarely kept in the manager's office and I was continually looking

 9   for it.

10             In 2014,1 complained verbally to Safeway every day that I worked. My

11   complaints included needing accommodations for my disability. I detail some of those

12   complaints below.

13             During the period of January 2, 2014 to February 8, 2014 I worked 22 days and

14   on 18 of those days, Safeway required me to work check out for more than 2 hours in a 4

15   hour period, without a stool. Safeway did this through Michael Vasquez, Michael

l6   Gravelle, Brian Sullivan, Armando last name unknown (person in charge) Ben Beede,

17   Front End Manager Robin Hill, Kelli Snow, andAlfonso Balboa (person in charge).

i8             On January 2, 2014,1 left a note taped to the desk in the manager's office. It said:

19                    To whom it may concern:

20                    Please keep my stool accessible. I am continuously without a stool because

21             I cannot locate it. This is my accommodation from 2012, when HR Manager Dina

22             Woods brought me, my stool and told Brian Sullivan & Kelli Snow, to keep my

23             stool locked up in office, no one is to use it. I come to work on other days and

24             people are using my stool. I have to ask management to retrieve - please help me.

25             Debra Horn.

26             On February 6, 2014,1 left a note taped to the desk of the manager's office. It

27   said:

28                   To: Management -

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 21
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 139 of 193



 1                   I was not able to locate my stool, again. Please this is part of my

 2            accommodation since 2012 - I am in a lot of pain cause not having a stool Please

 3            make sure it is accessible - Thanks - Debra Horn."

 4            During the period of July 2, 2014 to July 7, 2014, I worked 6 days. On 4 of those

 5   6 days, I was required to work the check out stand for more than 2 hours in a 4 hour

 6   period. On all 6 days I was unable to find my stool. When I approached Brian Sullivan

 7   about the lack of accommodations regarding working 2 hours out of 4, he harshly told

 8   me that "the store needs you to check more than you are supposed to at times, I cannot

 9   help it if the customers need help. When I said that my stool was never available, he

10   said "I don't know where it is" and that he can't control who goes in and out of the office.

11            On July 4, 2014,1 left a note taped to the desk in the manager's office. It said:

12                   Management

13                   Again I could not locate my stool, please keep in office where it is suppose

14            to be kept - Also last week, I had to get it from Employees who were using it.

15            This is not suppose to happen - Please find my stool - Thanks - Debra Horn.

l6            On December 4, 2014,1 left a note taped to the desk in the manager's office. It

17   said:

i8                   Managers - Please locate my stool again I cam to work Sc could not locate

19            it. I had courtesy clerks help to find it - it is always placed in different places -

20            supposed to be in office - only, per Dina Woods - H.R. - Debra Horn.

21            On December 25, 2014,1 left a note taped to the desk in the manager's office. It

22   said:

23                   Management,

24                   I really need my stool available all the time, I keep having to look for it 1/2

25            the time I never find it, then I let you know and it appears. I need my stool for

26            my injury - Debra Horn.

27            In 2015,1 complained verbally to Safeway more than once a week during the

28   weeks that I worked about needing accommodations for my disability.

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 22
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 140 of 193



 1            On June 8, 2015,1 left a note taped to the desk in the manager's office. It said:

 2                    Managers -


 3                    Could not find my stool, asked courtesy clerks to help me find. No luck -

 4            asked checkers if they saw - No one knew. It is quite a problem to find Sr use.

 5            Most of the time I don't find it. Please keep in office, that is where it is suppose to

 6            be kept - Thanks Debra Horn.

 7            In 2016,1 complained verbally to Safeway twice a day during the days that I

 8   worked. I detail some of those complaints below.

 9            On August 6, 20i6, like on a lot of days, I could not find my stool. It was not

10   available to me in the manager's office. I asked other employees to help look for it in

11   locked offices, in the breakroom and in other departments. I left a note for

12   management. I never did find it that day.

13            On August 26, 20l6,1 left a note taped to the desk in the manager's office. It

14   said:

15                    Management

i6                    I cannot find my stool - please keep in office -1 asked everybody, nobody

17            had seen it. I had courtesy clerks look in offices, brealcroom, other dept. No stool

i8            -1 need my stool to work - it is part of my accommodation - Thanks Debra

19            Horn.


20            During September of 2016, Store Manager Michael Vasquez would constantly ask

21   me to check more than 2 hours out of 4 in spite of me pointing out to him that this went

22   against my accommodations for my disability.

23            On September 6, 2016,1 left a note taped to the desk in the manager's office. It

24   said:

25                    Managers

26                    I really need my stool, been since 2012 for OK for my stool - suppose to be

27            kept in office - without my stool -1 hurt more - Please keep in office to I can get

28           to it. Thanks Debra Horn.

     Horn v. Safeway Inc., etal. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 23
              Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 141 of 193



  1            On September 7, 20l6,1 started working in the check stand at 2:00 p.m. and

 2    should have been accommodated for my disability with a 15 minute sit-down break that

 3    would allow me to ice my foot. I called for a break at 3:55 p.m. but was not able to take a

 4    break until 4:31 p.m. This was a very typical pattern. I would always need to ask for the

 5    break that I needed and I would not get the break until much later. By the time I had

 6    been checking for two hours I was in intolerable pain.

 7             On September 25, 2016,1 had to call 4 times for my break and still was not

 8    allowed to take my 15 minute break to ice my foot until 4:22 p.m. when it should have

 9    happened at 4:00 p.m. By the time I had been checking for two hours I was in

10    intolerable pain.

11             On October 3, 2016,1 started working in the check stand at 2:00 p.m. and was

12    not allowed to take a sit-down break to ice my foot until 4:43 p.m. when it should have

13    been at 4:00 p.m. By the time I had been checking for two hours I was in intolerable

14    pain.


15             On October 5, 2016, Assistant Manager Jerry Hunt, asked me to work past the

l6    amount of time I should to accommodate my disability and when I refused, he retaliated

17^   by not letting me take my break until 48 minutes after it should have been scheduled

i8    and by taldng me off my break at 10 minutes instead of 15 minutes. By the time I had

19    been checking for two hours I was in intolerable pain.

20             On October 9, 2016,1 left a note taped to the desk in the manager's office. It said:

21                   Management:

22                    Came to work today, could not locate stool - Erick said that Kelli locked it

23             up in file maintenance room - asked to check room - she said it is not in there.

24             Please keep my stool available for me Debra Horn.

25             On October 10, 2016,1 was not allowed a break until 2 hours and 35 minutes

26    after I started in the check stand, 35 minutes past the time my accommodations for my

27    disability specified. By the time I had been checking for two hours I was in intolerable

28    pain.

      Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
      Plaintiffs Responses to Defendant's Interrogatories, Set One - 24
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 142 of 193




 1            On October 28, 2016,1 started work at 2:00 p.m. and in spite of asking for relief

 2   several times so that I could have a sit-down break to ice my foot, nobody ever relieved

 3   me. Finally, at 5:03 p.m., I closed myself off and took my break, 63 minutes after I

 4   should have iced my foot. By the time I had been checking for two hours I was in

 5   intolerable pain.

 6            On October 30, 2.016,1 started work at 2:00 p.m. and in spite of asking for relief

 7   so that I could have a sit-down break to ice my foot, nobody ever relieved me. Finally, at

 8   4:35 P.m., I closed myself off and took my break, 35 minutes after I should have iced my

 9   foot. By the time I had been checking for two hours I was in intolerable pain.

10            On October 31, 2016,1 started work at 2:00 p.m. and was not relieved until 4:51.

11   I my break, 51 minutes after I should have iced my foot. By the time I had been

12   checking for two hours I was in intolerable pain.

13            On November 2, 2016,1 started work at 2:00 p.m. and was not relieved until 4:28

14   p.m. in spite of calling for relief at 3:58 p.m. and again at 4:16 p.m. My break started 28

15   minutes after I should have iced my foot. My second break to ice my foot should have

i6   been at 8:30 but I was not relieved until 8:43. My break started 13 minutes after I

17   should have iced my foot. By the time I had been checking for two hours I was in

l8   intolerable pain.

19            On November 3, 2016, Maniya Darden asked me at 7:00 p.m. to work in the

20   check stand for l hour in spite of me having already worked the 2 hours I could work

21   with my disability. Ms. Darden said her request was at the direct order of Assistant

22   Manager Jessica Taylor.

23            On November 9, 2016,1 could not find my stool; Harbans Kaur told me that

24   Bookkeeper Kelli Snow had told her to move my stool to the training room. I did not

25   have access to this locked room and Ms. Snow (who had the key) had left for the day

26   could not use the stool at all. I left a note taped to the desk in the manager's office. It

27   said:

28                  "JVtanagers -

     Horn v. Safeway Inc., etal. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 25
           Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 143 of 193



  1                  Again no stool today - Harbans said she was asked to put in training room

  2          by Kelli. I need my stool to work it is part of my accommodation - since 2012

  3          causes me more pain without stool, Debra Horn.

  4          Also on November 9, 20l6, I started work at 2:00 p.m. and was not relieved until

  5   4:37 P-m- My break started 37 minutes after I should have iced my foot. My second

  6   break to ice my foot should have been at 8:45 but I was not relieved until 10:02. My

  7   break started 17 minutes after I should have iced my foot. By the time I had been

 8    checking for two hours I was in intolerable pain.

 9           On November 14, 2016,1 started work at 2:00 p.m. and was not relieved until

10    4:28 p.m. My break started 28 minutes after I should have iced my foot. By the time I

 11   had been checking for two hours I was in intolerable pain.

12           On November 17, 2016, Nobody relieved me at the check stand and I finally close

13    my check stand off so I could take a break and ice my foot. By the time I had been

14    checking for two hours I was in intolerable pain.

15           On November 23, 2016,1 was not relieved from the check stand in time to ice my

l6    foot after working 2 hours. When I brought this to management's attention, they did

17    not show any interest in accommodating my disability. By the time I had been checking

i8    for two hours I was in intolerable pain.

19           On November 27, 20l6, 2 days after my workplace injury, Assistant Manager

20    Jerry Hunt, made me work almost 3 hours in the check stand even though I should work

21    2 hours at the most in a 4 hour period. By the time I had been checking for two hours I

22    was in intolerable pain.

23           On November 28, 2016,1 called HR Manager Dina Woods and told her that

24    discrimination was still occurring and that my disabilities were not being

25    accommodated. She told me to fax her a copy of my work restrictions, and I did. She

26    never took steps to ensure that Safeway would accommodate my disability.

2.7          On December 3, 2016, Dr. Lee informed Safeway about the following disabilities:

28    On the job fall injury to my knees, repetitive motion injury to my left foot, and repetitive

      Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
      Plaintiffs Responses to Defendant's Interrogatories, Set One - 26
              Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 144 of 193



     1   motion injury to my hands, requiring "[r]epetitive right hand motions" restricted to no

 2       more than "25% of shift," "[rjepetitive left hand motions" restricted to no more than

 3       "25% of shift," that I "[l]ift/[c]arry/[p]ush/[p]ull no more than 10 pounds," and that I

 4        [l]imit standing/walking to 10 minutes/hour," with "[n]o pivoting, laieeling, squatting,

 5       stooping, or crawling. Assistant Manager Jessica Taylor assured my union

 6       representative Jamie IVIoore and me that I would have a stool and a courtesy clerk to bag

 7       while I checked, so that I would not pivot and so that I would not stand for more than

 8       ten minutes per hour.

 9              On December 4, 2016,1 worked in the check stand and called 8 times for courtesy

10       clerks to bag for me between 3:00 p.m. and 3:50 p.m. Assistant Manager Jessica Taylor

11       ignored my 8 calls. Assistant Manager Jerry Hunt also ignored my calls. When Mr.

12       Hunt walked by the check stand where I was working, I asked him for a bagger and he

13       said that the store only had 3 baggers and that they were bagging at other check stands.

14       I was required to bag for customers, which forced me to repeatedly stand and pivot,

15       causing me intense pain.

i6              Also on December 4, 20l6, I was worldng as a greeter in the evening. Per Doctor

17       Lee, the injuries to my knees required that I not kneel, squat or stoop and that I limit

l8       standing and walking to 10 minutes per hour. I was given a chair to sit on while working

19       as greeter that was so low as to create a kneeling position, which aggravated my knees.

20       Assistant Manager Jerry Hunt, kept pacing back and forth in front of me which was

21       intimidating as he did not appear to have any work to do there. When I complained to

22       Mr. Hunt about the low chair aggravating my knees, he told me that it was the only chair

23       available to me, even though the store had a wide variety of chairs.

24              On December 16, 2016,1 was required to check for 2 V2 hours, 30 minutes

25       beyond what I should have worked. I also did not have a courtesy clerk available to bag

26       so I was forced to bag for customers, which forced me to repeatedly stand and pivot,

27       causing me intense pain.

28              On May 9, 2017,1 filed charges of disability discrimination and retaliation with

         Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
         Plaintiffs Responses to Defendant's Interrogatories, Set One - 27
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 145 of 193



 1   the California Department of Fair Employment & Housing and the U.S. Equal

 2   Employment Opportunity Commission against Safeway.

 3                D. Discrimination

 4           Throughout my employment with Safeway, there were plenty of opportunities to

 5   accommodate my disabilities, allowing me to continue to work. These include

 6   opportunities to allow me to (l) use a stool while working the checkout stand, (2) work

 7   as a day stocker without asking me to work the checkout stand for more than two hours,

 8   (3) work in self-checkout, (4) work as a produce clerk, (5) work as a dairy clerk, (6) work

 9   as a liquor clerk, (7) work as a bookkeeper, or (8) work as a general merchandise clerk.

10   Safeway usually did not allow any of these. Safeway did not claim it could not do any of

11   these, it simply told me it did not have to. Safeway also did not make any effort to

12   explore other possible ways to accommodate my disabilities. I detail examples below:

13          On November 25, 2009, Brian Sullivan, store manager, asked me to again

14   provide him with a restriction sheet. When I gave it to him, he threw it in my face and

15   told me to either do what I was told or get another job.

i6          From the time period of July 2010 the stool that Safeway knew I needed to

17   accommodate my disability while checking would be unavailable to me. Sometimes it

l8   would just be gone. Sometimes another employee would take it and not want to give it

19   back and the managers would not provide one for me. Sometimes it would be placed in

20   a locked room where I could not get to it. I would tell Safeway verbally about the need

21   for a stool and the lack of a stool quite often with little result.

22          On June 12, 2012,1 told Brian Sullivan that Assistant Manager Ben Beede was

23   not letting me use my stool.

24          On June 18,2012,1 spoke with HR Representative Lynette Ledesma about

25   accommodations for my disability; she told me that to use a stool in the check stand, I

26   would need to provide a note from my doctor.

27          On June 21,2.012., Ron Shepard, person in charge, sent me home limping after I

28   was unable to work standing in the same place more than 2 hours in a 4 hour time

     Horn v. Safeway Inc., etal. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 28
               Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 146 of 193



 1   period.

 2              On or about July 13, 2012, Assistant Managers Ben Beede and Michael Gravelle

 3   took me into the back room and questioned me about my use of a stool, which I had

 4   been sitting on. I had been using an extra stool that was from our sushi bar, which had

 5   so many extra stools that the sushi bar staff had also put one of them in the break room.

 6   Beede repeatedly had the stool I was using removed from the check out stand I used

 7   even though it was an extra check out lane that only I used. Beede continued to do so

 8   and Gravelle made no effort to ensure I could use a stool while checking.

 9              On August 2, 2012,1 gave a written note to Brian Sullivan, Marsha Kessler,

10   Lynette Ledesma, and MaryAnn Weathers that said "I am a disabled person, with a

11   permanent and stationary restriction for work. You have not honored these restrictions

12   for some time. I don't know when you are going to accept this, but in the meantime I am

13   continuing to hurt myself further. Please talk to me about what you can do to obey these

14   restrictions. You are retaliating against me. This has been going on for some time and I

15   refuse to allow you to treat me and my condition this way."

l6              On or about August 6, 2012,1 called ADA IVtanager MaryAnn Weathers and said

17   that Mr. Beede was discriminating and retaliating against me by continuing to keep me

i8   from using a stool while checking.

19              On February 13, 2013, HR manager Dina Woods brought me a stool and told me

20   that had been allocated solely for my use and would be kept in the manager's office for

21   me. Despite this, it was rarely kept in the manager's office and I was continually looking

22   for it.

23              In 2014,1 complained verbally to Safeway every day that I worked. My

24   complaints included needing accommodations for my disability. I detail some of those

25   complaints below.

26              During the period of January 2, 2014 to February 8, 2014 I worked 22 days and

27   on 18 of those days, Safeway required me to work check out for more than 2 hours in a 4

28   hour period, without a stool. Safeway did this through Michael Vasquez, Michael

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 29
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 147 of 193



 1   Gravelle, Brian Sullivan, Armando last name unknown (person in charge) Ben Beede,

 2   Front End JVIanager Robin Hill, Kelli Snow, andAlfonso Balboa (person in charge).

 3            On January 2, 2014,1 left a note taped to the desk in the manager s office. It said:

 4                   To whom it may concern:

 5                   Please keep my stool accessible. I am continuously without a stool because

 6            I cannot locate it. This is my accommodation from 2012, when HR Manager Dina

 7            Woods brought me, my stool and told Brian Sullivan & Kelli Snow, to keep my

 8            stool locked up in office, no one is to use it. I come to work on other days and

 9            people are using my stool. I have to ask management to retrieve - please help me.

10            Debra Horn.

11            On February 6, 2014,1 left a note taped to the desk of the manager's office. It

12   said:

13                   To: IVtanagement -

14                   I was not able to locate my stool, again. Please this is part of my

15            accommodation since 2012 -1 am in a lot of pain cause not having a stool Please

i6            make sure it is accessible - Thanks - Debra Horn."

17            During the period of July 2, 2014 to July 7, 2014,1 worked 6 days. On 4 of those

i8   6 days, I was required to work the check out stand for more than 2 hours in a 4 hour

19   period. On all 6 days I was unable to find my stool. When I approached Brian Sullivan

20   about the lack of accommodations regarding working 2 hours out of 4, he harshly told

21   me that "the store needs you to check more than you are supposed to at times, I cannot

22   help it if the customers need help. When I said that my stool was never available, he

23   said "I don't know where it is and that he can't control who goes in and out of the office.

24            On July 4, 2014,1 left a note taped to the desk in the manager's office. It said:

25                   Management -

26                  Again I could not locate my stool, please keep in office where it is suppose

27            to be kept - Also last week, I had to get it from Employees who were using it.

28            This is not suppose to happen - Please find my stool - Thanks - Debra Horn.

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 30
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 148 of 193



 1            On December 4, 2014,1 left a note taped to the desk in the manager's office. It

 2   said:

 3                   Managers - Please locate my stool again I cam to work &. could not locate

 4            it. I had courtesy clerks help to find it - it is always placed in different places -

 5            supposed to be in office - only, per Dina Woods - H.R. - Debra Horn.

 6            On December 25, 2014,1 left a note taped to the desk in the manager's office. It

 7   said:

 8                   Management,

 9                   I really need my stool available all the time, I keep having to look for it 1/2

10            the time I never find it, then I let you know and it appears. I need my stool for

11            my injury - Debra Horn.

12            In 2015,1 complained verbally to Safeway more than once a week during the

13   weeks that I worked about needing accommodations for my disability.

14            On June 8, 2015,1 left a note taped to the desk in the manager's office. It said:

15                   JVIanagers -

l6                   Could not find my stool, asked courtesy clerics to help me find. No luck -

17            asked checkers if they saw - No one knew. It is quite a problem to find & use.

l8            ]\Iost of the time I don't find it. Please keep in office, that is where it is suppose to

19            be kept - Thanks Debra Horn.

20            In 2016,1 complained verbally to Safeway twice a day during the days that I

21   worked. I detail some of those complaints below.

22            On August 6, 2.016, like on a lot of days, I could not find my stool. It was not

23   available to me in the manager's office. I asked other employees to help look for it in

24   locked offices, in the breakroom and in other departments. I left a note for

25   management. I never did find it that day.

26            On August 26, 2016,1 left a note taped to the desk in the manager's office. It

27   said:

28                   Management

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 31
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 149 of 193



 1                    I cannot find my stool - please keep in office - I asked everybody, nobody

 2            had seen it. I had courtesy clerks look in offices, breakroom, other dept. No stool

 3            -1 need my stool to work - it is part of my accommodation - Thanks Debra

 4            Horn.


 5            During September of 2016, Store Manager Michael Vasquez would constantly ask

 6   me to check more than 2 hours out of 4 in spite of me pointing out to him that this went

 7   against my accommodations for my disability.

 8            On September 6, 2016,1 left a note taped to the desk in the manager's office. It

 9   said:

10                    Managers

11                    I really need my stool, been since 2012 for OK for my stool - suppose to be

12            kept in office - without my stool -1 hurt more - Please keep in office to I can get

i3            to it. Thanks Debra Horn.

14            On September 7, 2016,1 started working in the check stand at 2:00 p.m. and

15   should have been accommodated for my disability with a 15 minute sit-down break that

l6   would allow me to ice my foot. I called for a break at 3:55 p.m. but was not able to take a

17   break until 4:31 p.m. This was a very typical pattern. I would always need to ask for the

i8   break that I needed arid I would not get the break until much later. By the time I had

19   been checking for two hours I was in intolerable pain.

20            On September 25, 2016,1 had to call 4 times for my break and still was not

21   allowed to take my 15 minute break to ice my foot until 4:22 p.m. when it should have

22   happened at 4:00 p.m. By the time I had been checking for two hours I was in

23   intolerable pain.

24            On October 3, 2016,1 started working in the check stand at 2:00 p.m. and was

25   not allowed to take a sit-down break to ice my foot until 4:43 p. m. when it should have

26   been at 4:00 p.m. By the time I had been checking for two hours I was in intolerable

27   pain.

28            On October 5, 2016, Assistant Manager Jerry Hunt, asked me to work past the

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 32
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 150 of 193



 1   amount of time I should to accommodate my disability and when I refused, he retaliated

 2   by not letting me take my break until 48 minutes after it should have been scheduled

 3   and by taking me off my break at 10 minutes instead of 15 minutes. By the time I had

 4   been checking for two hours I was in intolerable pain.

 5            On October 9, 2016,1 left a note taped to the desk in the manager's office. It said:

 6                   Management:

 7                   Came to work today, could not locate stool - Erick said that Kelli locked it

 8            up in file maintenance room - asked to check room - she said it is not in there.

 9            Please keep my stool available for me Debra Horn.

10            On October 10, 2016,1 was not allowed a break until 2 hours and 35 minutes

11   after I started in the check stand, 35 minutes past the time my accommodations for my

12   disability specified. By the time I had been checking for two hours I was in intolerable

13   pain.


14            On October 28, 2016,1 started work at 2:00 p.m. and in spite of asking for relief

15   several times so that I could have a sit-down break to ice my foot, nobody ever relieved

i6   me. Finally, at 5:03 p.m., I closed myself off and took my break, 63 minutes after I

17   should have iced my foot. By the time I had been checking for two hours I was in

i8   intolerable pain.

19            On October 30, 2016,1 started work at 2:00 p.m. and in spite of asking for relief

20   so that I could have a sit-down break to ice my foot, nobody ever relieved me. Finally, at

21   4:35 p.m., I closed myself off and took my break, 35 minutes after I should have iced my

22   foot. By the time I had been checking for two hours I was in intolerable pain.

23            On October 31, 2016,1 started work at 2:00 p.m. and was not relieved until 4:51.

24   I my break, 51 minutes after I should have iced my foot. By the time I had been

25   checking for two hours I was in intolerable pain.

26            On November 2, 2016,1 started work at 2:00 p.m. and was not relieved until 4:28

27   p.m. in spite of calling for relief at 3:58 p.m. and again at 4:16 p.m. My break started 28

28   minutes after I should have iced my foot. My second break to ice my foot should have

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 33
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 151 of 193



 1   been at 8:30 but I was not relieved until 8:43. My break started 13 minutes after I

 2   should have iced my foot. By the time I had been checking for two hours I was in

 3   intolerable pain.

 4            On November 3, 2016, Mlaniya Darden asked me at 7:00 p.m. to work in the

 5   check stand for l hour in spite of me having already worked the 2 hours I could work

 6   with my disability. Ms. Darden said her request was at the direct order of Assistant

 7   Manager Jessica Taylor.

 8            On November 9, 2016,1 could not find my stool; Harbans Kaur told me that

 9   Bookkeeper Kelli Snow had told her to move my stool to the training room. I did not

10   have access to this locked room and Ms. Snow (who had the key) had left for the day

11   could not use the stool at all. I left a note taped to the desk in the manager's office. It

12   said:

13                  "Managers -


14                  Again no stool today - Harbans said she was asked to put in training room

15            by Kelli. I need my stool to work it is part of my accommodation - since 2012

l6            causes me more pain without stool, Debra Horn.

17            Also on November 9, 20i6, I started work at 2:00 p.m. and was not relieved until

i8   4:37 P-m- My break started 37 minutes after I should have iced my foot. My second

19   break to ice my foot should have been at 8:45 but I was not relieved until 10:02. My

20   break started 17 minutes after I should have iced my foot. By the time I had been

21   checking for two hours I was in intolerable pain.

22            On November 14, 20i6,1 started work at 2:00 p.m. and was not relieved until

23   4:28 p.m. My break started 28 minutes after I should have iced my foot. By the time I

24   had been checking for two hours I was in intolerable pain.

25            On November 17, 2016, Nobody relieved me at the check stand and I finally close

26   my check stand off so I could take a break and ice my foot. By the time I had been

27   checking for two hours I was in intolerable pain.

28            On November 23, 2016,1 was not relieved from the check stand in time to ice my

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 34
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 152 of 193



 1   foot after working 2 hours. When I brought this to management's attention, they did

 2   not show any interest in accommodating my disability. By the time I had been checking

 3   for two hours I was in intolerable pain.

 4          On November 27, 20i6, 2 days after my workplace injury, Assistant Manager

 5   Jerry Hunt, made me work almost 3 hours in the check stand even though I should work

 6   2 hours at the most in a 4 hour period. By the time I had been checking for two hours I

 7   was in intolerable pain.

 8          On November 28, 2016,1 called HR Manager Dina Woods and told her that

 9   discrimination was still occurring and that my disabilities were not being

10   accommodated. She told me to fax her a copy of my work restrictions, and I did. She

11   never took steps to ensure that Safeway would accommodate my disability.

12          On December 3, 2016, Dr. Lee informed Safeway about the following disabilities:

13   On the job fall injury to my knees, repetitive motion injury to my left foot, and repetitive

14   motion injury to my hands, requiring "[repetitive right hand motions" restricted to no

15   more than "25% of shift," "[rjepetitive left hand motions" restricted to no more than

l6 I "25% of shift," that I "[l]ift/[c]arry/[p]ush/[p]ull no more than 10 pounds," and that I

17   "DJimit standing/walking to 10 minutes/hour," with "[n]o pivoting, kneeling, squatting,

18   stooping, or crawling." Assistant Manager Jessica Taylor assured my union

19   representative Jamie IMoore and me that I would have a stool and a courtesy clerk to bag

20   while I checked, so that I would not pivot and so that I would not stand for more than

21   ten minutes per hour.

22          On December 4, 2016,1 worked in the check stand and called 8 times for courtesy

23   clerks to bag for me between 3:00 p.m. and 3:50 p.m. Assistant Manager Jessica Taylor

24   ignored my 8 calls. Assistant Manager Jerry Hunt also ignored my calls. When Mr.

25   Hunt walked by the check stand where I was working, I asked him for a bagger and he

26   said that the store only had 3 baggers and that they were bagging at other check stands.

27   I was required to bag for customers, which forced me to repeatedly .stand and pivot,

28   causing me intense pain.

     Horn v. Safeway Inc., etal. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 35
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 153 of 193



 1          Also on December 4, 20l6, I was working as a greeter in the evening. Per Doctor

 2   Lee, the injuries to my knees required that I not kneel, squat or stoop and that I limit

 3   standing and walking to 10 minutes per hour. I was given a chair to sit on while working

 4   as greeter that was so low as to create a kneeling position, which aggravated my knees.

 5   Assistant Manager Jerry Hunt, kept pacing back and forth in front of me which was

 6   intimidating as he did not appear to have any work to do there. When I complained to

 7   Mr. Hunt about the low chair aggravating my knees, he told me that it was the only chair

 8   available to me, even though the store had a wide variety of chairs.

 9          On December 16, 2016,1 was required to check for 2 V2 hours, 30 minutes

10   beyond what I should have worked. I also did not have a courtesy clerk available to bag

11   so I was forced to bag for customers, which forced me to repeatedly stand and pivot,

12   causing me intense pain.


13          On May 9, 2017,1 filed charges of disability discrimination and retaliation with

14   the California Department of Fair Employment & Housing and the U.S. Equal

15                 Opportunity Commission against Safeway.

i6               E. Failure to Prevent Discrimination

17          Throughout my employment with Safeway, there were plenty of opportunities to

i8   accommodate my disabilities, allowing me to continue to work. These include

19   opportunities to allow me to (l) use a stool while working the checkout stand, (2) work

20   as a day stocker without asking me to work the checkout stand for more than two hours,

21   (3) work in self-checkout, (4) work as a produce clerk, (5) work as a dairy clerk, (6) work

22   as a liquor clerk, (7) work as a bookkeeper, or (8) work as a general merchandise clerk.

23   Safeway usually did not allow any of these. Safeway did not claim it could not do any of

24   these, it simply told me it did not have to. Safeway also did not make any effort to

25   explore other possible ways to accommodate my disabilities. I detail examples below:

26          On November 25, 2009, Brian Sullivan, store manager, asked me to again

27   provide him with a restriction sheet. When I gave it to him, he threw it in my face and

28   told me to either do what I was told or get another job.

     Horn v. Safeway Inc., etal. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 36
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 154 of 193



 1             From the time period of July 2010 the stool that Safeway knew I needed to

 2   accommodate my disability while checking would be unavailable to me. Sometimes it

 3   would just be gone. Sometimes another employee would take it and not want to give it

 4   back and the managers would not provide one for me. Sometimes it would be placed in

 5   a locked room where I could not get to it. I would tell Safeway verbally about the need

 6   for a stool and the lack of a stool quite often with little result.

 7             On June 12, 2012,1 told Brian Sullivan that Assistant Manager Ben Beede was

 8   not letting me use my stool.

 9             On June 18, 2012,1 spoke with HR Representative Lynette Ledesma about

10   accommodations for my disability; she told me that to use a stool in the check stand, I

11   would need to provide a note from my doctor.

12          On June 21, 2012, Ron Shepard, person in charge, sent me home limping after I

13   was unable to work standing in the same place more than 2 hours in a 4 hour time

14   period.

15          On or about July 13, 2012, Assistant Managers Ben Beede and Michael Gravelle

i6   took me into the back room and questioned me about my use of a stool, which I had

17   been sitting on. I had been using an extra stool that was from our sushi bar, which had

i8   so many extra stools that the sushi bar staff had also put one of them in the break room.

19   Beede repeatedly had the stool I was using removed from the check out stand I used

20   even though it was an extra check out lane that only I used. Beede continued to do so

21   and Gravelle made no effort to ensure I could use a stool while checking.

22          On August 2, 2012,1 gave a written note to Brian Sullivan, Marsha Kessler,

23   Lynette Ledesma, and MaryAnn Weathers that said "I am a disabled person, with a

24   permanent and stationary restriction for work. You have not honored these restrictions

25   for some time. I don't know when you are going to accept this, but in the meantime I am

26   continuing to hurt myself further. Please talk to me about what you can do to obey these

27   restrictions. You are retaliating against me. This has been going on for some time and I

28   refuse to allow you to treat me and my condition this way."

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 37
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 155 of 193



 1             On or about August 6, 2012,1 called ADA Manager MaryAnn Weathers and said

 2   that Mr. Beede was discriminating and retaliating against me by continuing to keep me

 3   from using a stool while checking.

 4             On February 13, 2013, HR manager Dina Woods brought me a stool and told me

 5   that had been allocated solely for my use and would be kept in the manager's office for

 6   me. Despite this, it was rarely kept in the manager's office and I was continually looking

.7   for it.

 8             In 2014,1 complained verbally to Safeway every day that I worked. My

 9   complaints included needing accommodations for my disability. I detail some of those

10   complaints below.

11             During the period of January 2, 2014 to February 8, 2014 I worked 22 days and

12   on 18 of those days, Safeway required me to work check out for more than 2 hours in a 4

13   hour period, without a stool. Safeway did this through Michael Vasquez, Michael

14   Gravelle, Brian Sullivan, Armando last name unknown (person in charge) Ben Beede,

15   Front End JVtanager Robin Hill, Kelli Snow, and Alfonso Balboa (person in charge).

i6             On January 2, 2014,1 left a note taped to the desk in the manager's office. It said:

17                    To whom it may concern:

l8                    Please keep my stool accessible. I am continuously without a stool because

19             I cannot locate it. This is my accommodation from 2012, when HR Manager Dina

20             Woods brought me, my stool and told Brian Sullivan & Kelli Snow, to keep my

21             stool locked up in office, no one is to use it. I come to work on other days and

22             people are using my stool. I have to ask management to retrieve - please help me.

23             Debra Horn.

24             On February 6, 2014,1 left a note taped to the desk of the manager's office. It

25   said:

26                   To: Management -

27                    I was not able to locate my stool, again. Please this is part of my

28             accommodation since 2012 - I am in a lot of pain cause not having a stool Please

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 38
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 156 of 193



 1            make sure it is accessible - Thanks - Debra Horn."

 2            During the period of July 2, 2014 to July 7, 2014,1 worked 6 days. On 4 of those

 3   6 days, I was required to work the check out stand for more than 2 hours in a 4 hour

 4   period. On all 6 days I was unable to find my stool. When I approached Brian Sullivan

 5   about the lack of accommodations regarding working 2 hours out of 4, he harshly told

 6   me that "the store needs you to check more than you are supposed to at times, I cannot

 7   help it if the customers need help." When I said that my stool was never available, he

 8   said "I don't know where it is" and that he can't control who goes in and out of the office.

 9            On July 4, 2014,1 left a note taped to the desk in the manager's office. It said:

10                   Management -

11                   Again I could not locate my stool, please keep in office where it is suppose

12            to be kept - Also last week, I had to get it from Employees who were using it.

13            This is not suppose to happen - Please find my stool - Thanks - Debra Horn.

14            On December 4, 2014,1 left a note taped to the desk in the manager's office. It

15   said:

l6                   Managers - Please locate my stool again I cam to work & could not locate

17            it. I had courtesy clerics help to find it - it is always placed in different places -

i8            supposed to be in office - only, per Dina Woods - H.R. - Debra Horn.

19            On December 25, 2014,1 left a note taped to the desk in the manager's office. It

20   said:

21                   Management,

22                   I really need my stool available all the time, I keep having to look for it V2

23            the time I never find it, then I let you know and it appears. I need my stool for

24            my injury - Debra Horn.

25            In 2015,1 complained verbally to Safeway more than once a week during the

26   weeks that I worked about needing accommodations for my disability.

27            On June 8, 2015,1 left a note taped to the desk in the manager's office. It said:

28                   Managers -

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 39
                 Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 157 of 193



     1                    Could not find my stool, asked courtesy clerks to help me find. No luck -

 2                asked checkers if they saw - No one knew. It is quite a problem to find & use.

                  Most of the time I don't find it. Please keep in office, that is where it is suppose to

                  be kept - Thanks Debra Horn.

 5                In 2016,1 complained verbally to Safeway twice a day during the days that I

         worked. I detail some of those complaints below.

 7                On August 6, 20l6, like on a lot of days, I could not find my stool. It was not

 8       available to me in the manager's office. I asked other employees to help look for it in

         locked offices, in the breakroom and in other departments. I left a note for

10       management. I never did find it that day.

11                On August 26, 2.016,1 left a note taped to the desk in the manager's office. It

12       said:

13                        Management

14                        I cannot find my stool - please keep in office - I asked everybody, nobody

15                had seen it. I had courtesy clerks look in offices, breakroom, other dept. No stool

l6                -1 need my stool to work - it is part of my accommodation - Thanks Debra

17                Horn.

i8                During September of 2016, Store Manager Michael Vasquez would constantly ask

19       me to check more than 2 hours out of 4 in spite of me pointing out to him that this went

20       against my accommodations for my disability.

21                On September 6, 2016,1 left a note taped to the desk in the manager's office. It

22       said:

23                        Managers

24                        I really need my stool, been since 2012 for OK for my stool - suppose to be

25                kept in office - without my stool - I hurt more - Please keep in office to I can get

26                to it. Thanks Debra Horn.

27                On September 7, 2016,1 started working in the check stand at 2:00 p.m. and

28       should have been accommodated for my disability with a 15 minute sit-down break that

         Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
         Plaintiffs Responses to Defendant's Interrogatories, Set One - 40
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 158 of 193



 1   would allow me to ice my foot. I called for a break at 3:55 p.m. but was not able to take a

 2   break until 4:31 p.m. This was a very typical pattern. I would always need to ask for the

 3   break that I needed and I would not get the break until much later. By the time I had

 4   been checking for two hours I was in intolerable pain.

 5            On September 25, 2016,1 had to call 4 times for my break and still was not

 6   allowed to take my 15 minute break to ice my foot until 4:22 p.m. when it should have

 7   happened at 4:00 p.m. By the time I had been checking for two hours I was in

 8   intolerable pain.

 9            On October 3, 2016,1 started working in the check stand at 2:00 p.m. and was

10   not allowed to take a sit-down break to ice my foot until 4:43 p.m. when it should have

11   been at 4:00 p.m. By the time I had been checking for two hours I was in intolerable

12   pain.


13            On October 5, 2016, Assistant IVtanager Jerry Hunt, asked me to work past the

14   amount of time I should to accommodate my disability and when I refused, he retaliated

15   by not letting me take my break until 48 minutes after it should have been scheduled

l6   and by taking me off my break at 10 minutes instead of 15 minutes. By the time I had

17   been checking for two hours I was in intolerable pain.

i8            On October 9, 2016,1 left a note taped to the desk in the manager's office. It said:

19                   IVIanagement:

20                   Came to work today, could not locate stool - Erick said that Kelli locked it

21            up in file maintenance room - asked to check room - she said it is not in there.

22            Please keep my stool available for me Debra Horn.

23            On October 10, 2016,1 was not allowed a break until 2 hours and 35 minutes

24   after I started in the check stand, 35 minutes past the time my accommodations for my

25   disability specified. By the time I had been checking for two hours I was in intolerable

26   pain.


27            On October 28, 2016,1 started work at 2:00 p.m. and in spite of asking for relief

28   several times so that I could have a sit-down break to ice my foot, nobody ever relieved

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 41
             Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 159 of 193



 1   me. Finally, at 5:03 p.m., I closed myself off and took my break, 63 minutes after I

 2   should have iced my foot. By the time I had been checking for two hours I was in

 3   intolerable pain.

 4            On October 30, 2016,1 started work at 2:00 p.m. and in spite of asking for relief

 5   so that I could have a sit-down break to ice my foot, nobody ever relieved me. Finally, at

 6   4:35 P.m., I closed myself off and took my break, 35 minutes after I should have iced my

 7   foot. By the time I had been checking for two hours I was in intolerable pain.

 8            On October 31, 2016,1 started work at 2:00 p.m. and was not relieved until 4:51.

 9   I my break, 51 minutes after I should have iced my foot. By the time I had been

10   checking for two hours I was in intolerable pain.

11            On November 2, 2016,1 started work at 2:00 p.m. and was not relieved until 4:28

12   p.m. in spite of calling for relief at 3:58 p.m. and again at 4:16 p.m. My break started 28

13   minutes after I should have iced my foot. My second break to ice my foot should have

14 I been at 8:30 but I was not relieved until 8:43. My break started 13 minutes after I

15   should have iced my foot. By the time I had been checking for two hours I was in

i6   intolerable pain.

17            On November 3, 2016, Maniya Darden asked me at 7:00 p.m. to work in the

l8   check stand for i hour in spite of me having already worked the 2 hours I could work

19   with my disability. Ms. Darden said her request was at the direct order of Assistant

20   Manager Jessica Taylor.

21            On November 9, 2016,1 could not find my stool; Harbans Kaur told me that

22   Bookkeeper Kelli Snow had told her to move my stool to the training room. I did not

23   have access to this locked room and Ms. Snow (who had the key) had left for the day

24   could not use the stool at all. I left a note taped to the desk in the manager's office. It

25   said:

26                  "Managers -


27                  Again no stool today - Harbans said she was asked to put in training room

28            by Kelli. I need my stool to work it is part of my accommodation - since 2012

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 42
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 160 of 193



 1          causes me more pain without stool, Debra Horn.

 2          Also on November 9, 20i6, I started work at 2:00 p.m. and was not relieved until

 3   4:37 P-m- My break started 37 minutes after I should have iced my foot. My second

 4   break to ice my foot should have been at 8:45 but I was not relieved until 10:02. My

 5   break started 17 minutes after I should have iced my foot. By the time I had been

 6   checking for two hours I was in intolerable pain.

 7          On November 14, 2016,1 started work at 2:00 p.m. and was not relieved until

 8   4:28 p.m. My break started 28 minutes after I should have iced my foot. By the time I

 9   had been checking for two hours I was in intolerable pain.

10          On November 17, 2016, Nobody relieved me at the check stand and I finally close

11   my check stand off so I could take a break and ice my foot. By the time I had been

12   checking for two hours I was in intolerable pain.

13          On November 23, 2016,1 was not relieved from the check stand in time to ice my

14   foot after working 2 hours. When I brought this to management's attention, they did

15   not show any interest in accommodating my disability. By the time I had been checking

i6   for two hours I was in intolerable pain.

17          On November 27, 20i6, 2 days after my workplace injury, Assistant Manager

l8   Jerry Hunt, made me work almost 3 hours in the check stand even though I should work

19   2 hours at the most in a 4 hour period. By the time I had been checking for two hours I

20   was in intolerable pain.

21          On November 28, 2016,1 called HR Manager Dina Woods and told her that

22   discrimination was still occurring and that my disabilities were not being

23   accommodated. She told me to fax her a copy of my work restrictions, and I did. She

24   never took steps to ensure that Safeway would accommodate my disability.

25          On December 3, 2016, Dr. Lee informed Safeway about the following disabilities:

26   On the job fall injury to my knees, repetitive motion injury to my left foot, and repetitive

27   motion injury to my hands, requiring "[rjepetitive right hand motions" restricted to no

28   more than "25% of shift," "[rjepetitive left hand motions" restricted to no more than

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 43
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 161 of 193




 1   I "25% of shift," that I "[l]ift/[c]arry/[p]ush/[p]ull no more than 10 pounds," and that I

 2   "[l]imit standing/walking to 10 minutes/hour, with [n]o pivoting, kneeling, squatting,

 3   stooping, or crawling." Assistant Manager Jessica Taylor assured my union

 4   representative Jamie Moore and me that I would have a stool and a courtesy clerk to bag

 5   while I checked, so that I would not pivot and so that I would not stand for more than

 6   ten minutes per hour.

 7          On December 4, 2016,1 worked in the check stand and called 8 times for courtesy

 8   clerks to bag for me between 3:00 p.m. and 3:50 p.m. Assistant Manager Jessica Taylor

 9   ignored my 8 calls. Assistant IVtanager Jerry Hunt also ignored my calls. When Mr.

10   Hunt walked by the check stand where I was working, I asked him for a bagger and he

11   said that the store only had 3 baggers and that they were bagging at other check stands.

12   I was required to bag for customers, which forced me to repeatedly stand and pivot,

13   causing me intense pain.

14          Also on December 4, 20i6, I was working as a greeter in the evening. Per Doctor

15   Lee, the injuries to my knees required that I not kneel, squat or stoop and that I limit

l6   standing and walking to 10 minutes per hour. I was given a chair to sit on while working

17   as greeter that was so low as to create a kneeling position, which aggravated my knees.

i8   Assistant Manager Jerry Hunt, kept pacing back and forth in front of me which was

19   intimidating as he did not appear to have any work to do there. When I complained to

20   Mr. Hunt about the low chair aggravating my knees, he told me that it was the only chair

21   available to me, even though the store had a wide variety of chairs.

22          On December 16, 2016,1 was required to check for 2 V2 hours, 30 minutes

23   beyond what I should have worked. I also did not have a courtesy clerk available to bag

24   so I was forced to bag for customers, which forced me to repeatedly stand and pivot,

25   causing me intense pain.


26          On Moy 9, 2017,1 filed charges of disability discrimination and retaliation with

27   the California Department of Fair Employment & Housing and the U.S. Equal

28   Employment Opportunity Commission against Safeway.

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 44
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 162 of 193



 1               F. Harassment

 2          On November 25, 2009, Brian Sullivan, store manager, asked me to again

 3   provide him with a restriction sheet. When I gave it to him, he threw it in my face and

 4   told me to either do what I was told or get another job.

 5          Over a dozen times between 2011 and April 27, 2017, coworkers would harass me

 6   in front of my supervisors, including Brian Sullivan and Michael Vasquez. My

 7   coworkers would go talk to the manager and then would come to me and tell me to do

 8   something that would negate the accommodations I needed for my disability (such as

 9   give up my stool or work more than 2 hours a time in the check stand), describing it as

10   an order from the manager. When I would tell them that I could not do that, my

11   coworkers would often yell and scream and would say things like "if she can do day

12   stocking, she can do checking or you don't need a stool" or nobody else gets a stool,

13   you should not have a stool," you can't really be in pain," "there's no way you can't

14   stand for two hours," and "there's no way you can hurt that much." Sometimes they

15   would bring my home life into it. This did happen in the manager's office but more

i6   often it happened out on the sales floor where everyone, including customers, could

17   hear. My only response was to say that I could not discuss it and I would tell my

l8   coworkers that they would need to talk to management about it. In each of these cases,

19   Brian Sullivan would silently watch and allow the harassment to happen.

20          On or about August 6, 2012., I called ADA IVtanager MaryAnn Weathers and said

21   that Mr. Beede was discriminating and retaliating against me by continuing to keep me

22   from using a stool while checking.

23          In Fall 2016 and Spring 2017 Store Manager Michael Vasquez harassed me on an

24   ongoing basis. He would stand over me for 10-15 minutes while I was working, as if he

25   was looking for something to nit-pick. He did this a few times per week. For instance,

26   he ridiculed me in front of customers for not knowing one produce code among

27   hundreds of codes. All employees would need to occasionally look up produce codes.

28   He also told me that I was failing in my job duties because I did not answer the phone

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 45
              Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 163 of 193



 1   fast enough, and said that I "would be replaced." But in reality my voice was the only

 2   voice on the intercom regularly heard announcing phone calls.

 3             On October 9, 2016,1 came to work and could not find my stool. After hearing

 4   that Bookkeeper Kelli Snow had locked it in the maintenance room, I asked her for the

 5   key to unlock it and she told me it was not there. An hour later, at 3:00 p.m. I used the

 6   key provided by Darion Hickey (person in charge), to enter the maintenance room and

 7   found my stool there.

 8             Also on October 9, 20i6, Maniya Darden, a cashier, and Assistant Manager Jerry

 9   Hunt, took my private Personnel File out of the office and brought it to the sales floor.

10   While I was in my workstation with customers, Mr. Hunt was standing next to Ms.

11   Darden and she said to me, "It does not say anywhere in this file that you have a

12   restriction of checking only 2 hours." I told both of them that they were discriminating

13   against me and that they were violating my privacy. They both continued to discuss my

14   private information in a public place and asked me to check more than the 2 hours my

15   accommodations allowed. Directly after this incident. Store Manager Michael Vasquez

l6   brought me to the manager s office and said I'm not sure if I have any work for you,

17   maybe this job is not for you. I cannot accommodate your restrictions because I have

i8   other employees who need to be placed in your position, you will have to check when I

19   need you to. Maybe this job isn't for you." After this happened, I called Dina Woods,

20   HR Manager, and left a voicemail about the incident, She never returned my call.

21             On November 9, 2016,1 could not find my stool and Harbans Kaur told me that

22   Bookkeeper Kelli Snow had told her to move my stool to the training room. I did not

23   have access to this locked room and Ms. Snow (who had the key) had left for the day

24   could not use the stool at all. I left a note taped to the manager's desk about the lack of

25   stool.


26             On November 24, 2016,1 slipped on fell on melted ice at work and in spite of

27   telling Safeway managers in person and over the phone that same day and on following

28   days, I was not treated until 5 days later:

     Horn v. Safeway Inc., etal. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 46
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 164 of 193



 1             i. On November 24, 20l6 after slipping and falling, I had to be helped to the

 2                 break room to ice my knees where I reported the injury to Assistant

 3                 Manager Jerry Hunt. After icing my knees, I went to the manager's office

 4                 to fill out an accident report. Jerry Hunt and Bookkeeper Kelli Snow

 5                 questioned my fall and I had them view it on the video recording. I could

 6                 not get treatment without first getting a claim number. Mr. Hunt called

 7                 the reporting line to get a number and told me there was no answer.

 8             2. On November 25, 20l6, at approximately 7:30 a.m., I called Assistant

 9                 Manager Jessica Taylor, and told her I could not come in to work due to

10                 my injuries. I also asked her to call the reporting line. At 4:30 p.m. Ms.

11                Taylor called me to say that the reporting line had never called her back.

12             3. On November 26, 20l6, I was scheduled to be off work. I did not receive

13                any calls about my injury or claim number.

14             4. On November 27, 20l6, I asked Mr. Hunt if anybody had called with a

15                claim number yet and he said no. About 30 minutes later, he said he had

l6                someone on the line to report my injury to, so I told her what happened

17                and then she asked to speak to Mr. Hunt again. After this, Mr. Hunt told

i8                me he did not know where I could go to get treated. I looked in the break

19                room for information about the facility to go to in case of accident or injury

20                but nothing was posted.

21             5. On November 28, 20l6, Store Manager Michael Vasquez told me that I

22                was being suspended for poor performance. When I asked him where I

23                could go for my injuries he said he had no clue and gave me a phone

24                number. I called the number he gave me but it was for a medical facility

25                that does not have a contract to see Safeway employees. Finally, five days

26                after my workplace injury, I was able to Kaiser in Livermore to be

27                diagnosed and treated.

28         On March 12, 2017,1 requested March 19-20, 2017 off to attend my

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 47
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 165 of 193



 1   grandmother's funeral. My grandmother was very special to me. My union contract

 2   allows me 3 days off for bereavement and more if needed. On March 16, 2017,1 saw on

 3   the schedule that I had not been given days off for my grandmother's funeral and asked

 4   Assistant Manager Jerry Hunt, about it. He began harassing me claiming that I can t

 5   have time off for my grandmother's funeral. He followed me to the customer service

 6   counter as he continued harassing me. Bookkeeper Tabatha Jacobi told him to leave me

 7   alone and told him that I was entitled to the time off, and that he would know that if he

 8   had read the union contract. She also said it was not something he should be addressing

 9   on the sales floor in front of customers. Hunt continued to insist that was not true. This

10   went on for several minutes. I left a second note asking for two days off for my

11   grandmother's funeral on the same day.

12          On March 17, 2017,1 called Store Manager Michael Vasquez about time off to

13   attend my grandmother's funeral and he refused to speak to me about it, saying "we will

14   discuss it when you work."

15          On March 18, 2017, Assistant Manager Jessica Taylor texted me from her

i6   personal phone to ask if I was going to work on the days I had requested to take off for

17   my grandmother's funeral.

i8          On March 19, 2017,1 called Bookkeeper Kelli Snow to let her know to pay me for

19   the days off for a funeral I attended for my grandmother and she harassed me, asking

20   who died and asking if management knew about it. She did not pay me and I had to ask

21   to be paid again a week later. This whole situation made me feel very anxious about my

22   job during a time I needed to be with my family to grieve.

23               G. Aiding, Abetting, Inciting, Compelling, or Coercing
                     Harassment
24
            On November 25, 2009, Brian Sullivan, store manager, asked me to again
25
     provide him with a restriction sheet. When I gave it to him, he threw it in my face and

     told me to either do what I was told or get another job.

            Over a dozen times between 2011 and 2014, coworkers would harass me in front


     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 48
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 166 of 193



 1   of Brian Sullivan. My coworkers would go talk to Brian Sullivan and then would come to

 2   me and tell me to do something that would negate the accommodations I needed for my

 3   disability (such as give up my stool or work more than 2 hours a time in the check

 4   stand), describing it as an order from Brian Sullivan. When I would tell them that I

 5   could not do that, my coworkers would often yell and scream and would say things like

 6   "if she can do day stocking, she can do checking or you don t need a stool" or "nobody

 7   else gets a stool, you should not have a stool," and sometimes they would bring my home

 8   life into it. This did happen in the manager's office but more often it happened out on

 9   the sales floor where everyone could hear. My only response was to say that I could not

10   discuss it and I would tell my coworkers that they would need to talk to management

11   about it. In each of these cases, Brian Sullivan would silently watch and allow the

12   harassment to happen.

13          On or about August 6, 2012, I called ADA Manager MaryAnn Weathers and said

14   that Mr. Beede was discriminating and retaliating against me by continuing to keep me

15   from using a stool while checking.

i6          In 2016, Mi. Vasquez harassed me on an ongoing basis. He would treat me badly

17   because I would not know one of hundreds of produce codes. All employees would need

l8   to look up at least some produce codes. He would also tell me that I was failing in my

19   job duty of answering the phone and would be replaced, even though the only voice on

20   the intercom announcing phone calls for people was my voice.

21          On October 9, 2016,1 came to work and could not find my stool. After hearing

22   that Bookkeeper Kelli Snow had locked it in the maintenance room, I asked her for the

23   key to unlock it and she told me it was not there. An hour later, at 3:00 p.m. I used the

24   key provided by Darion Hickey, Person In Charge, to enter the maintenance room and

25   found my stool there.

26          On October 9, 2016, Maniya Darden, a cashier, and Assistant IVtanager Jerry

27   Hunt, took my private Personnel File out of the office and brought it to the sales floor.

28   While I was in my workstation with customers, Mr. Hunt was standing next to Ms.

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 49
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 167 of 193



 1   Darden and she said to me "It does not say anywhere in this file that you have a

 2   restriction of checking only 2 hours." I told both of them that they were discriminating

 3   against me and that Ms. Darden was not authorized to view my Personnel File. They

 4   both continued to discuss my private information in a public place and asked me to

 5   check more than the 2 hours my accommodations allowed. Directly after this incident,

 6   Store Manager Michael Vasquez, brought me to the manager's office and said "I'm not

 7   sure if I have any work for you, maybe this job is not for you. I cannot accommodate

 8   your restrictions because I have other employees who need to be placed in your position,

 9   you will have to check when I need you to. Maybe this job isn't for you." After this

10   happened, I called Dina Woods, HR Manager, and left a voicemail about the incident.

11   She never returned my call.

12            On November 9, 2016,1 could not find my stool and Harbans Kaur told me that

13   Booldceeper Kelli Snow had told her to move my stool to the training room. I did not

14   have access to this locked room and Ms. Snow (who had the key) had left for the day

15   could not use the stool at all. I left a note taped to the manager's desk about the lack of

i6   stool.

17            On November 24, 2016,1 slipped on fell on melted ice at work and in spite of

l8   telling Safeway managers in person and over the phone that same day and on following

19   days, I was not treated until 5 days later:

20               6. On November 24, 20l6 after slipping and falling, I had to be helped to the

21                  break room to ice my knees where I reported the injury to Assistant

22                  Manager Jerry Hunt, After icing my knees, I went to the manager's office

23                  to fill out an accident report. Jerry Hunt and Bookkeeper Kelli Snow

24                  questioned my fall and I had them view it on the video recording. I could

25                  not get treatment without first getting a claim number. Mr. Hunt called

26                  the reporting line to get a number and told me there was no answer.

27               7. On November 25, 20l6, at approximately 7:30 a.m., I called Assistant

28                  Manager Jessica Taylor, and told her I could not come in to work due to

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 50
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 168 of 193




 1                 my injuries. I also asked her to call the reporting line. At 4:30 p.m. Ms.

 2                 Taylor called me to say that the reporting line had never called her back.

                8. OnNovember 26, 20l6,1 was scheduled to be off work. I did not receive

                   any calls about my injury or claim number.

                9. On November 27, 20i6, I asked Mr. Hunt if anybody had called with a

                   claim number yet and he said no. About 30 minutes later, he said he had

                   someone on the line to report my injury to, so I told her what happened

                   and then she asked to speak to Mr. Hunt again. After this, Mr. Hunt told

 9                 me he did not know where I could go to get treated. I looked in the break

10                 room for information about the facility to go to in case of accident or injury

11                 but nothing was posted.

12              10. On November 28, 20l6, Store Manager Michael Vasquez told me that I

13                 was being suspended for poor performance. When I asked him where I

14                 could go for my injuries he said he had no clue and gave me a phone

15                 number. I called the number he gave me but it was for a medical facility

l6                 that does not have a contract to see Safeway employees. Finally, five days

17                 after my workplace injury, I was able to Kaiser in Livermore to be

i8                 diagnosed and treated.

19          On March 12, 2017,1 requested JVtarch 19-20, 2017 off to attend my

20   grandmother's funeral. My grandmother was very special to me. My union contract

21   allows me 3 days off for bereavement and more if needed. On March 16, 2017,1 saw on

22   the schedule that I had not been given days off for my grandmother's funeral and asked

23   Assistant Manager Jerry Hunt, about it. He began harassing me claiming that I can't

24   have time off for my grandmother's funeral. He followed me to the customer service

25   counter as he continued harassing me. Booldceeper Tabatha Jacobi told him to leave me

26   alone and told him that I was entitled to the time off, and that he would know that if he

27   had read the union contract. She also said it was not something he should be addressing

28   on the sales floor in front of customers. Hunt continued to insist that was not true. This

     Horn v. Safeway Inc., etal. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 51
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 169 of 193




 1   went on for several minutes. I left a second note asking for two days off for my

 2   grandmother's funeral on the same day.

 3          On IVtarch 17, 2017,1 called Store Manager Michael Vasquez about time off to

 4   attend my grandmother's funeral and he refused to speak to me about it, saying "we will

 5   discuss it when you work."

 6          On March 18, 2017, Assistant Manager Jessica Taylor texted me from her

 7   personal phone to ask if I was going to work on the days I had requested to take off for

 8   my grandmother's funeral.

 9          On March 19, 2017,1 called Bookkeeper Kelli Snow to let her know to pay me for

10   the days off for a funeral I attended for my grandmother and she harassed me, asldng

11   who died and asking if management knew about it. She did not pay me and I had to ask

12   to be paid again a week later. This whole situation made me feel very anxious about my

13   job during a time I needed to be with my family to grieve.

14               H. Acts of Retaliation

15          On November 25, 2009, Brian Sullivan, the manager of my store, asked me to

l6   again provide him with a restriction sheet. When I gave it to him, he threw it in my face

17   and told me to either do what I was told or get another job.

i8          On April 9, 2009,1 was given a written warning saying that I failed to ring up an

19   item under a basket and that I did not accurately ring up organic produce.

20          On July 8, 2010,1 told Nicole Chenault, acting manager (normally assistant

21   manager), that I needed to file an Accident Report for Carpel Tunnel Syndrome in my

22   left hand and she asked me to wait to see if it goes away. In order to get my on the job

23   injury treated, I needed to go to my personal physician, Dr. Riopelle.

24          On June 12, 2.012. my job was day-stocker, along with 4 other employees. Brian

25   Sullivan told me that I always must be the first person available to check at all times.

26   The result of this decision was that I would check for 6-8 hours of my 8 hour shift.

27          On June 21, 2012, Ron Shepard, person in charge, sent me home from work early,

28   limping, after I was unable to work standing in the same place more than 2 hours in a 4

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 52
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 170 of 193



 1   hour time period.

 2          On or about August 6, 2012,1 called ADA Manager M^aryAnn Weathers and said

 3   that Mr. Beede was discriminating and retaliating against me by continuing to keep me

 4   from using a stool while checking.

 5          On October 14, 2.012., Store Manager Ben Beede gave me a written warning for

 6   not fulfilling a scheduled shift, even though on October 11, 2012,1 had told Person In

 7   Charge Armando that I needed to attend a family wake on October 13, 2012.

 8          On October 3, 2013, Store Manager Brian Sullivan gave me a written warning,

 9   saying that I was not giving "World Class Service." This was because a customer had

10   wanted my help after I had closed my check stand, which I had to do following the

11   accommodations for my disabilities of my left foot and hands.

12          In Fall 2016 and Spring 2017 Store Manager Michael Vasquez harassed me on an

13   ongoing basis. He would stand over me for 10-15 minutes while I was working, as if he

14   was looking for something to nit-pick. He did this a few times per week. For instance,

15   he ridiculed me in front of customers for not knowing one produce code among

l6   hundreds of codes. All employees would need to occasionally look up produce codes.

17   He also told me that I was failing in my job duties because I did not answer the phone

i8   fast enough, and said that I "would be replaced." But in reality my voice was the only

19   voice on the intercom regularly heard announcing phone calls.
                                                \
20          On November 14, 2016, Safeway gave me a written Employee Warning Notice for

21   "being rude and short with customers and not providing them with basic customer

22   service." This was on a day when an employee was out sick and during the time of the

23   incident, the following employees were in the File Maintenance room: John Clatworthy,

24   courtesy clerk, Elaina Chavez, front end manager, Darion Hickey, person-in-charge. I

25   was working at self-check and helping to cover the service counter (the bookkeeper was

26   on lunch and normally the front end manager or the person-in-charge would cover it but

27   they were unavailable) and helping customers with bagging (normally John Clatworthy

28   would have helped with bagging but he was unavailable). When a customer tried to ring

     Horn v. Safeway Inc., etal. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 53
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 171 of 193




 1   up alcohol at the self-check stand, I told him I could help him after I helped the 3

 2   customers who were ahead of him. He said 'forget it' and walked out of the store leaving

 3   all of his items behind.

 4          On November 24, 2016,1 slipped on fell on melted ice at work and in spite of

 5   telling Safeway managers in person and over the phone that same day and on following

 6   days, I was not treated until 5 days later:

 7             ll. On November 24, 20l6 after slipping and falling, I had to be helped to the

 8                 break room to ice my knees where I reported the injury to Assistant

 9                 IVtanager Jerry Hunt. After icing my knees, I went to the manager's office

10                 to fill out an accident report. Jerry Hunt and Bookkeeper Kelli Snow

11                 questioned my fall and I had them view it on the video recording. I could

12                 not get treatment without first getting a claim number. Mr. Hunt called

13                 the reporting line to get a number and told me there was no answer.

14             12. On November 25, 20l6, at approximately 7:30 a.m., I called Assistant

15                 Manager Jessica Taylor, and told her I could not come in to work due to

l6                 my injuries. I also asked her to call the reporting line. At 4:30 p.m. Ms.

17                 Taylor called me to say that the reporting line had never called her back.

i8             13. On November 26, 20i6, I was scheduled to be off work. I did not receive

19                 any calls about my injury or claim number.

20             14. On November 27, 20l6, I asked Mr. Hunt if anybody had called with a

21                 claim number yet and he said no. About 30 minutes later, he said he had

22                someone on the line to report my injury to, so I told her what happened

23                and then she asked to speak to Mr. Hunt again. After this, Mr. Hunt told

24                me he did not know where I could go to get treated. I looked in the break

25                room for information about the facility to go to in case of accident or injury

26                but nothing was posted.

27             15. On November 28, 20i6, Store Manager Michael Vasquez told me that I

28                was being suspended for poor performance. When I asked him where I

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 54
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 172 of 193




 1                 could go for my injuries he said he had no clue and gave me a phone

 2                 number. I called the number he gave me but it was for a medical facility

 3                 that does not have a contract to see Safeway employees. Finally, five days

 4                 after my workplace mjury, I was able to Kaiser in Livermore to be

 5                 diagnosed and treated.

 6          The suspension Mr. Vasquez gave me on November 28, 20l6 was dated

 7   November 23, 2016, and I was suspended for 3 days without pay because a customer

 8   said that I was "rude and unfriendly at the SCO." This was the day before Thanksgiving

 9   and I had been helping customers at all 4 self-check stands pretty much non-stop. This

10   customer was angry about the way that the self-check system works as often happens for

11   any employee who helps at the self-check stands.

12          On March i, 2017, Safeway did not grant my vacations according to union

13   contract even though I turned my Vacation Request Form in a timely manner to Elaina

14   Chavez, front-end manager, who signed that she received it.

15          On March 12, 2017,1 requested IVtarch 19-20, 2017 off to attend my

i6   grandmother's funeral. My grandmother was very special to me. My union contract

17   allows me 3 days off for bereavement and more if needed. On March 16, 2017,1 saw on

i8   the schedule that I had not been given days off for my grandmother's funeral and asked

19   Assistant Manager Jerry Hunt, about it. He began harassing me claiming that I can't

20   have time off for my grandmother's funeral. He followed me to the customer sersdce

21   counter as he continued harassing me. Bookkeeper Tabatha Jacobi told him to leave me

22   alone and told him that I was entitled to the time off, and that he would know that if he

23   had read the union contract. She also said it was not something he should be addressing

24   on the sales floor in front of customers. Hunt continued to insist that was not true. This

25   went on for several minutes. I left a second note asking for two days off for my

26   grandmother's funeral on the same day.

27          On March 17, 2017,1 called Store Manager Michael Vasquez about time off to

28   attend my grandmother's funeral and he refused to speak to me about it, saying "we will

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 55
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 173 of 193




 1   discuss it when you work."

 2           On March 19, 2017,1 called Bookkeeper Kelli Snow to let her know to pay me for

 3   the days off for the funeral and she harassed me, asking who died and asking if

 4   management knew about it. She did not pay me and I had to ask to be paid again a week

 5   later. This whole situation made me feel very anxious about my job during a time I

 6   needed to be with my family to grieve.

 7           On April 26 2017, Safeway suspended me from my job without pay and without

 8   giving me a reason. I did not learn the supposed reason for my suspension —violation of

 9   a shoplifting policy—until July 6, 2017.

10           On or around April 27, 2017, I faxed a note from my doctor saying that I needed

11   time off for medical illness (severe anxiety) so that I would have medical and sick leave

12   pay. Store Manager Michael Vasquez refused to sign it so that I would be paid, even

13   though Safeway's benefits department told me that he was not allowed to refuse to sign

14   it. Mr. Vasquez denied me my benefits.

15          On May l, 2017, my union representative Jamie IVIoore personally brought my

i6   disability form in to Store Manager Michael Vasquez so that I could receive my benefits.

17   He refused to sign, again denying me my benefits, and did not give her a reason.

l8          On May 16, 2017, Safeway attempted to revise its pre-existing shoplifting policy

19   to prohibit employees other than the store manager or the person in charge from calling

20   the police regarding suspected shoplifters. I believe Safeway did so in an attempt to

21   retroactively hold me in violation of the policy because Safeway had no legitimate reason

22   to discipline me.

23          On June 7, 2017, Safeway Security Manager Celia Kettle falsely claimed that I had

24   signed off on Safeway's newly revised shoplifting policy. In reality, I had never seen nor

25   heard of it.

26          Also on June 7, 2017, Safeway Security Manager Celia Kettle also falsely claimed

27   that Safeway had given me a written warning in 2016 regarding Safeway s shoplifting

28   policy. When Safeway was unable to substantiate that claim, Safeway then claimed it

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 56
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 174 of 193




 1   had instead given me a verbal warning. I had received no such verbal warning regarding

 2   the shoplifting policy either.

 3          On June 28, 2017, Safeway terminated me from my job with no explanation other

 4   than violation of company policy. I finally learned the supposed reason on July 6,

 5   2017, more than a week after the termination and over two months after the suspension

 6   without pay. The delay in notifying me of Safeway's reason is a separate retaliatory,

 7   adverse employment action. Safeway had never made me aware of a policy prohibiting

 8   me from calling the police when there are suspected shoplifters, nor had I done so on

 9   the occasion in question. Cynthia Cornejo did call the police on that occasion, yet

10   Safeway did not suspend her without pay, deny her medical benefits, terminate her

11   employment, or to my knowledge discipline her at all for her actions.

12               I. Witnesses

13          While I do not know all people who have knowledge of any facts relating to my

14   contention, I believe the following people do have such knowledge:

15
               l. Able, David, 530-510-0491
l6
               2. Ables, Lori, 530-510-0491
17
               3. Alien, Stephanie, 209-612-5263

               4. Bailey, Kenneth, 7499 Dublin Blvd., Dublin, CA, 925-556-4034
19

20             5. Balbuena, Alphonso, 7499 Dublm Blvd., Dublin, CA, 925-556-4034

21             6. Barregan, Alley, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

22             7. Beede, Ben, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

23             8. Bottarini, Robert, 510-917-8654

24             9. Braganza, Dirk, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

25             10. Burks, Yulanda, Address unknown. 925-404-3049

               ii. Cadell, Zaine, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

               12. Casey, Robin, 8263 Boulder Field Dr., Sacramento, CA 95829, 707-267-
28                0286

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 57
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 175 of 193




 1             13. Castro, Rachel, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

 2             14. Chavarria, Larry, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

               15. Chavez, Elaina, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

               16. Chenault, Nicole, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

 5             17. Churches, Ginger, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

               i8. dark. Dean, 7499 Dublin Blvd., Dublin, CA, 925-556-4034
 7
               19. Cole, Sophie, M.D., lioio White Rock Road, Suite 120, Rancho Cordova,
 8                 CA 96570, 800-458-1261

 9             20. Cook, Nina, 925-586-0700

10             21. Cooper, Jason, 8263 Boulder Field Dr., Sacramento, CA 95829, 916-831-

II II 9655
               22. Cornejo, Cynthia, Address and phone number unknown

               23-Curtis, Nancy, 309 Farm View Trail, Keller, Texas 76248, 469-371-1238


14             24. Darden, M:aniya, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

15             25. Dhillon, Ranjit, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

i6             26. Dickey, Darion, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

17             27. Donati, Maria, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

i8             28. England, Cindy Douglas, 1201 Scottsdale Way, Modesto, CA, 209-602-

19 II 3145
20
               29-Feluc, Esther, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

21             30. Ford, Lorna, 530-526-1127


22             31. Frost, James, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

23             32. Gravelle, Michael, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

24             33. Gray, Kristen, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

25             34. Hickey, Darion, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

26             35. Higgs, M&vk, 2836 Samantha Court, Tracy, CA 95377, 925-785-1760
27
               36. Hill, Robin, 7499 Dublin Blvd., Dublin, CA, 925-556-4034
28

     Horn. v. Safewaylnc., etal. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 58
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 176 of 193




 1             37. Hood, Ofesana, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

 2             38. Horn, John, 7434 Larkdale Ave, Dublin, CA 94568, 925-548-0568

               39- Horn, Nick, 7434 LarkdaleAve, Dublin, CA 94568, 925-413-8587

               40. Hunt, Jerry, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

 5             41. Jacoby, Tabatha, 7499 Dublin Blvd., Dublin, CA, 925-556-4034
 6
               42.Javaid, Nasir, Address and phone number unknown

 7
               43.«Jimenez, Selena, 7499 Dublin Blvd., Dublin, CA, 925-556-4034
 8
               44-Johnson, Dianne, 7499 Dublin Blvd., Dublin, CA, 925-556-4034
 9
               45- Joseph, Dejauna, Address and phone number unknown
10
               46. Kamat, Leena, M.D., 5401 Norris Canyon Rd., Suite 201, San Ramon, CA
11
                   94583, 925-905-8970
12
               47. Kaur, Harbans, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

13 II 48. Kehl, Carol, 925-382-2503
14
               49- Kettle, Celia, Address and phone number unknown
15
               50. Kinnard, Angie, 7017 West Melinda Lane, Glendale, AZ 85308, 925-785-
i6                 2208

17             51. Layton, James, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

i8             52. Ledesma, Lynette, Address and phone number unknown

19             53. Lee, Lacy, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

               54. Lee, Rong, M.D., 3000 Las Positas Road, Livermore, CA 94551, 925-243-
21                4882

22             55. Lovell, Kevin, Address and phone number unknown

23             56. Lua, Noe, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

24             57. Machado, IVtelissa, 45717 White Rock Ave., Denair CA 05316, 209-620-
                  0094
25
               58.Manansala, Manny, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

               59. Marengo, Tina, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

28             6o.Martinovsky, Gary, M.D., 24301 Southland Drive, Suite 508, Hayward, CA

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 59
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 177 of 193




 1                 94545
 2             61. Masoodian, Elizabeth, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

 3             62. Moore, Jami, 28870 Mission Boulevard, Hayward, CA 94544,510-583-
 411 8421
               63. Moxley, Medrith, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

 6             64-Nunes, John, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

 7             6s. Nyswonger, Maryann, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

 8             66.01ivera, Armadea, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

 9             6y. Pang, David, M.D., 5720 Stoneridge Mall Rd., Suite 130, Pleasanton, CA
                   94588, 925-425-0791
10
               68.Papke, Mitchell, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

               69-Pedraza, Carlos, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

               yo.Peled, Ziv, M.D., 2100 Webster Street, Suite #109, San Francisco, CA
                  94115, 415-751-0583
14
               71. Raymore, Travis, 7499 Dublin Blvd., Dublin, CA, 925-556-4034
15
               72. Riopelle, Jeffrey, M.D., 5401 Norris Canyon Rd., Suite 201, San Ramon,
i6                CA 94583, 925-905-8970

17             73. Rivas, Joey, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

               74. Rodriguez, Diego, 7499 Dublin Blvd., Dublin, CA, 925-556-4034
19
               75- Rood, Oksana, 7499 Dublin Blvd., Dublin, CA, 925-556-4034
20
              76. Roth, Alan, M:.D., 5401 Norris Canyon Rd., Suite 320, San Ramon, CA
21                94583, 925-275-1712

22             77. Sajo, Shiela, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

23             78. Sansen, Vicld, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

24             79. Schnitzer, Goldie, 510-381-4757

25             So.Schwartz, Ted, M.D., 3315 Broadway, Oaldand, CA 94611, 510-238-1200

26 || 8l. Scott, Cheryl, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

               82. Scott, Erick, 7499 Dublin Blvd., Dublin, CA, 925-556-4034
28

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 60
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 178 of 193



 1             83. Snow, Kelli, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

 2             84. Sokoloff, Howard, M:.D., 1320 El Capitan Drive, Suite 410, Danville, CA
                   94526, 925-830-2929
 3
               85. Souza, Valerie, LMFT, 1491 Cedanvood Lane, Suite A, Pleasanton, CA
 4 II 94566,925-202-5529

               86-Spearman, Landon, 7499 Dublin Blvd., Dublin, CA, 925-556-4034
 6
               87. Subotnick, Steven, M.D., 13690 E i4th St., Suite 220, San Leandro, CA
 7                 94578, 510-614-5633

 8             88. Sullivan, Brian, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

 9             89-Taylor, Jessica, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

10             90. Underwood, Gina, 7499 Dublin Blvd., Dublin, CA, 925-556-4034
11
               91. Vasquez, Michael, 7499 Dublin Blvd., Dublin, CA, 925-556-4034
12
               92.Venos, Kenneth, M.D., 5601 Norris Canyon Rd., Suite 130, San Ramon, CA
13                94583, 925-275-H33

14             93. Walker, Melissa, 2925 Burnap Ave. #9, Chico, CA 95973, 530-774-8504

15             94. Walker, Teresa, 16160 HedwewayDr., Parker, CO 80134, 530-588-4795

l6             95- Weathers, MaryAnn, Address and phone number unknown

17             96. Winter, Wendy, 7499 Dublin Blvd., Dublin, CA, 925-556-4034

               97- Woods, Dina, Address and phone number unknown

 9 || 98. Zischka, Barbara Field, 925-570-8835
20

21   INTERROGATORYNO. .^:

22          State each and every fact supporting your contention that Defendant retaliated

     against you because Defendant suspected you would disclose violations of the law.
23

24   Identify by name, last known address and telephone number all persons who you believe

25   have knowledge of any facts relating to your contention.


26   RESPONSE TO INTERROGATORY NO. .t:

27         See response to Interrogatory No. 2, A. Notification of Disabilities Requiring

28   Accommodation.

     Horn v. Safeway Inc., etal. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 61
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 179 of 193




 1          See response to Interrogatory No. 2, B. Failure to Properly Engage in the

 2   Interactive Process.

 3          See response to Interrogatory No. 2, C. Failure to Reasonably Accommodate.

 4          See response to Interrogatory No. 2, D. Discrimination.

 5          See response to Interrogatory No. 2, E. Failure to Prevent Discrimination.

 6          See response to Interrogatory No. 2, F. Harassment.

 7          See response to Interrogatory No. 2, G. Aiding, Abetting, Inciting, Compelling,

 8   or Coercing Harassment.

 9          See response to Interrogatory No. 2, H. Acts of Retaliation.

10          See response to Interrogatory No. 2,1. Witnesses.

11   INTERROGATORYNO. 4:

12          State each and every fact supporting your contention that Defendant retaliated

13   against you because you complained about discrimination and harassment based on

14   your disability or perceived disability and the alleged failure to provide reasonable

15   accommodation. Identify by name, last known address and telephone number all

i6   persons who you believe have knowledge of any facts relating to your contention.

17   RESPONSE TO INTERROGATORY NO. 4:

i8          See response to Interrogatory No. 2, A. Notification of Disabilities Requiring

19   Accommodation.

20          See response to Interrogatory No. 2, B. Failure to Properly Engage in the

21   Interactive Process.

22          See response to Interrogatory No. 2, C. Failure to Reasonably Accommodate.

23          See response to Interrogatory No. 2, D. Discrimination.

24          See response to Interrogatory No, 2, E. Failure to Prevent Discrimination.

25          See response to Interrogatory No. 2, F. Harassment.


26          See response to Interrogatory No. 2, G. Aiding, Abetting, Inciting, Compelling,

27   or Coercing Harassment.

28          See response to Interrogatory No. 2, H. Acts of Retaliation.

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 62
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 180 of 193




 1          See response to Interrogatory No. 2,1. Witnesses.

 2   INTERROGATORYNO. ^:

 3          State each and every fact supporting your contention that Defendant you were

 4   harassed [sic] based on your disability or perceived disability. Identify by name, last

 5   known address and telephone number all persons who you believe have knowledge of

 6   any facts relating to your contention.

 7   RESPONSE TO INTERROGATORY NO. .^:

 8          See response to Interrogatory No. 2, F. Harassment.

 9          See response to Interrogatory No. 2, G. Aiding, Abetting, Inciting, Compelling,

10   or Coercing Harassment.

11          See response to Interrogatory No. 2,1. Witnesses.

12   INTERROGATORYNa 6:

13          State each and every fact supporting your contention that Defendant aided,

14   abetted, incited, compelled or coerced others to harass you regarding your disability or

15   perceived disability. Identify by name, last known address and telephone number all

l6   persons who you believe have knowledge of any facts relating to your contention.

17   RESPONSE TO INTERROGATORY NO. 6:

i8          See response to Interrogatory No. 2, F. Harassment.

19          See response to Interrogatory No. 2, G. Aiding, Abetting, Inciting, Compelling,

20   or Coercing Harassment.

21          See response to Interrogatory No. 2,1. Witnesses.

22   INTERROGATORYNO. 7:

23          State each and every fact supporting your contention that Defendant

24   discriminated against you based on your disability or perceived disability. Identify by

25   name, last known address and telephone number all persons who you believe have

26   knowledge of any facts relating to your contention.

27   RESPONSE TO INTERROGATORY NO. 7:

28          See response to Interrogatory No. 2, A. Notification of Disabilities Requiring

     Horn v. Safeway Inc., etal. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 63
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 181 of 193




 1   Accommodation.

 2          See response to Interrogatory No. 2, B. Failure to Properly Engage in the

 3   Interactive Process.

 4          See response to Interrogatory No. 2, C. Failure to Reasonably Accommodate.

 5          See response to Interrogatory No. 2, D. Discrimination.

 6          See response to Interrogatory No. 2, F. Harassment.

 7          See response to Interrogatory No. 2, G. Aiding, Abetting, Inciting, Compelling,

 8   or Coercing Harassment.

 9          See response to Interrogatory No. 2,1. Witnesses.

10   INTERROGATORYNO. 8:

11          State each and every fact supporting your contention that Defendant failed to

12   take reasonable steps to prevent discrimination against you based on your disability or

13   perceived disability. Identify by name, last known address and telephone number all

14   persons who you believe have knowledge of any facts relating to your contention.

15   RESPONSE TO INTERROGATORY NO. 8:

i6          See response to Interrogatory No. 2, A. Notification of Disabilities Requiring

17   Accommodation.

l8          See response to Interrogatory No. 2, D. Discrimination.

19          See response to Interrogatory No. 2, E. Failure to Prevent Discrimination.

20          See response to Interrogatory No. 2, F. Harassment.

21          See response to Interrogatory No. 2, G. Aiding, Abetting, Inciting, Compelling,

22   or Coercing Harassment.

23          See response to Interrogatory No. 2,1. Witnesses.

24   INTERROGATORYNO. Q:

25          State each and every fact supporting your contention that Defendant failed to

26   reasonably accommodate your disability or perceived disability. Identify by name, last

27   known address and telephone number all persons who you believe have knowledge of

28   any facts relating to your contention.

     Horn v. Safeway Inc., etal. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 64
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 182 of 193




 1   RESPONSE TO INTERROGATORY NO. Q:

 2          See response to Interrogatory No. 2, A. Notification of Disabilities Requiring

 3   Accommodation.

 4          See response to Interrogatory No. 2, B. Failure to Properly Engage in the

 5   Interactive Process.

 6          See response to Interrogatory No. 2, C. Failure to Reasonably Accommodate.

 7          See response to Interrogatory No. 2,1. Witnesses.

 8   INTERROGATORYNO. 10:

 9          State each and every fact supporting your contention that Defendant failed to

10   properly engage in the interactive process in determining reasonable accommodation of

11   your disability or perceived disability. Identify by name, last known address and

12   telephone number all persons who you believe have knowledge of any facts relating to

13   your contention.


14   RESPONSE TO INTERROGATORY NO. 10:

15          See response to Interrogatory No. 2, A. Notification of Disabilities Requiring

i6   Accommodation.

17          See response to Interrogatory No. 2, B. Failure to Properly Engage in the

l8   Interactive Process.

19          See response to Interrogatory No. 2, C. Failure to Reasonably Accommodate.

20          See response to Interrogatory No. 2,1. Witnesses.

21   INTERROGATQRYjro. H:
22          Identify each discriminatory adverse employment action you contend you were

23   subjected to by Defendant, and separately identify for each such action, the date of the

24   action, the person who took the action and the reasons you believe the action was

25   discriminatory.

26   RESPONSE TO INTERROGATORY NO. ll:

27          On November 25, 2009, Brian Sullivan, the manager of my store, asked me to

28   again provide him with a restriction sheet. When I gave it to him, he threw it in my face

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 65
           Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 183 of 193




 1   and told me to either do what I was told or get another job. This was discriminatory

 2   because I do not believe it would have happened if I did not have disabilities and need

 3   accommodations for my disabilities.

 4           On April 9, 2009,1 was given a written warning saying that I failed to ring up an

 5   item under a basket and that I did not accurately ring up organic produce. This was

 6   discriminatory because I do not believe it would have happened if I did not have

 7   disabilities and need accommodations for my disabilities.

 8           On July 8, 2010,1 told Nicole Chenault, acting manager (normally assistant

 9   manager), that I needed to file an Accident Report for Carpel Tunnel Syndrome in my

10   left hand and she asked me to wait to see if it goes away. In order to get my on the job

11   injury treated, I needed to go to my personal physician, Dr. Riopelle. This was

12   discriminatory because I do not believe it would have happened if I did not have

13   disabilities and need accommodations for my disabilities.

14           On June 12, 2012 my job was day-stocker, along with 4 other employees. Store

15   Manager Brian Sullivan told me that I always must be the first person available to check

i6   at all times. The result of this decision was that I would check for 6-8 hours of my 8

17   hour shift. This was discriminatory because I do not believe it would have happened if I

i8   did not have disabilities and need accommodations for my disabilities.

19           On June 21, 2012, Ron Shepard, person in charge, sent me home from work early,

20   limping, after I was unable to work standing in the same place more than 2 hours in a 4

21   hour time period. This was discriminatory because I do not believe it would have

22   happened if I did not have disabilities and need accommodations for my disabilities.

23          On or about August 6, 2012,1 called ADA Manager MaryAnn Weathers and said

24   that Mi. Beede was discriminating and retaliating against me by continuing to keep me

25   from using a stool while checking. This was discriminatory because I do not believe it

26   would have happened if I did not have disabilities and need accommodations for my

27   disabilities.

28          On October 14, 2.012, Store Manager Ben Beede gave me a written warning for

     Horn v. Safeway Inc., etal. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 66
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 184 of 193




 1   not fulfilling a scheduled shift, even though on October ll, 2012,1 had told Person In

 2   Charge Armando that I needed to attend a family wake on October 13, 2.012. This was

 3   discriminatory because I do not believe it would have happened if I did not have

 4   disabilities and need accommodations for my disabilities.

 5          In Fall 2016 and Spring 2017 Store Manager Michael Vasquez harassed me on an

 6   ongoing basis. He would stand over me for 10-15 minutes while I was working, as if he

 7   was looking for something to nit-pick. He did this a few times per week. For instance,

 8   he ridiculed me in front of customers for not knowing one produce code among

 9   hundreds of codes. All employees would need to occasionally look up produce codes.

10   He also told me that I was failing in my job duties because I did not answer the phone

11   fast enough, and said that I would be replaced." But in reality my voice was the only

12   voice on the intercom regularly heard announcing phone calls.

13          On November 14, 2016, Safeway gave me a written Employee Warning Notice for

14   "being rude and short with customers and not providing them with basic customer

15   service." This was on a day when an employee was out sick and during the time of the

l6   incident, the following employees were in the File Maintenance room: John Clatworthy,

17   courtesy clerk, Elaina Chavez, front end manager, Darion Hickey, person-in-charge. I

i8   was working at self-check and helping to cover the service counter (the bookkeeper was

19   on lunch and normally the front end manager or the person-in-charge would cover it but

20   they were unavailable) and helping customers with bagging (normally John Clatworthy

21   would have helped with bagging but he was unavailable). When a customer tried to ring

22   up alcohol at the self-check stand, I told him I could help him after I helped the 3

23   customers who were ahead of him. He said 'forget it' and walked out of the store leaving

24   all of his items behind. This was discriminatory because I do not believe it would have

25   happened if I did not have disabilities and need accommodations for my disabilities.

26          On November 24, 2016,1 slipped on fell on melted ice at work and in spite of

27   telling Safeway managers in person and over the phone that same day and on following

28   days, I was not treated until 5 days later. This was discriminatory because it would not

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 67
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 185 of 193




 1   have happened if I did not have disabilities and need accommodations for my

 2   disabilities:

 3              l. On November 24, 20l6 after slipping and falling, I had to be helped to the

 4                   break room to ice my knees where I reported the injury to Assistant

 5                   Manager Jerry Hunt. After icing my knees, I went to the manager's office

 6                   to fill out an accident report. Jerry Hunt and Bookkeeper Kelli Snow

 7                   questioned my fall and I had them view it on the video recording. I could

 8                   not get treatment without first getting a claim number. Mr. Hunt called

 9                   the reporting line to get a number and told me there was no answer.

10              2. On November 25, 20l6, at approximately 7:30 a.m., I called Assistant

11                   Manager Jessica Taylor, and told her I could not come in to work due to

12                   my injuries. I also asked her to call the reporting line. At 4:30 p.m. IVIs

13                   Taylor called me to say that the reporting line had never called her back.

14              3. OnNovember 26, 20l6,1 was scheduled to be off work. I did not receive

15                   any calls about my injury or claim number.

i6              4. On November 27, 20l6, I asked Mr. Hunt if anybody had called with a

17                   claim number yet and he said no. About 30 minutes later, he said he had

i8                   someone on the line to report my injury to, so I told her what happened

19                   and then she asked to speak to Mr. Hunt again. After this, Mr. Hunt told

20                   me he did not know where I could go to get treated. I looked in the break

21                   room for information about the facility to go to in case of accident or injury

22                   but nothing was posted.

23              5. On November 28, 20i6, Store Manager Michael Vasquez, told me that I

24                   was being suspended for poor performance. When I asked him where I

25                   could go for my injuries he said he had no clue and gave me a phone

26                   number. I called the number that Mr. Vasquez gave me and it was for a

27                   medical facility that does not have a contract to see Safeway employees.

28                   Finally 5 days after my workplace injury, I was able to Kaiser in Livermore

     Horn v. Safeway Inc., etal. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 68
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 186 of 193




 1                  to be diagnosed and treated.

 2           The suspension Mi. Vasquez gave me on November 28, 20l6 was dated

 3   November 23, 2016, and I was suspended for 3 days without pay because a customer

 4   said that I was "rude and unfriendly at the SCO." This was the day before Thanksgiving

 5   and I had been helping customers at all 4 self-check stands pretty much non-stop. This

 6   customer was angry about the way that the self-check system works as often happens for

 7   any employee who helps at the self-check stands. This was discriminatory because I do

 8   not believe it would have happened if I did not have disabilities and need

 9   accommodations for my disabilities.

10          On March l, 2017, Safeway did not grant my vacations according to union

11   contract even though I turned my Vacation Request Form in a timely manner to Elaina

12   Chavez, front-end manager, who signed that she received it. This was discriminatory

13   because I do not believe it would have happened if I did not have disabilities and need

14   accommodations for my disabilities.

15          On March 12, 2017,1 requested March 19-20, 2017 off to attend my

l6   grandmother's funeral. My grandmother was very special to me. My union contract

17   allows me 3 days off for bereavement and more if needed. On March 16, 2017, I saw on

i8   the schedule that I had not been given days off for my grandmother's funeral and asked

19   Assistant Manager Jerry Hunt, about it. He began harassing me claiming that I can't

20   have time off for my grandmother's funeral. He followed me to the customer service

21   counter as he continued harassing me. Bookkeeper Tabatha Jacobi told him to leave me

22   alone and told him that I was entitled to the time off, and that he would laiow that if he

23   had read the union contract. She also said it was not something he should be addressing

24   on the sales floor in front of customers. Hunt continued to insist that was not true. This

25   went on for several minutes. I left a second note asking for two days off for my

26   grandmother's faneral on the same day. This was discriminatory because I do not

27   believe it would have happened if I did not have disabilities and need accommodations

28   for my disabilities.

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 69
           Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 187 of 193




 1           On March 17, 2017,1 called Store Manager Michael Vasquez about time off to

 2   attend my grandmother s funeral and he refused to speak to me about it, saying "we will

 3   discuss it when you work. This was discriminatory because I do not believe it would

 4   have happened if I did not have disabilities and need accommodations for my

 5   disabilities.

 6           On March 18, 2017, Assistant Manager Jessica Taylor texted me from her

 7   personal phone to ask if I was going to work on the days I had requested to take off for

 8   my grandmother's funeral. This was discriminatory because I do not believe it would

 9   have happened if I did not have disabilities and need accommodations for my

10   disabilities.

11           On March 19, 2017,1 called Bookkeeper Kelli Snow to let her know to pay me for

12   the days off for a funeral I attended for my grandmother and she harassed me, asking

13   who died and asking if management knew about it. She did not pay me and I had to ask

14   to be paid again a week later. This whole situation made me feel very anxious about my

15   job during a time I needed to be with my family to grieve. This was discriminatory

i6   because I do not believe it would have happened if I did not have disabilities and need

17   accommodations for my disabilities.

i8           On April 26 2017, Safeway suspended me from my job without pay and without

19   giving me a reason. I did not learn the supposed reason for my suspension —violation of

20   a shoplifting policy—until July 6, 2017. This was discriminatory because I do not believe

21   it would have happened if I did not have disabilities and need accommodations for my

22   disabilities.

23          On April 28, 2017,1 faxed a note from my doctor saying that I needed time off for

24   medical illness so that I would have medical and sick leave pay. Store Manager Michael

25   Vasquez refused to sign it so that I would be paid, even though Safeway's benefits

26   department told me that he was not allowed to refuse to sign it. Mr. Vasquez denied me

27   my benefits. This was discriminatory because I do not believe it would have happened if

28   I did not have disabilities and need accommodations for my disabilities.

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 70
               Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 188 of 193




     1           On May l, 2017, Jamie IVToore, my union representative, personally brought my

 2       disability form into Store Manager Michael Vasquez so that I could receive my benefits.

 3       He refused to sign, again denying me my benefits, and did not give her a reason. This

 4       was discriminatory because I do not believe it would have happened if I did not have

 5       disabilities and need accommodations for my disabilities.

 6               On JVtay 16, 2017, Safeway attempted to revise its pre-existing shoplifting policy

 7       to prohibit employees other than the store manager or the person in charge from calling

 8       the police regarding suspected shoplifters. I believe Safeway did so in an attempt to

 9       retroactively hold me in violation of the policy because Safeway had no legitimate reason

10       to discipline me. This was discriminatory because I do not believe it would have

11       happened if I did not have disabilities and need accommodations for my disabilities.

12               On June 7, 2017, Safeway Security Manager Celia Kettle falsely claimed that I had

13       signed off on Safeway's newly revised shoplifting policy. In reality, I had never seen nor

14       heard of it. This was discriminatory because I do not believe it would have happened if I

15       did not have disabilities and need accommodations for my disabilities.

i6              Also on June 7, 2017, Safeway Security Manager Celia Kettle also falsely claimed

17       that Safeway had given me a written warning in 2016 regarding Safeway's shoplifting

l8       policy. When Safeway was unable to substantiate that claim, Safeway then claimed it

19       had instead given me a verbal warning. I had received no such verbal warning regarding

20       the shoplifting policy either. This was discriminatory because I do not believe it would

21       have happened if I did not have disabilities and need accommodations for my

22       disabilities.

23              On June 28, 2017, Safeway terminated me from my job with no explanation other

24       than violation of company policy." I finally learned the supposed reason on July 6,

25       2017, more than a week after the termination and over two months after the suspension

26       without pay. The delay in notifying me of Safeway's reason is a separate retaliatory and

27       discriminatory adverse employment action. Safeway had never made me aware of a

28       policy prohibiting me from calling the police when there are suspected shoplifters, nor

         Horn v. Safeway Inc., etal. Case No. 3:l9-cv-02488-JCS
         Plaintiffs Responses to Defendant's Interrogatories, Set One - 71
              Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 189 of 193




 1   had I done so on the occasion in question. Cynthia Cornejo did call the police on that

 2   occasion, yet Safeway did not suspend her without pay, deny her medical benefits,

 3   terminate her employment, or to my knowledge discipline her at all for her actions. This

 4   was discriminatory because I do not believe it would have happened if I did not have

 5   disabilities and need accommodations for my disabilities.

 6   INTERROGATORYNO. 12:

 7             Identify all complaints you made to Defendant regarding any of the unlawful

 8   conduct alleged in your Complaint, and separately identify for each such complaint the

 9   date you made the complaint, the name of the person you made the complaint to and

10   the manner in which you made the complaint (e.g., in-person, by telephone, by email,

11   etc.).

12   RESPONSE TO INTERROGATORY NO. 12:

13             See response to Interrogatory No. 2, B. Failure to Properly Engage in the

14 I Interactive Process.

15             See response to Interrogatory No. 2, C. Failure to Reasonably Accommodate.

i6             See response to Interrogatory No. 2, D. Discrimination.

17             See response to Interrogatory No. 2, E. Failure to Prevent Discrimination.

l8             See response to Interrogatory No. 2, F. Harassment.

19             See response to Interrogatory No. 2, G. Aiding, Abetting, Inciting, Compelling,

20   or Coercing Harassment.

21   IINTERROGATORYNO. l.t:

22             State the total amount of economic loss you have incurred to date as a result of

23   the termination of your employment with Defendant and how that amount was

24   calculated.

25   RESPONSE TO INTERROGATORY NO. l.t:

26             I lost wages for approximately 97 weeks while suspended without pay from April

27   27, 2017 to March 10, 2019. If my wages for that time period were $21.734 per hour,

28   and if I worked 40 hours per week, my lost wages for that time period would be

     Horn v. Safeway Inc., etal. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 72
            Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 190 of 193




 1     approximately $84,327.92, plus holiday pay and premium hourly rates for certain

 2     holidays which I would have worked during that time period. I earned $1,890.13 from

 3     Instacart for work performed from January 28, 2019 to February 25,2019.

 4.           I also suffered economic loss while suspended without pay from April 27, 2017 to

 5     March 10, 2019 in the form of fringe benefits, including retirement, in an amount I

 6     cannot yet determine.

 7            I also suffered economic loss while suspended without pay from April 27, 2017 to

 8     IVtarch 10, 2019 in the form of out of pocket medical and dental expenses, in an amount

 9     I cannot yet determine.

10            Discovery is ongoing; I reserve the right to supplement my responses as needed.

11     I may retain an economic expert to assist in these calculations.

12     INTERROGATORYNO. 14:

13            Identify by name, last known address and telephone number all health care

14     providers, if any, from whom you have received treatment for any injuries that you

15     contend resulted from actions taken by Defendant.

i6     RESPONSE TO INTERROGATORY NO. 14:

17           I was seen by the following health care providers for injuries that resulted from

i8     actions taken by Safeway:

19
                 i. Cole, Sophie, M.D., 11010 White Rock Road, Suite 120, Rancho Cordova,
20 || CA 96570, 800-458-1261

21               2. Feezell, Sean, D.O, 915 San Ramon Valley Boulevard, Suite 100, Danville,
      || CA 94526, (925) 875-3750

                 3. Kamat, Leena, M.D., 5401 Norris Canyon Rd., Suite 201, San Ramoii, CA
                    94583, 925-905-8970
24
                 4. Lee, Rang, M.D., 3000 Las Positas Road, Livermore, CA 94551, 925-243-
25                  4882

26               5. Martinovsky, Gary, M.D., 24301 Southland Drive, Suite 508, Hayward, CA
                    94545
27
                 6. Pang, David, M.D., 5720 Stoneridge M:all Rd., Suite 130, Pleasanton, CA
                    94588, 925-425-0791
      Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
      Plaintiffs Responses to Defendant's Interrogatories, Set One - 73
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 191 of 193




 1              7. Peled, Ziv, 1VLD., 2100 Webster Street, Suite #109, San Francisco, CA
                   94115, 415-751-0583
 2
                8. Riopelle, Jeffrey, M.D., 5401 Norris Canyon Rd., Suite 201, San Ramon,
 3                 CA 94583, 925-905-8970

 4              9. Roth, Alan,M.D., 5401 Norris Canyon Rd., Suite 320, San Ramon, CA
                   94583, 925-275-1712
 5
 6              10. Schwartz, Ted, M.D., 3315 Broadway, Oakland, CA 94611, 510-238-1200


 7              ll. Sokoloff, Howard, M.D., 1320 El Capitan Drive, Suite 410, Danville, CA
                   94526, 925-830-2929
 8
               12. Souza, Valerie, LMFT, 1491 Cedarwood Lane, Suite A, Pleasanton, CA
 9                 94566, 925-202-5529

10
               13. Subotnick, Steven, M.D., 13690 E l4th St., Suite 220, San Leandro, CA
11                 94578, 510-614-5633

12             14. Venos, Kenneth, M.D., 5601 Norris Canyon Rd., Suite 130, San Ramon, CA
                   94583, 925-275-1133
13

14          Dated: August 12, 2019

15                                                   SIEGEL, YEE, BRUNNER & MEHTA

l6

17
                                                        Micah Clatteo
i8
                                                     Attorneys for Plaintiff
19
                                                     DEBRA HORN
20

21

22

23

24

25

26

27

28

     Horn v. Safeway Inc., et al. Case No. 3:i9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 74
          Case 3:19-cv-02488-JCS Document 60-5 Filed 02/26/21 Page 192 of 193




 1                                     PROOF OF SERVICE

 2

 3           I declare as follows:

 4          I am over eighteen years of age and a citizen of the State of California. I am not a

 5   party to the within action. My business address ofSiegel, Yee, Brunner & Mehta is 475

 6   l4th Street, Suite 500, Oakland, CA 94612.

 7                  On August 12, 2019,1 served copies of the following documents:

 8          1. PLAINTIFF'S RESPONSE TO DEFENDANT SAFEWAY INC.'S
                INTERROGATORIES TO PLAINTIFF, SET ONE
 9
10          By transmitting a copy to:

11
     I Brian H. Chun
      Lafayette & Kumagai LLP
13    1300 Clay Street, Suite 810
      Oakland, CA 94612
14

15          I am readily familiar with this office's business practice for collection and

i6   processing of correspondence for mailing with the United States Postal Service. This

17   document, which is in an envelope addressed as stated above, will be sealed with

l8   postage fully prepaid and will be deposited with the United States Postal Service this

19   date in the ordinary course of business.

20                 I declare under penalty of perjury that the foregoing is true and correct.

21   Executed August 12, 2019, at Oakland, California.

22

23

24
                                                                     Gina White
25

26

27

28

     Horn v. Safeway Inc., et al. Case No. 3:l9-cv-02488-JCS
     Plaintiffs Responses to Defendant's Interrogatories, Set One - 75
  Case 3:19-cv-02488-JCS
Aug     1219,            Document 60-5 Filed 02/26/21 Page
                              06:22p                                               193
                                                                                    P.2of 193




                                          VERIFICATION

             I, DEBRAHORN, declare as follows:

                    I am the plamtiff in this action. I have read the foregoing Responses to

     Defendant's Interrogatories, Set One and fcaow the contents thereof. The same is true of

     ray personal knowledge except where stated on information and belief and, as to such

     matters, I believe it to be true.

                    I declare under penalty ofp^jjury th^t tiie foregoing is true and correct.

     Executed on August / -,
                          <C.                    ^6/1,
                                2019, at t^' ^^ ' I A^ , California.
                             2019,




                                                              Debra Horn




    \HoTnv. Safeway Inc., et at Case No; 3:l9-cv-02488-JCS
    ^ ^^^ffsBf<;nnn-ce.^^D^"^p.+J° Tj.^rogatories, Set Oiie - 76
   emved TimFAug, 12,~"2019~" 6:26PM-No, ^^--o—-—.--- --
